Exhibit 10.1
 
EXECUTION COPY
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
among
DELTA PETROLEUM CORPORATION,
as Borrower,
The Financial Institutions Listed on Schedule 1.1 Hereto,
as Banks,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
BANK OF MONTREAL,
as Syndication Agent,
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent
dated as of
NOVEMBER 3, 2008
J.P. MORGAN SECURITIES INC. and BMO CAPITAL MARKETS,
as Joint Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page No.  
 
           
Article I
  TERMS DEFINED     2  
Section 1.1
  Definitions     2  
Section 1.2
  Accounting Terms and Determinations     25  
Section 1.3
  Petroleum Terms     25  
Section 1.4
  Money     26  
 
           
Article II
  THE CREDIT     26  
Section 2.1
  Commitments     26  
Section 2.2
  Method of Borrowing     29  
Section 2.3
  Method of Requesting Letters of Credit     30  
Section 2.4
  Notes     31  
Section 2.5
  Interest Rates; Payments     31  
Section 2.6
  Mandatory Prepayments     33  
Section 2.7
  Voluntary Prepayments     33  
Section 2.8
  Voluntary Reduction of Commitments     33  
Section 2.9
  Termination of Commitments; Final Maturity of Revolving Loan     33  
Section 2.10
  Voluntary Increase of Total Commitment     34  
Section 2.11
  Application of Payments     34  
Section 2.12
  Commitment Fee     34  
Section 2.13
  Agency and other Fees     34  
 
           
Article III
  GENERAL PROVISIONS     34  
Section 3.1
  Delivery and Endorsement of Notes     34  
Section 3.2
  General Provisions as to Payments     35  
 
           
Article IV
  BORROWING BASE AND CONFORMING BORROWING BASE     36  
Section 4.1
  Reserve Report; Proposed Borrowing Base     36  
Section 4.2
 
Scheduled Redeterminations of the Borrowing Base and Conforming Borrowing Base;
Procedures and Standards
    36  
Section 4.3
  Special Redetermination     37  
Section 4.4
  Asset Disposition Adjustment     38  
Section 4.5
  Borrowing Base Deficiency     39  
 
           
Article V
  COLLATERAL AND GUARANTEES     40  
Section 5.1
  Security     40  
Section 5.2
  Guarantees     41  
 
           
Article VI
  CONDITIONS     41  
Section 6.1
 
Conditions to Amendment and Restatement, Initial Borrowing and Participation in
Letter of Credit Exposure
    41  
Section 6.2
  Conditions to Each Borrowing and each Letter of Credit     44  
Section 6.3
  Materiality of Conditions     45  
Section 6.4
  Post-Closing Conditions     45  

 



--------------------------------------------------------------------------------



 



                      Page No.  
 
           
Article VII
  REPRESENTATIONS AND WARRANTIES     45  
Section 7.1
  Corporate Existence and Power     46  
Section 7.2
  Credit Party and Governmental Authorization; Contravention     46  
Section 7.3
  Binding Effect     46  
Section 7.4
  Financial Information     46  
Section 7.5
  Litigation     47  
Section 7.6
  ERISA     47  
Section 7.7
  Taxes and Filing of Tax Returns     48  
Section 7.8
  Ownership of Properties Generally     48  
Section 7.9
  Mineral Interests     48  
Section 7.10
  Licenses, Permits, Etc     48  
Section 7.11
  Compliance with Law     49  
Section 7.12
  Full Disclosure     49  
Section 7.13
  Organizational Structure; Nature of Business     49  
Section 7.14
  Environmental Matters     49  
Section 7.15
  Burdensome Obligations     50  
Section 7.16
  Fiscal Year     50  
Section 7.17
  No Default     50  
Section 7.18
  Government Regulation     51  
Section 7.19
  Insider     51  
Section 7.20
  Gas Balancing Agreements and Advance Payment Contracts     51  
Section 7.21
  Insurance     51  
 
           
Article VIII
  AFFIRMATIVE COVENANTS     51  
Section 8.1
  Information     51  
Section 8.2
  Business of Credit Parties     54  
Section 8.3
  Maintenance of Existence     54  
Section 8.4
  Title Data     54  
Section 8.5
  Right of Inspection     54  
Section 8.6
  Maintenance of Insurance     54  
Section 8.7
  Payment of Taxes and Claims     55  
Section 8.8
  Compliance with Laws and Documents     55  
Section 8.9
  Operation of Properties and Equipment     55  
Section 8.10
  Environmental Law Compliance     56  
Section 8.11
  ERISA Reporting Requirements     56  
Section 8.12
  Additional Documents     57  
Section 8.13
  Environmental Review     57  
 
           
Article IX
  NEGATIVE COVENANTS     57  
Section 9.1
  Incurrence of Debt     57  
Section 9.2
  Restricted Payments     58  
Section 9.3
  Negative Pledge     58  
Section 9.4
  Consolidations and Mergers     58  
Section 9.5
  Asset Dispositions     58  
Section 9.6
  Amendments to Organizational Documents; Other Material Agreements     59  
Section 9.7
  Use of Proceeds     59  

 



--------------------------------------------------------------------------------



 



                      Page No.  
 
           
Section 9.8
  Investments     60  
Section 9.9
  Transactions with Affiliates     60  
Section 9.10
  ERISA     60  
Section 9.11
  Hedge Transactions     60  
Section 9.12
  Fiscal Year     61  
Section 9.13
  Change in Business     61  
Section 9.14
  Obligations to Unrestricted Subsidiaries     61  
 
           
Article X
  FINANCIAL COVENANTS     61  
Section 10.1
  Current Ratio     61  
Section 10.2
  Consolidated Net Debt to Consolidated EBITDAX     61  
 
           
Article XI
  DEFAULTS     62  
Section 11.1
  Events of Default     62  
 
           
Article XII
  AGENTS     64  
Section 12.1
  Appointment; Nature of Relationship     64  
Section 12.2
  Powers     64  
Section 12.3
  General Immunity     64  
Section 12.4
  No Responsibility for Loans, Recitals, etc     64  
Section 12.5
  Action on Instructions of Banks     65  
Section 12.6
  Employment of Agents and Counsel     65  
Section 12.7
  Reliance on Documents; Counsel     65  
Section 12.8
  Administrative Agent’s Reimbursement and Indemnification     65  
Section 12.9
  Notice of Default     66  
Section 12.10
  Rights as a Bank     66  
Section 12.11
  Bank Credit Decision     66  
Section 12.12
  Successor Administrative Agent     67  
Section 12.13
  Delegation to Affiliates     67  
Section 12.14
  Execution of Collateral Documents     68  
Section 12.15
  Collateral Releases     68  
Section 12.16
  Agents     68  
 
           
Article XIII
  CHANGE IN CIRCUMSTANCES     68  
Section 13.1
  Increased Cost and Reduced Return     68  
Section 13.2
  Limitation on Type of Loans     70  
Section 13.3
  Illegality     70  
Section 13.4
  Treatment of Affected Loans     70  
Section 13.5
  Compensation     71  
Section 13.6
  Taxes     71  
Section 13.7
  Discretion of Banks as to Manner of Funding     73  
 
           
Article XIV
  MISCELLANEOUS     73  
Section 14.1
  Notices     73  
Section 14.2
  No Waivers     73  
Section 14.3
  Expenses; Indemnification     73  
Section 14.4
  Right of Set-off; Adjustments     75  

 



--------------------------------------------------------------------------------



 



                      Page No.  
Section 14.5
  Amendments and Waivers     75  
Section 14.6
  Survival     76  
Section 14.7
  Limitation on Interest     76  
Section 14.8
  Invalid Provisions     77  
Section 14.9
  Waiver of Consumer Credit Laws     77  
Section 14.10
  Assignments and Participations.     77  
Section 14.11
  TEXAS LAW     81  
Section 14.12
  Consent to Jurisdiction; Waiver of Immunities.     81  
Section 14.13
  Counterparts; Effectiveness     81  
Section 14.14
  No Third Party Beneficiaries     82  
Section 14.15
  COMPLETE AGREEMENT     82  
Section 14.16
  WAIVER OF JURY TRIAL     82  
Section 14.17
  Confidentiality     82  
Section 14.18
  USA Patriot Act     82  

 



--------------------------------------------------------------------------------



 



EXHIBITS

     
EXHIBIT A
  FORM OF FACILITY GUARANTY
EXHIBIT B
  FORM OF PROMISSORY NOTE
EXHIBIT C
  FORM OF BORROWER PLEDGE AGREEMENT
EXHIBIT D
  FORM OF SUBSIDIARY PLEDGE AGREEMENT
EXHIBIT E
  FORM OF REQUEST FOR BORROWING
EXHIBIT F
  FORM OF REQUEST FOR LETTER OF CREDIT
EXHIBIT G
  FORM OF NOTICE OF CONTINUATION OR CONVERSION
EXHIBIT H
  FORM OF CERTIFICATE OF OWNERSHIP INTERESTS
EXHIBIT I
  FORM OF CERTIFICATE OF PRINCIPAL EXECUTIVE AND FINANCIAL OFFICER
EXHIBIT J
  FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
EXHIBIT K
  FORM OF CERTIFICATE OF EFFECTIVENESS
EXHIBIT L
  AMENDMENT FOR INCREASED OR NEW COMMITMENT

SCHEDULES

     
SCHEDULE 1.1
  FINANCIAL INSTITUTIONS
SCHEDULE 7.5
  LITIGATION
SCHEDULE 7.10
  LICENSES, PERMITS, ETC.
SCHEDULE 7.13
  ORGANIZATIONAL STRUCTURE
SCHEDULE 7.14
  ENVIRONMENTAL DISCLOSURE
SCHEDULE 7.19
  INSIDER
SCHEDULE 9.8
  EXISTING INVESTMENTS

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is
entered into as of the 3rd day of November, 2008, among DELTA PETROLEUM
CORPORATION, a Delaware corporation (“Borrower”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent (“Administrative Agent”), BANK OF MONTREAL, as Syndication
Agent (“Syndication Agent”), U.S. BANK NATIONAL ASSOCIATION, as Documentation
Agent (“Documentation Agent”), and the financial institutions listed on
Schedule 1.1 hereto as Banks (individually a “Bank” and collectively “Banks”).
WITNESSETH:
     WHEREAS, Borrower, Administrative Agent, and each of the financial
institutions named and defined therein as Banks ( “Existing Banks”) and agents,
are parties to that certain Amended and Restated Credit Agreement dated as of
November 17, 2006, pursuant to which Existing Banks provided certain loans and
extensions of credit to Borrower (such Amended and Restated Credit Agreement, as
heretofore amended, the “Existing Credit Agreement” and all Debt arising
pursuant to the Existing Credit Agreement, the “Existing Indebtedness”); and
     WHEREAS, subject to the conditions precedent set forth herein, the parties
hereto desire to amend and restate the Existing Credit Agreement in its entirety
in the form of this Agreement, and Borrower desires to obtain Borrowings (as
herein defined) (a) to refinance the indebtedness under the Existing Credit
Agreement, and (b) for other purposes permitted herein; and
     WHEREAS, after giving effect to the amendment and restatement of the
Existing Credit Agreement pursuant to the terms hereof, the Commitment
Percentage (as herein defined) of each Bank hereunder will be as set forth on
Schedule 1.1 hereto; and
     WHEREAS, J.P. Morgan Securities Inc. and BMO Capital Markets have been
appointed Joint Lead Arrangers and Joint Bookrunners for the credit facility
provided herein.
     NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and subject to the satisfaction of each condition precedent
contained in Section 6.1 hereof, the Existing Credit Agreement shall be amended
and restated as of the Closing Date in the form of this Agreement. It is the
intention of Borrower, Administrative Agent and Banks that this Agreement
supersedes and replaces the Existing Credit Agreement in its entirety; provided
that, (a) such amendment and restatement shall operate to renew, amend and
modify certain of the rights and obligations of the parties under the Existing
Credit Agreement as provided herein, but shall not act as a novation thereof,
and (b) the Liens securing the Obligations under and as defined in the Existing
Credit Agreement shall not be extinguished, but shall be carried forward and
shall secure such obligations and indebtedness as renewed, amended, restated and
modified hereby. The parties hereto further agree as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I
TERMS DEFINED
     Section 1.1 Definitions. The following terms, as used herein, have the
following meanings:
     “Acquisition Letters of Credit” means, collectively, one or more letters of
credit in the original stated aggregate amount of $300,000,000, issued for the
account of Borrower, such letters of credit to be (a) issued by JPMorgan Chase
Bank, N.A., in its individual capacity and not as Administrative Agent, Letter
of Credit Issuer or a Bank, and (b) fully cash collateralized pursuant to, and
in accordance with, the Cash Collateral Agreement.
     “Adjusted Eurodollar Rate” means, for any Eurodollar Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) determined by Administrative Agent to be equal to the
quotient obtained by dividing (a) the Eurodollar Rate for such Eurodollar Loan
for such Interest Period by (b) 1 minus the Reserve Requirement for such
Eurodollar Loan for such Interest Period.
     “Administrative Agent” means JPMorgan Chase Bank, N.A., a national banking
association, in its capacity as administrative agent for Banks hereunder or any
successor thereto.
     “Advance Payment Contract” means any contract whereby any Credit Party
either (a) receives or becomes entitled to receive (either directly or
indirectly) any payment (an “Advance Payment”) to be applied toward payment of
the purchase price of Hydrocarbons produced or to be produced from Mineral
Interests owned by any Credit Party and which Advance Payment is, or is to be,
paid in advance of actual delivery of such production to or for the account of
the purchaser regardless of such production, or (b) grants an option or right of
refusal to the purchaser to take delivery of such production in lieu of payment,
and, in either of the foregoing instances, the Advance Payment is, or is to be,
applied as payment in full for such production when sold and delivered or is, or
is to be, applied as payment for a portion only of the purchase price thereof or
of a percentage or share of such production; provided that inclusion of the
standard “take or pay” provision in any gas sales or purchase contract or any
other similar contract shall not, in and of itself, constitute such contract as
an Advance Payment Contract for the purposes hereof.
     “Affiliate” means, as to any Person, any Subsidiary of such Person, or any
other Person which, directly or indirectly, controls, is controlled by, or is
under common control with, such Person and, with respect to any Credit Party,
means, any director, executive officer, general partner or limited liability
company manager of such Credit Party and any Person who holds ten percent (10%)
or more of the voting stock, partnership interests, membership interests or
other ownership interests of such Credit Party. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, membership interests or
partnership interests, or by contract or otherwise.

2



--------------------------------------------------------------------------------



 



     “Agent” means Administrative Agent, Syndication Agent, Documentation Agent,
each Joint Lead Arranger, and each Joint Bookrunner, or any other agent
appointed hereunder from time to time, and “Agents” means Administrative Agent,
Syndication Agent, Documentation Agent, Joint Lead Arrangers, Joint Bookrunners,
and any other agent appointed hereunder from time to time, collectively.
     “Agreement” means this Second Amended and Restated Credit Agreement as the
same may hereafter be modified, amended or supplemented from time to time.
     “Amber” means Amber Resources Company of Colorado, a Delaware corporation.
     “Applicable Environmental Law” means any duly promulgated federal, state or
local law, ordinance or regulation, as well as any order, decree, permit,
judgment, injunction, variance, exemption or waiver issued, enacted,
promulgated, approved, or entered thereunder, applicable to the protection of
the environment or public health, the use, handling, transportation, disposal,
discharge or storage of Hazardous Substances, or environmental conditions on,
under, or about any real property owned, leased or operated at any time by any
Credit Party or any other party including, without limitation, soil,
groundwater, and indoor and ambient air conditions.
     “Applicable Lending Office” means, for each Bank and for each Type of
Revolving Loan, the “Lending Office” of such Bank (or of an affiliate of such
Bank) designated for such Type of Revolving Loan on the signature pages hereof
or such other office of such Bank (or an affiliate of such Bank) as such Bank
may from time to time specify to Administrative Agent and Borrower by written
notice in accordance with the terms hereof as the office by which Revolving
Loans of such Type are to be made and maintained.
     “Applicable Margin” means, on any date, with respect to each Type of
Revolving Loan, an amount determined by reference to the ratio of Outstanding
Credit to the Conforming Borrowing Base on such date in accordance with the
table below:

          Ratio of Outstanding Credit to   Applicable Margin   Applicable Margin
for Conforming Borrowing Base   for Eurodollar Loans   Base Rate Loans ³ 1.10 to
1   3.500%   2.000% > 1 to 1 and < 1.10 to 1   3.000%   1.500% ³ .90 to 1 and £
1 to 1   2.500%   1.000% ³ .75 to 1 and < .90 to 1   2.000%   0.500% ³ .50 to 1
and < .75 to 1   1.750%   0.250% < .50 to 1   1.500%   0%

     “Approved Fund” means any Fund that is administered or managed by (a) a
Bank, (b) an Affiliate of a Bank, or (c) an entity or an Affiliate of an entity
that administers or manages a Bank.
     “Approved Petroleum Engineer” means any reputable firm of independent
petroleum engineers as shall be selected by Borrower and approved by
Administrative Agent, such approval not to be unreasonably withheld.

3



--------------------------------------------------------------------------------



 



     “Asset Disposition” means the sale, assignment, lease, license, transfer,
exchange or other disposition by any Credit Party of all or substantially all of
its right, title and interest in any Borrowing Base Property.
     “Assignment and Acceptance Agreement” has the meaning given such term in
Section 14.10(c)(i).
     “Authorized Officer” means, as to any Person, its Chief Executive Officer,
its President, its Chief Financial Officer, its Chief Accounting Officer, any of
its Vice Presidents, its Treasurer or its corporate Secretary.
     “Availability” means, as of any date, the remainder of (a) the Borrowing
Base in effect on such date, minus (b) the Outstanding Credit on such date.
     “Bank” means any financial institution reflected on Schedule 1.1 hereto as
having a Commitment and its successors and permitted Assignees, and “Banks”
shall mean all Banks.
     “Base Rate” means, for any day, the rate per annum equal to the greatest of
(a) the Federal Funds Rate for such day plus one-half of one percent (.5%),
(b) the Prime Rate for such day and (c) the Eurodollar Rate for a one month
Interest Period on such day (or if such day is not a Eurodollar Business Day,
the immediately preceding Eurodollar Business Day) plus two and one-half percent
(2.5%), provided that, for the avoidance of doubt, the Eurodollar Rate for any
day shall be based on the rate appearing on the Reuters BBA Libor Rates Page
3750 (or on any successor or substitute page of such page providing rate
quotations comparable to those currently provided on such page of such page, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m. London time on such day.
Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Eurodollar Rate shall be effective automatically and without notice
to Borrower or any Bank on the effective date of such change in the Prime Rate,
Federal Funds Rate or Eurodollar Rate, respectively.
     “Base Rate Loan” means the portion of the principal of the Revolving Loan
bearing interest with reference to the Base Rate.
     “BMO” means BMO Capital Markets.
     “Bonds Company” means DLC, Inc., a Colorado corporation f/k/a the Bonds
Company.
     “Borrower” means Delta Petroleum Corporation, a Delaware corporation.
     “Borrower Pledge Agreement” means a Pledge Agreement substantially in the
form of Exhibit C attached hereto (with applicable conforming changes) to be
executed by Borrower pursuant to which Borrower shall pledge to Administrative
Agent, for the ratable benefit of Banks, all of the issued and outstanding
Equity owned by Borrower of each Restricted Subsidiary described therein to
secure the Obligations.
     “Borrower’s Knowledge” means the actual knowledge of the Chief Executive
Officer, President, Chief Financial Officer and General Counsel of Borrower.

4



--------------------------------------------------------------------------------



 



     “Borrowing” means any disbursement to Borrower under, or to satisfy the
obligations of any Credit Party under, any of the Loan Papers. Any Borrowing
which will constitute a part of the Base Rate Loan is referred to herein as a
“Base Rate Borrowing,” and any Borrowing which will constitute a Eurodollar
Loan, is referred to herein as a “Eurodollar Borrowing.”
     “Borrowing Base” has the meaning set forth in Section 4.1 hereof.
     “Borrowing Base Deficiency” means, as of any date, the amount, if any, by
which the Outstanding Credit on such date exceeds the Borrowing Base in effect
on such date; provided, that, for purposes of determining the existence and
amount of any Borrowing Base Deficiency, Letter of Credit Exposure will not be
deemed to be outstanding to the extent it is secured by cash in the manner
contemplated by Section 2.1(b).
     “Borrowing Base Properties” means all Mineral Interests evaluated by Banks
for purposes of establishing the Borrowing Base and Conforming Borrowing Base.
     “Borrowing Date” means the Eurodollar Business Day or the Domestic Business
Day, as the case may be, upon which the proceeds of any Borrowing are made
available to Borrower or to satisfy any obligation of any Credit Party.
     “Cash Collateral Agreement” means that certain Second Amended and Restated
Cash Collateral Account Agreement, dated as of October 24, 2008, among Borrower,
JPMorgan Chase Bank, N.A., in its individual capacity as letter of credit issuer
and secured party, and JPMorgan Chase Bank, N.A., in its individual capacity as
depositary bank, and not as Administrative Agent, Letter of Credit Issuer or a
Bank, as the same may hereafter be modified, amended or supplemented from time
to time.
     “Castle” means Castle Texas Exploration Limited Partnership, a Texas
limited partnership.
     “Certificate of Effectiveness” means a Certificate of Effectiveness in the
form of Exhibit K hereto to be executed by Borrower upon the satisfaction of
each of the conditions precedent contained in Section 6.1 hereof.
     “Certificate of Ownership Interests” means a Certificate of Ownership
Interests in the form of Exhibit H attached hereto to be executed and delivered
by an Authorized Officer of Borrower pursuant to Section 6.1(a)(xiv) hereof.
     “Change of Control” means (a) that, for any reason, (i) any Person or group
(as defined in Sections 13(d)(3) or 14(d)(2) of the Exchange Act) other than
Tracinda Corporation, a Nevada corporation, and its Affiliates shall become the
direct or indirect beneficial owner (as defined in Section 13(d)(3) of the
Exchange Act) of greater than thirty percent (30%) of the total voting power of
all classes of capital stock then outstanding of Borrower entitled (without
regard to the occurrence of any contingency) to vote in elections of directors
of Borrower, or (ii) any Credit Party (other than Borrower) shall cease to be a
wholly owned direct or indirect Subsidiary of Borrower, or (b) a “Change of
Control” (or similar defined term) as defined in any of the Permitted Senior
Unsecured Debt Documents or any of the Permitted Senior Convertible Debt
Documents.

5



--------------------------------------------------------------------------------



 



     “Closing Date” means the date upon which all of the conditions precedent
set forth in Section 6.1 have been satisfied, which date shall be set forth in
the Certificate of Effectiveness; provided, that, in no event shall such date be
later than November 30, 2008.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment” means, with respect to any Bank, the commitment of such Bank
to lend its Commitment Percentage of the Total Commitment to Borrower pursuant
to Section 2.1 hereof, as such Commitment may be terminated or reduced from time
to time in accordance with the provisions hereof. On the Closing Date, the
amount of each Bank’s Commitment is the amount set forth opposite such Bank’s
name on Schedule 1.1 hereto; provided, that after giving effect to any
Assignment and Acceptance Agreement, the Commitment of each Bank shall be the
amount set forth in the Register maintained by Administrative Agent pursuant to
Section 14.10(c)(iv) hereof.
     “Commitment Fee Percentage” means one half of one percent (0.500%).
     “Commitment Increase” has the meaning given such term in Section 2.10.
     “Commitment Percentage” means, with respect to each Bank, the Commitment
Percentage for such Bank set forth on Schedule 1.1 hereto; provided, that after
giving effect to any Assignment and Acceptance Agreement, the Commitment
Percentage of each Bank shall be the amount set forth in the Register maintained
by Administrative Agent pursuant to Section 14.10(c)(iv) hereof.
     “Conforming Borrowing Base” means at any time an amount determined in
accordance with Article IV based on the Banks’ application of Conforming Credit
Criteria.
     “Conforming Credit Criteria” means the credit standards and other criteria
customarily applied by the Banks in the determination of credit limitations for
companies similar to the Borrower.
     “Conforming Date” means the earlier date to occur of (i) the first
anniversary of the Closing Date and (ii) the date upon which both Specified
Asset Sales have been consummated.
     “Consolidated Current Assets” means, for any Person at any time, the
current assets of such Person and its Consolidated Subsidiaries at such time,
plus, in the case of Borrower, the Availability at such time, but excluding all
restricted cash utilized as collateral to secure the Acquisition Letters of
Credit. For purposes of this definition, any non-cash gains on any Hedge
Transaction for any period of determination shall be excluded from the
determination of current assets of such Person and its Consolidated
Subsidiaries.
     “Consolidated Current Liabilities” means, for any Person at any time, the
current liabilities of such Person and its Consolidated Subsidiaries at such
time, but, in the case of Borrower, excluding the current portion (if any) of
the outstanding principal balance of the Revolving Loan and the current portion
of deferred Taxes. For purposes of this definition, any non-cash losses or
charges on any Hedge Transaction for any period of determination shall be

6



--------------------------------------------------------------------------------



 



excluded from the determination of current liabilities of such Person and its
Consolidated Subsidiaries.
     “Consolidated EBITDAX” means, for any Person for any period:
(a) Consolidated Net Income of such Person for such period; plus, to the extent
deducted in the calculation of Consolidated Net Income, (b) the sum of
(i) income or franchise Taxes paid or accrued; (ii) Consolidated Net Interest
Expense; (iii) amortization, depletion and depreciation expense; (iv) any
non-cash losses or charges on any Hedge Transaction for that period; (v) other
non-cash charges (excluding accruals for cash expenses made in the ordinary
course of business); and (vi) costs and expenses associated with, and
attributable to, oil and gas capital expenditures that are expensed rather than
capitalized; less, to the extent included in the calculation of Consolidated Net
Income, (c) the sum of (i) the income of any Person (other than wholly-owned
Subsidiaries of such Person) unless such income is received by such Person in a
cash distribution; (ii) gains or losses from sales or other dispositions of
assets (other than Hydrocarbons produced in the normal course of business);
(iii) any non-cash gains on any Hedge Transaction for that period; (iv)
extraordinary or non-recurring gains, net of extraordinary or non-recurring
“cash” losses; and (v) costs and expenses associated with, and attributable to,
oil and gas capital expenditures that are expensed rather than capitalized.
Notwithstanding anything to the contrary contained herein, all calculations of
Consolidated EBITDAX shall be (A) in all respects, acceptable to, and approved
by, Administrative Agent, and (B) for any applicable period of determination
during which Borrower has consummated an acquisition or disposition (to the
extent permitted hereunder) of properties or assets, calculated and determined
on a pro forma basis as if such acquisition or disposition was consummated on
the first day of such applicable period.
     “Consolidated Net Debt” means, for any Person for any period, Consolidated
Total Debt (excluding Debt evidenced by the Acquisition Letters of Credit to the
extent cash collateralized pursuant to the Cash Collateral Agreement) of such
Person and its Consolidated Subsidiaries determined on a consolidated basis for
such period, less the aggregate amount of cash and cash equivalents held by such
Person and its Consolidated Subsidiaries as of any applicable date of
determination.
     “Consolidated Net Income” means, for any Person for any period, the net
income (or loss) of such Person and its Consolidated Subsidiaries for such
period.
     “Consolidated Net Interest Expense” means, for any Person for any period,
the remainder of the following for such Person and its Consolidated Subsidiaries
for such period: (a) interest expense, minus (b) interest income.
     “Consolidated Subsidiary” or “Consolidated Subsidiaries” means, for any
Person, any Subsidiary or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements;
provided, that, for the purpose of determining Consolidated Current Assets,
Consolidated Current Liabilities, Consolidated EBITDAX, Consolidated Net Income,
Consolidated Net Interest Expense and Consolidated Total Debt, the terms
Consolidated Subsidiary and Consolidated Subsidiaries shall be deemed to exclude
Bonds Company, DHS, PGR and CRB.

7



--------------------------------------------------------------------------------



 



     “Consolidated Total Debt” means, for any Person for any period, all Debt of
such Person and its Consolidated Subsidiaries determined on a consolidated basis
for such period.
     “Continue,” “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 2.5 hereof and/or Article XIII hereof of a Eurodollar Loan
from one Interest Period to the next Interest Period.
     “Convert,” “Conversion” and “Converted” shall refer to a conversion
pursuant to Section 2.5 and/or Article XIII hereof of all or a portion of one
Type of Revolving Loan into another Type of Revolving Loan.
     “CRB” means CRB Partners, LLC, a Delaware limited liability company.
     “Credit Parties” means, collectively, Borrower and each Restricted
Subsidiary, and “Credit Party” means any one of the foregoing.
     “Debt” means, for any Person at any time, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all other indebtedness (including capitalized lease obligations, other than
usual and customary oil and gas leases) of such Person on which interest charges
are customarily paid or accrued, (d) all Guarantees by such Person, (e) the
unfunded or unreimbursed portion of all letters of credit issued for the account
of such Person, (f) any amount owed by such Person representing the deferred
purchase price of property or services other than accounts payable incurred in
the ordinary course of business and in accordance with customary trade terms and
which are not more than (90) days past the invoice date, and (g) all liability
of such Person as a general partner of a partnership for obligations of such
partnership of the nature described in (a) through (f) preceding.
     “DEC” means Delta Exploration Company, Inc., a Colorado corporation, which
is a wholly-owned Subsidiary of Borrower.
     “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice, lapse of time or both would, unless
cured or waived, become an Event of Default.
     “Defaulting Bank” means any Bank that (a) has failed to fund any portion of
the Revolving Loans or participations in Letters of Credit required to be funded
by it hereunder within three Domestic Business Days of the date required to be
funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent or any other Bank any other amount required to be paid by
it hereunder within three Domestic Business Days of the date when due, unless
the subject of a good faith dispute, or (c) has been deemed insolvent or become
subject of a bankruptcy or insolvency proceeding (or whose holding company has
been deemed insolvent or become subject of a bankruptcy or insolvency
proceeding).
     “Default Rate” means, in respect of any principal of the Revolving Loan or
any other amount payable by Borrower under any Loan Paper which is not paid when
due (whether at stated maturity, by acceleration, or otherwise), a rate per
annum during the period commencing on the due date until such amount is paid in
full equal to the sum of (i) two percent (2%), plus (ii)

8



--------------------------------------------------------------------------------



 



the Applicable Margin for Base Rate Loans, plus (iii) the Base Rate as in effect
from time to time (provided, that if such amount in default is principal of a
Eurodollar Borrowing and the due date is a day other than the last day of an
Interest Period therefor, the “Default Rate” for such principal shall be, for
the period from and including the due date and to but excluding the last day of
the Interest period therefor, the sum of (a) two percent (2%), plus (b) the
Applicable Margin for Eurodollar Loans, plus (c) the Eurodollar Rate for such
Borrowing for such Interest Period as provided in Section 2.5 hereof, and
thereafter, the rate provided for above in this definition).
     “Delta Pipeline” means Delta Pipeline, LLC, a Colorado limited liability
company.
     “Delta Pipeline Assets” means all of the following assets of Delta
Pipeline: the DPL Tangible Personal Property; all design and engineering plans,
specifications and drawings relating to the DPL Tangible Personal Property; all
governmental permits or pending applications for governmental permits relating
to the installation or operation of natural gas gathering equipment for
facilities in the Paradox Basin; all easements and rights of way, or pending
applications to the Bureau of Land Management or other Governmental Authorities,
for easements or rights of way relating to the installation or operation of
natural gas gathering equipment or facilities in the Paradox Basin; and all of
Borrower’s rights and obligations under the Facilities Agreement dated as of
January 17, 2007 between Northwest Pipeline GP and Borrower.
     “Delta Risk Management” means Delta Risk Management, LLC, a Colorado
limited liability company.
     “DHS” means DHS Holding Company, a Delaware corporation.
     “Distribution” by any Person, means (a) with respect to any stock issued by
such Person or any partnership, joint venture, limited liability company,
membership or other interest of such Person, the retirement, redemption,
purchase, or other acquisition for value of any such stock or partnership, joint
venture, limited liability company, membership or other interest, (b) the
declaration or payment of any dividend or other distribution on or with respect
to any stock, partnership, joint venture, limited liability company, membership
or other interest of such Person, and (c) any other payment by such Person with
respect to such stock, partnership, joint venture, limited liability company,
membership or other interest of such Person.
     “Documentation Agent” means U.S. Bank National Association, in its capacity
as Documentation Agent for Banks hereunder or any successor thereto.
     “Domestic Business Day” means any day except a Saturday, Sunday or other
day on which national banks in Chicago, Illinois or Dallas, Texas, are
authorized by Law to close.
     “Domestic Lending Office” means, as to each Bank, (a) its office located at
its address identified on Schedule 1.1 hereto as its Domestic Lending Office,
(b) its office located at its address identified on the Register as its Domestic
Lending Office, or (c) such other office as such Bank may hereafter designate as
its Domestic Lending Office by notice to Borrower and Administrative Agent.

9



--------------------------------------------------------------------------------



 



     “DPCA” means DPCA LLC, a Delaware limited liability company.
     “DPL Tangible Personal Property” means all pipes, compression equipment,
equipment, vehicles, furniture, fixtures, and other tangible personal property
comprising Delta Pipeline’s natural gas gathering facilities located in and
about the Paradox Basin.
     “Environmental Complaint” means any complaint, summons, citation, notice,
directive, order, claim, litigation or judgment from any federal, state or
municipal authority or any other party against any Credit Party involving (a) a
Hazardous Discharge from, onto or about any real property owned, leased or
operated at any time by any Credit Party, (b) a Hazardous Discharge caused, in
whole or in part, by any Credit Party or by any Person acting on behalf of or at
the instruction of any Credit Party, or (c) any violation of any Applicable
Environmental Law by any Credit Party.
     “Equity” means shares of capital stock or a partnership, profits, capital,
member or other equity interest, or options, warrants or any other rights to
substitute for or otherwise acquire the capital stock or a partnership, profits,
capital, member or other equity interest of any Person.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means any corporation or trade or business under common
control with any Credit Party as determined under section 4001(a)(14) of ERISA.
     “Eurodollar Business Day” means any Domestic Business Day on which
commercial banks are open for international business (including dealings in
dollar deposits) in the applicable Eurodollar interbank market.
     “Eurodollar Lending Office” means, as to each Bank, (a) its office, branch
or affiliate located at its address identified on Schedule 1.1 hereto as its
Eurodollar Lending Office, (b) its office, branch or affiliate located at its
address identified on the Register as its Eurodollar Lending Office, or (c) such
other office, branch or affiliate of such Bank as it may hereafter designate as
its Eurodollar Lending Office by notice to Borrower and Administrative Agent.
     “Eurodollar Loans” means Revolving Loans that bear interest at rates based
upon the Adjusted Eurodollar Rate.
     “Eurodollar Rate” means, for any Eurodollar Loan for any Interest Period
therefor, the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page providing rate quotations comparable
to those currently provided on such page of such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Eurodollar Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period; provided, that, if no such British Bankers’ Association LIBOR
rate is available to Administrative Agent, the applicable Eurodollar Rate for
the relevant Interest Period shall instead be the rate determined by
Administrative Agent to be the rate at which JPMorgan or one of its Affiliate
banks offers to place deposits in Dollars with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two (2) Eurodollar
Business Days prior to the first day

10



--------------------------------------------------------------------------------



 



of such Interest Period, in the appropriate amount of JPMorgan’s relevant
Eurodollar Loan and having a maturity equal to such Interest Period.
     “Events of Default” has the meaning set forth in Section 11.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exhibit” refers to an exhibit attached to this Agreement and incorporated
herein by reference, unless specifically provided otherwise.
     “Existing Banks” has the meaning assigned to such term in the recitals
hereto.
     “Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
     “Existing Indebtedness” has the meaning assigned to such term in the
recitals hereto.
     “Existing Mortgages” means the mortgages, deeds of trust, security
agreements, assignments, pledges, assignments and amendments to mortgages,
amendments to mortgages and other documents, instruments and agreements which
establish Liens on certain of Borrower’s and its Subsidiaries’ oil and gas
properties and related assets to secure Borrower’s and its Subsidiaries’
obligations under the Existing Credit Agreement.
     “Existing Reserve Report” means an engineering and economic analysis of the
Borrowing Base Properties prepared effective as of September 1, 2008 by
Borrower’s internal engineers.
     “Facility Guaranty” means a Guaranty substantially in the form of Exhibit A
attached hereto to be executed by each Restricted Subsidiary of Borrower in
favor of Banks, pursuant to which such Restricted Subsidiary of Borrower
guarantees payment and performance in full of the Obligations.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (a) if the day for which such rate is to be
determined is not a Domestic Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Domestic Business
Day as so published on the next succeeding Domestic Business Day, and (b) if
such rate is not so published on such next succeeding Domestic Business Day, the
Federal Funds Rate for any day shall be the average rate charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.
     “Financial Officer” of any Person means its Chief Financial Officer;
provided, that if no Person serves in such capacity, “Financial Officer” shall
mean the highest ranking executive officer of such Person with responsibility
for accounting, financial reporting, cash management and similar functions.

11



--------------------------------------------------------------------------------



 



     “Fiscal Quarter” means the fiscal quarter of Borrower, ending on the last
day of each March, June, September and December of each year.
     “Fiscal Year” means the fiscal year of Borrower, ending on December 31.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means those generally accepted accounting principles and practices
which are recognized as such by the SEC, the American Institute of Certified
Public Accountants acting through its Accounting Principles Board or by the
Financial Accounting Standards Board or through other appropriate boards or
committees thereof and which are consistently applied for all periods after the
Closing Date so as to properly reflect the financial condition, and the results
of operations and changes in financial position, of Borrower and its
Consolidated Subsidiaries, except that any accounting principle or practice
(i) required to be changed by the SEC, Accounting Principles Board or Financial
Accounting Standards Board (or other appropriate board or committee thereof) in
order to continue as a generally accepted accounting principle or practice may
be so changed, or (ii) adopted in response to an SEC comment.
     “Gas Balancing Agreement” means any agreement or arrangement whereby any
Credit Party, or any other party having an interest in any Hydrocarbons to be
produced from Mineral Interests in which any Credit Party owns an interest, has
a right to take more than its proportionate share of production therefrom.
     “Governmental Authority” means any court or governmental department,
commission, board, bureau, agency, or instrumentality of any nation or of any
province, state, commonwealth, nation, territory, possession, county, parish, or
municipality, whether now or hereafter constituted or existing.
     “Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Debt of any other Person
and, without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions, by “comfort letter” or other similar undertaking
of support or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Debt of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part), provided, that
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business.
     “Hazardous Discharge” means any releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
disposing or dumping of any Hazardous Substance from or onto any real property
owned, leased or operated at any time by any Credit Party or any real property
owned, leased or operated by any other party.

12



--------------------------------------------------------------------------------



 



     “Hazardous Substance” means any pollutant, toxic substance, hazardous
waste, compound, element or chemical that is defined as hazardous, toxic,
noxious, dangerous or infectious pursuant to any Applicable Environmental Law or
which is otherwise regulated by any Applicable Environmental Law or is required
to be investigated and/or remediated by or pursuant to any Applicable
Environmental Law.
     “Hedge Agreements” means, collectively, any agreement, instrument,
arrangement or schedule or supplement thereto evidencing any Hedge Transaction.
     “Hedge Transaction” means any financial derivative transaction pursuant to
which a Person hedges risks related to commodity prices, interest rates,
currency exchange rates, securities prices or financial market conditions. Hedge
Transactions expressly includes (a) financial derivative transactions under SFAS
133, (b) financial derivative transactions that do not qualify as a hedge
transaction under SFAS 133 and pursuant to which a Person hedges risks related
to commodity prices, and (c) Oil and Gas Hedge Transactions.
     “Hydrocarbons” means oil, gas, casinghead gas, drip gasolines, natural
gasoline, condensate, distillate, and all other liquid and gaseous hydrocarbons
produced or to be produced in conjunction therewith, and all products,
by-products and all other substances derived therefrom or the processing
thereof, and all other minerals and substances, including, but not limited to,
sulphur, lignite, coal, uranium, thorium, iron, geothermal steam, water, carbon
dioxide, helium, and any and all other minerals, ores, or substances of value,
and the products and proceeds therefrom, including, without limitation, all gas
resulting from the in-situ combustion of coal or lignite.
     “Immaterial Title Deficiencies” means, with respect to Borrowing Base
Properties, defects or clouds on title, discrepancies in reported net revenue
and working interest ownership percentages and other Liens, defects,
discrepancies and similar matters which do not, individually or in the
aggregate, affect Borrowing Base Properties in an amount greater than three
percent (3%) of the Recognized Value of all Borrowing Base Properties.
     “Indirect Subsidiary” has the meaning given such term in the definition of
“Subsidiary Pledge Agreement.”
     “Initial Borrowing Base” means a Borrowing Base in the amount of
$295,000,000, which shall be in effect during the period commencing on the
Closing Date and continuing until the first Redetermination after the Closing
Date.
     “Initial Conforming Borrowing Base” means a Conforming Borrowing Base in
the amount of $265,000,000, which shall be in effect during the period
commencing on the Closing Date and continuing until the first Redetermination
after the Closing Date.
     “Initial Total Commitment” means a Total Commitment in the amount of
$590,000,000, which shall be in effect during the period commencing on the
Closing Date and continuing until the first Commitment Increase (if any) after
the Closing Date.
     “Interest Period” means, with respect to each Eurodollar Borrowing and each
Continuation of Eurodollar Loans and each Conversion of all or part of the Base
Rate Loan to

13



--------------------------------------------------------------------------------



 



Eurodollar Loans, the period commencing on the date of such Borrowing,
Continuation or Conversion and ending one (1), two (2), three (3) or, subject to
availability, six (6) or twelve (12) months thereafter, as Borrower may elect in
the applicable Request for Borrowing or Notice of Continuation or Conversion;
provided, that:
(a) any Interest Period which would otherwise end on a day which is not a
Eurodollar Business Day shall be extended to the next succeeding Eurodollar
Business Day unless such Eurodollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Eurodollar Business Day;
(b) any Interest Period which begins on the last Eurodollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Eurodollar Business Day of a calendar month;
(c) if any Interest Period includes a date on which any payment of principal of
the Eurodollar Loans which are the subject of such Borrowing, Continuation or
Conversion is required to be made hereunder, but does not end on such date, then
(i) the principal amount of such Eurodollar Loans required to be repaid on such
date shall have an Interest Period ending on such date, and (ii) the remainder
of each such Eurodollar Loans shall have an Interest Period determined as set
forth above; and
(d) no Interest Period shall extend past the Termination Date.
     “Investment” means, with respect to any Person, any loan, advance,
extension of credit, capital contribution to, investment in or purchase of the
stock or other securities of, or interests in, any other Person; provided, that,
“Investment” shall not include current customer and trade accounts which are
payable in accordance with customary trade terms.
     “Joint Bookrunner” means each of JPMSI and BMO, in their capacity as joint
bookrunner for the credit facility hereunder or any successor thereto.
     “Joint Lead Arranger” means each of JPMSI and BMO, in their capacity as
joint lead arrangers for the credit facility hereunder or any successor thereto.
     “JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association,
in its capacity as a Bank.
     “JPMSI” means J.P. Morgan Securities Inc.
     “Laws” means all applicable statutes, laws, ordinances, regulations,
orders, writs, injunctions, or decrees of any state, commonwealth, nation,
territory, possession, county, township, parish, municipality or Governmental
Authority.
     “Lending Office” means, as to any Bank, its Domestic Lending Office or its
Eurodollar Lending Office, as the context may require.

14



--------------------------------------------------------------------------------



 



     “Letter of Credit Exposure” of any Bank means such Bank’s aggregate
participation in the unfunded portion and the funded but unreimbursed portion of
Letters of Credit outstanding at any time.
     “Letter of Credit Fee” means, with respect to any Letter of Credit issued
hereunder, a fee in an amount equal to the greater of (a) $500, or (b) a
percentage of the stated amount of such Letter of Credit (calculated on a per
annum basis based on the stated term of such Letter of Credit) determined by
reference to the ratio of the Outstanding Credit to the Conforming Borrowing
Base in effect on the date such Letter of Credit is issued in accordance with
the table below:

      Ratio of Outstanding Credit to   Per Annum Letter of Credit Fee Conforming
Borrowing Base   Percentage ³ 1.10 to 1   3.500% ³ 1 to 1 and < 1.10 to 1  
3.000% ³ .90 to 1 and < 1 to 1   2.500% ³ .75 to 1 and < .90 to 1   2.000% ³ .50
to 1 and < .75 to 1   1.750% < .50 to 1   1.500%

     “Letter of Credit Fronting Fee” means, with respect to any Letter of Credit
issued hereunder, a fee equal to one eighth of one percent (.125%) per annum of
the stated amount of such Letter of Credit.
     “Letter of Credit Issuer” has the meaning set forth in Section 2.1(b).
     “Letters of Credit” means letters of credit issued for the account of
Borrower pursuant to Section 2.1(b).
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest, financing statement or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, the Credit Parties
shall be deemed to own subject to a Lien any asset which is acquired or held
subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.
     “Loan Papers” means this Agreement, the Notes, each Facility Guaranty which
may now or hereafter be executed, each Borrower Pledge Agreement which may now
or hereafter be executed, each Subsidiary Pledge Agreement which may now or
hereafter be executed, the Existing Mortgages (including all amendments
thereto), all Mortgages now or at any time hereafter delivered pursuant to
Section 5.1, all Letters of Credit, the Certificate of Effectiveness and all
other certificates, documents or instruments delivered in connection with this
Agreement, as the foregoing may be amended from time to time.
     “Majority Banks” means, at any time while the Commitments remain in effect,
Banks holding more than fifty percent (50%) of the Total Commitments and, at any
time after the Commitments shall no longer be in effect, Banks holding more than
fifty percent (50%) of the

15



--------------------------------------------------------------------------------



 



Total Commitments in effect immediately prior to the cancellation or other
termination thereof, in any case, after giving effect to any assignments under
Section 14.10 from time to time; provided that the Commitment of, and the
portion of the Total Commitments held or deemed held by, any Defaulting Bank
shall be excluded for purposes of making a determination of Majority Banks.
     “Margin Regulations” means Regulations T, U and X of the Board of Governors
of the Federal Reserve System, as in effect from time to time.
     “Margin Stock” means “margin stock” as defined in Regulation U.
     “Material Adverse Change” means any circumstance or event that has or would
reasonably be expected to have a Material Adverse Effect.
     “Material Adverse Effect” means a material adverse effect on (a) the
assets, liabilities, financial condition or results of operations of Borrower,
individually, or the Credit Parties, taken as a whole, (b) the right or ability
of any Credit Party to fully, completely and timely perform its obligations
under the Loan Papers, (c) the validity or enforceability of any Loan Paper
against any Credit Party which is a party thereto, or (d) the validity,
perfection or priority of any material Lien intended to be created under or
pursuant to any Loan Paper to secure the Obligations.
     “Material Agreement” means any material written or oral agreement,
contract, commitment, or understanding to which a Person is a party, by which
such Person is directly or indirectly bound, or to which any assets of such
Person may be subject, which is not cancelable by such Person upon notice of
thirty (30) days or less without liability for further payment other than
nominal penalty and, in the case of the Credit Parties, the term “Material
Agreement” shall expressly include all Permitted Senior Unsecured Debt Documents
and all Permitted Senior Convertible Debt Documents.
     “Material Gas Imbalance” means, with respect to all Gas Balancing
Agreements to which any Credit Party is a party or by which any Mineral Interest
owned by any Credit Party is bound, a net gas imbalance to all such Credit
Parties in excess of $500,000 in the aggregate.
     “Maximum Lawful Rate” means, for each Bank, the maximum rate (or, if the
context so permits or requires, an amount calculated at such rate) of interest
which, at the time in question would not cause the interest charged on the
portion of the Revolving Loan owed to such Bank at such time to exceed the
maximum amount which such Bank would be allowed to contract for, charge, take,
reserve, or receive under applicable Laws after taking into account, to the
extent required by applicable Laws, any and all relevant payments or charges
under the Loan Papers. To the extent the Laws of the State of Texas are
applicable for purposes of determining the “Maximum Lawful Rate,” such term
shall mean the “indicated rate ceiling” from time to time in effect under
Chapter 303 of the Texas Finance Code, as amended, substituted for or restated,
or, if permitted by applicable Law and effective upon the giving of the notices
required by such Chapter 303 (or effective upon any other date otherwise
specified by applicable Law), the “quarterly ceiling” or “annualized ceiling”
from time to time in effect under such Chapter 303, whichever Administrative
Agent (with the approval of Majority Banks) shall elect to substitute for the
“indicated rate ceiling,” and vice versa, each such substitution to have the
effect provided

16



--------------------------------------------------------------------------------



 



in such Chapter 303, and Administrative Agent (with the approval of Majority
Banks) shall be entitled to make such election from time to time and one or more
times and, without notice to Borrower, to leave any such substitute rate in
effect for subsequent periods in accordance with such Chapter 303.
     “Maximum Total Commitment Amount” means $600,000,000.
     “Midway Loop Assets” means all of Borrower’s right, title and interest in
and to certain oil and gas leases and related assets owned by Borrower on the
Closing Date and located in the Double A Wells, North Field in Polk and Tyler
Counties, Texas.
     “Mineral Interests” means rights, estates, titles, and interests in and to
oil and gas leases and any oil and gas interests, royalty and overriding royalty
interest, production payment, net profits interests, oil and gas fee interests,
and other rights therein, including, without limitation, any reversionary or
carried interests relating to the foregoing, together with rights, titles, and
interests created by or arising under the terms of any unitization,
communization, and pooling agreements or arrangements, and all properties,
rights and interests covered thereby, whether arising by contract, by order, or
by operation of Laws, which now or hereafter include all or any part of the
foregoing.
     “Monthly Date” means the last day of each calendar month.
     “Mortgages” means all mortgages, deeds of trust, amendments to mortgages,
security agreements, assignments of production, pledge agreements, collateral
mortgages, collateral chattel mortgages, collateral assignments, financing
statements and other documents, instruments and agreements evidencing, creating,
perfecting or otherwise establishing the Liens required by Section 5.1 hereof.
All Mortgages shall be in form and substance satisfactory to Administrative
Agent in its sole discretion. The term “Mortgages” shall include, without
limitation, the Existing Mortgages, including, without limitation, any
amendments to the Existing Mortgages.
     “Net Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback
transaction), the amount of all payments required to be made as a result of such
event to repay Debt (other than Revolving Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) and
the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer).

17



--------------------------------------------------------------------------------



 



     “Newton Assets” means all of Borrower’s right, title and interest in and to
certain oil and gas leases and related assets owned by Borrower on the Closing
Date and located in Newton County, Texas.
     “Note” means a promissory note of Borrower payable to the order of a Bank,
in substantially the form of Exhibit B hereto, in the amount of such Bank’s
Commitment, evidencing the obligation of Borrower to repay to such Bank its
Commitment Percentage of the Revolving Loan, together with all modifications,
extensions, renewals, and rearrangements thereof, and “Notes” means all of such
Notes collectively.
     “Notice of Continuation or Conversion” has the meaning set forth in Section
2.5(c).
     “Obligations” means all present and future indebtedness, obligations and
liabilities, and all renewals and extensions thereof, or any part thereof, of
each Credit Party to Administrative Agent or to any Bank or any Affiliate of any
Bank arising pursuant to (a) the Loan Papers, (b) pursuant to any Hedge
Agreement or Hedge Transaction entered into with any Secured Hedge Provider
including any Hedge Agreement in existence prior to the date hereof, but
excluding any additional transactions or confirmations entered into (1) after
such Secured Hedge Provider ceases to be a Bank or an Affiliate of a Bank or
(2) after assignment by a Secured Hedge Provider to another Secured Hedge
Provider that is not a Bank or an Affiliate of a Bank and (c) each and any of
the following bank services provided by any Bank or any Affiliate of any Bank to
a Credit Party: (i) commercial credit cards, (ii) stored value cards,
(iii) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services), and all interest accrued on any of the
indebtedness, obligations and liabilities arising pursuant to clauses (a),
(b) and/or (c) above in this definition, and costs, expenses, and attorneys’
fees incurred in the enforcement or collection of any of the indebtedness,
obligations and liabilities arising pursuant to clauses (a), (b) and/or
(c) above in this definition, regardless of whether such indebtedness,
obligations and liabilities are direct, indirect, fixed, contingent, liquidated,
unliquidated, joint, several or joint and several.
     “Oil & Gas Hedge Transaction” means a Hedge Transaction pursuant to which
any Person hedges the price to be received by it for future production of
Hydrocarbons.
     “Outstanding Credit” means, on any date, the sum of (a) the aggregate
outstanding Letter of Credit Exposure on such date including the Letter of
Credit Exposure attributable to Letters of Credit to be issued on such date,
plus (b) the aggregate outstanding principal balance of the Revolving Loan on
such date, including the amount of any Borrowing to be made on such date.
     “Participant” has the meaning given such term in Section 14.10(b).
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permitted Encumbrances” means with respect to any asset:
(a) Liens securing the Obligations;

18



--------------------------------------------------------------------------------



 



(b) minor defects in title which do not secure the payment of money and
otherwise have no material adverse effect on the value or the operation of the
subject property, and for the purposes of this Agreement, a minor defect in
title shall include, but not be limited to, easements, rights-of-way,
servitudes, permits, surface leases and other similar rights in respect of
surface operations, and easements for pipelines, streets, alleys, highways,
telephone lines, power lines, railways and other easements and rights-of-way,
on, over or in respect of any of the properties of any Credit Party that are
customarily granted in the oil and gas industry;
(c) inchoate statutory or operators’ Liens securing obligations for labor,
services, materials and supplies furnished to Mineral Interests which are not
more than sixty (60) days delinquent (except to the extent permitted by
Section 8.7);
(d) mechanic’s, materialmen’s, warehouseman’s, journeyman’s and carrier’s Liens
and other similar Liens arising by operation of Law in the ordinary course of
business which are not more than sixty (60) days delinquent (except to the
extent permitted by Section 8.7);
(e) Liens for Taxes or assessments not yet due or not yet delinquent, or, if
delinquent, that are being contested in good faith in the normal course of
business by appropriate action, as permitted by Section 8.7;
(f) lease burdens payable to third parties which are deducted in the calculation
of discounted present value in the Reserve Report including, without limitation,
any royalty, overriding royalty, net profits interest, production payment,
carried interest or reversionary working interest;
(g) Liens, charges and encumbrances upon Borrower’s assets, other than Borrowing
Base Properties, which in the aggregate, do not have a value in excess of
$1,000,000;
(h) until the Acquisition Letters of Credit are cancelled, terminated and/or
released, the Lien encumbering the Collateral (as defined in the Cash Collateral
Agreement) granted by Borrower to JPMorgan Chase Bank, N.A., as collateral agent
under the Cash Collateral Agreement, and not as Administrative Agent, Letter of
Credit Issuer or a Bank, pursuant to the terms of the Cash Collateral Agreement;
and
(i) Liens on real estate (but specifically no Borrowing Base Properties, Mineral
Interests or other collateral of Banks or Administrative Agent) securing the
Debt described in Section 9.1(h).
     “Permitted Investments” means (a) readily marketable direct obligations of
the United States of America (or investments in mutual funds or similar funds
which invest solely in such obligations), (b) fully insured demand or time
deposits and certificates of deposit with maturities of one year or less of any
commercial bank operating in the United States having capital and surplus in
excess of $500,000,000, (c) commercial paper of a domestic issuer if at the time
of

19



--------------------------------------------------------------------------------



 



purchase such paper is rated in one of the two highest ratings categories of
Standard and Poor’s Corporation or Moody’s Investors Service, (d) Investments by
any Credit Party in a Subsidiary of Borrower that has provided a Facility
Guaranty and the Equity of which has been pledged to Administrative Agent
pursuant to a Borrower Pledge Agreement or a Subsidiary Pledge Agreement,
(e) Investments in Amber, Bonds Company, PGR and CRB existing on the Closing
Date and described on Schedule 9.8 attached hereto, (f) Investments in entities
formed solely to acquire surface properties associated with oil and gas assets
of a Credit Party, (g) Investments in DHS in an aggregate amount outstanding at
any time not to exceed $71,000,000 (measured on a cost basis), (h) provided no
Default, Event of Default or Borrowing Base Deficiency exists on the date of any
such Investment, and no Default, Event of Default or Borrowing Base Deficiency
would result therefrom, Investments in Collbran Valley Gas Gathering, LLC in an
aggregate amount outstanding at any time not to exceed $10,000,000 (measured on
a cost basis), and (i) other Investments; provided, that, the aggregate amount
of all other Investments made pursuant to this clause (i) outstanding at any
time shall not exceed $25,000,000 (measured on a cost basis).
     “Permitted Senior Convertible Debt” means senior unsecured convertible Debt
of Borrower resulting from the issue of Borrower’s 3.75% Convertible Senior
Notes due 2037 in an outstanding principal amount of not greater than
$115,000,000, which Debt is evidenced and governed by the Permitted Senior
Convertible Debt Indenture and related documentation containing customary terms
and conditions, including, without limitation, covenants and events of default
for senior unsecured convertible notes of like tenor and amount. Borrower’s
senior unsecured convertible notes described in this definition shall be
convertible into shares of Borrower’s common stock but shall not be considered
capital stock under this Agreement.
     “Permitted Senior Convertible Debt Documents” means, collectively, the
Permitted Senior Convertible Debt Indenture, all other indentures, all
convertible notes, all guarantees of such notes and all other agreements,
documents or instruments issued, given, executed and/or delivered in connection
with, evidencing and/or otherwise pertaining to, the Permitted Senior
Convertible Debt, each of which shall be satisfactory to the Administrative
Agent in its sole reasonable discretion.
     “Permitted Senior Convertible Debt Indenture” means that certain Indenture
dated as of April 25, 2007, among the Borrower, the subsidiary guarantors party
thereto and U.S. Bank National Association, as trustee.
     “Permitted Senior Unsecured Debt” means senior unsecured Debt of Borrower
resulting from the issuance by Borrower of its 7% Senior Notes due 2015 in an
original aggregate principal amount of $150,000,000 under that certain Indenture
dated as of March 15, 2005 among Borrower, the Subsidiary guarantors party
thereto and U.S. Bank National Association, as Trustee.
     “Permitted Senior Unsecured Debt Documents” means, collectively, all
indentures, promissory notes, Guarantees or other documents or instruments
issued or given in connection with, evidencing and/or otherwise pertaining to,
the Permitted Senior Unsecured Debt.

20



--------------------------------------------------------------------------------



 



     “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including a Government Authority.
     “PGR” means PGR Partners, LLC, a Colorado limited liability company.
     “Piper” mean Piper Petroleum Company, a Colorado corporation, which is a
wholly-owned Subsidiary of Borrower.
     “Plan” means (i) with respect to a Credit Party, an employee benefit plan
within the meaning of section 3(3) of ERISA, and any other similar plan, policy
or arrangement, including an employment contract, whether formal or informal and
whether legally binding or not, under which any Credit Party has any current or
future obligation or liability or under which any present or former employee of
any Credit Party, or such present or former employee’s dependents or
beneficiaries, has any current or future right to benefits resulting from the
present or former employee’s employment relationship with any Credit Party, and
(ii) with respect to an ERISA Affiliate, a plan described in clause
(i) preceding if, and only if, such plan is subject to Title IV of ERISA.
     “Prepayment Event” means, at any time on or following the Closing Date but
prior to the Conforming Date, (a) any sale, transfer or other disposition
(including pursuant to a sale and leaseback transaction) of any property or
asset of any Credit Party permitted by Section 9.5 (other than (i) dispositions
of inventory or obsolete or worn-out property in the ordinary course of business
and (ii) dispositions of the Delta Pipeline Assets), (b) the issuance by the
Borrower of any Equity, or (c) the incurrence by any Credit Party of Debt
permitted by Section 9.1(i).
     “Prime Rate” means the per annum rate of interest established from time to
time by JPMorgan or its parent as its prime rate, which rate may not be the
lowest rate of interest charged by Administrative Agent to its customers.
     “Proved Mineral Interests” means, collectively, Proved Producing Mineral
Interests, Proved Nonproducing Mineral Interests, and Proved Undeveloped Mineral
Interests.
     “Proved Nonproducing Mineral Interests” means all Mineral Interests which
constitute proved developed nonproducing reserves.
     “Proved Producing Mineral Interests” means all Mineral Interests which
constitute proved developed producing reserves.
     “Proved Undeveloped Mineral Interests” means all Mineral Interests which
constitute proved undeveloped reserves.
     “Purchasers” has the meaning given such term in Section 14.10(c).
     “Quarterly Date” means the last day of each March, June, September and
December.
     “Recognized Value” means, with respect to all Proved Mineral Interests, the
portion of the Borrowing Base or Conforming Borrowing Base which JPMorgan
attributes to such Proved Mineral Interests for purposes of the most recent
redetermination of the Borrowing Base or

21



--------------------------------------------------------------------------------



 



Conforming Borrowing Base pursuant to Article IV hereof (or for purposes of
determining the Initial Borrowing Base and the Initial Conforming Borrowing Base
in the event no such redetermination has occurred), based upon the discounted
present value of the estimated net cash flow to be realized from the production
of Hydrocarbons from all such Proved Mineral Interests.
     “Redetermination” means any Scheduled Redetermination, Special
Redetermination, or other redetermination of the Borrowing Base and the
Conforming Borrowing Base pursuant to Section 4.4. Notwithstanding anything to
the contrary contained herein, no redetermination of the Borrowing Base or
Conforming Borrowing Base pursuant to Section 4.4 shall be deemed or construed
to be a Special Redetermination.
     “Redetermination Date” means (a) with respect to any Scheduled
Redetermination, February 1, 2009 and thereafter, each May 1 and November 1,
commencing May 1, 2009, (b) with respect to any Special Redetermination, the
first day of the first month which is not less than twenty (20) Domestic
Business Days following the date of a request for a Special Redetermination, and
(c) with respect to any redetermination of the Borrowing Base and the Conforming
Borrowing Base pursuant to Section 4.4, the date of the consummation of any
applicable Asset Disposition. The Closing Date shall also constitute a
Redetermination Date for purposes of this Agreement.
     “Register” has the meaning given such term in Section 14.10(c)(iv).
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, 12 C.F.R. Part 221, as in effect from time to time.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, 12 C.F.R. Part 221, as in effect from time to time.
     “Request for Borrowing” has the meaning set forth in Section 2.2(a).
     “Request for Letter of Credit” has the meaning set forth in Section 2.2(a).
     “Required Banks” means, at any time while the Commitments remain in effect,
Banks holding not less than sixty-six and two-thirds percent (66-2/3%) of the
Total Commitments and, at any time after the Commitments shall no longer be in
effect, Banks holding not less than sixty-six and two-thirds percent (66-2/3%)
of the Total Commitments in effect immediately prior to the cancellation or
other termination thereof, in any case, after giving effect to any assignments
under Section 14.10 from time to time; provided that the Commitment of, and the
portion of the Total Commitments held or deemed held by, any Defaulting Bank
shall be excluded for purposes of making a determination of Required Banks.
     “Required Reserve Value” means Proved Mineral Interests that have a
Recognized Value of not less than eighty percent (80%) or, at any time when the
Borrowing Base exceeds the Conforming Borrowing Base, ninety percent (90%) of
the Recognized Value of all Proved Mineral Interests held by Borrower and its
Subsidiaries and included in the Borrowing Base or Conforming Borrowing Base.

22



--------------------------------------------------------------------------------



 



     “Reserve Report” means an unsuperseded engineering analysis of the Mineral
Interests owned by Borrower, in form and substance reasonably acceptable to
Administrative Agent, prepared in accordance with customary and prudent
practices in the petroleum engineering industry and Financial Accounting
Standards Board Statement 69. Each Reserve Report required to be delivered by
March 15 of each year pursuant to Section 4.1 shall be prepared by the Approved
Petroleum Engineer. Each other Reserve Report shall be prepared by either
(i) the Approved Petroleum Engineer, or (ii) Borrower’s in-house staff, and
shall include a detailed reconciliation from the most recently delivered Reserve
Report prepared by the Approved Petroleum Engineer. Notwithstanding the
foregoing, in connection with any Special Redetermination requested by Borrower,
the Reserve Report shall be in form and scope mutually acceptable to Borrower
and Administrative Agent. Until superseded, the Existing Reserve Report shall be
considered the Reserve Report.
     “Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental, or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) by member banks of the Federal Reserve System against in the case of
Eurodollar Loans, “Eurocurrency liabilities” (as such term is used in
Regulation D). Without limiting the effect of the foregoing, the Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks with respect to (i) any category of liabilities which includes
deposits by reference to which the Adjusted Eurodollar Rate is to be determined,
or (ii) any category of extensions of credit or other assets which include
Eurodollar Loans. The Adjusted Eurodollar Rate shall be adjusted automatically
on and as of the effective date of any change in the Reserve Requirement.
     “Restricted Payment” means, with respect to any Person, (a) any
Distribution by such Person, (b) any capital contribution, loan or advance
(other than a Permitted Investment) by any Credit Party to any Unrestricted
Subsidiary, (c) the issuance of a Guarantee by any Credit Party with respect to
any Debt or other obligation of any Unrestricted Subsidiary, other than
Guarantees of (i) Permitted Senior Unsecured Debt permitted by Section 9.1(d)
hereof, and (ii) Permitted Senior Convertible Debt permitted by Section 9.1(f)
hereof, (d) the retirement, redemption, defeasance, repurchase or prepayment
prior to scheduled maturity by such Person or any Affiliate of such Person of
any Debt of such Person, (e) the retirement, redemption or payment by Borrower
or any Affiliate of Borrower of any part of the principal of the Permitted
Senior Unsecured Debt at any time prior to the termination of all Commitments
and the payment and performance in full of the Obligations (other than inchoate
indemnification obligations arising under Section 14.3 hereof), or (f) the
retirement, redemption or payment by Borrower or any Affiliate of Borrower of
any part of the principal of the Permitted Senior Convertible Debt at any time
prior to the termination of all Commitments and the payment and performance in
full of the Obligations (other than inchoate indemnification obligations arising
under Section 14.3 hereof).
     “Restricted Subsidiary” means, as of the Closing Date, Castle, DEC, DPCA,
Delta Pipeline, Delta Risk Management and Piper, and shall also mean any other
Subsidiary of Borrower which Borrower thereafter designates as a “Restricted
Subsidiary;” provided, that, no Subsidiary of Borrower will be a Restricted
Subsidiary unless (a) one hundred percent (100%) of its issued and outstanding
Equity has been pledged to Administrative Agent to secure the

23



--------------------------------------------------------------------------------



 



Obligations pursuant to a Borrower Pledge Agreement or a Subsidiary Pledge
Agreement, and (b) it has executed a Facility Guaranty.
     “Revolving Loan” means the revolving credit loan in an amount outstanding
at any time not to exceed the lesser of (i) the Borrowing Base then in effect,
and (ii) the amount of (a) the Total Commitment then in effect less (b) the
amount of the Letter Credit Exposure then outstanding to be made by Banks to
Borrower in accordance with Section 2.1 hereof. The Revolving Loan may be
comprised of the Base Rate Loan and one or more Eurodollar Loans as Borrower may
select in a Request for Borrowing or a Notice of Continuation or Conversion.
     “Rolling Period” means any period of four (4) consecutive Fiscal Quarters
ending on the last day of any applicable Fiscal Quarter.
     “Schedule” means a “schedule” attached to this Agreement and incorporated
herein by reference, unless specifically indicated otherwise.
     “Scheduled Redetermination” means any Redetermination of the Borrowing Base
and the Conforming Borrowing Base pursuant to Section 4.2.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Section” refers to a “section” or “subsection” of this Agreement unless
specifically indicated otherwise.
     “Secured Hedge Provider” means any (a) Person that is a party to a Hedge
Agreement with the Borrower or any of its Restricted Subsidiaries that entered
into such Hedge Agreement before or while such Person was a Bank or an Affiliate
of a Bank, whether or not such Person at any time ceases to be a Bank or an
Affiliate of a Bank, as the case may be, or (b) assignee of any Person described
in clause (a) above so long as such assignee is a Bank or an Affiliate of a
Bank.
     “Special Redetermination” means any Redetermination of the Borrowing Base
and the Conforming Borrowing Base pursuant to Section 4.3.
     “Specified Asset Sales” means the sale, assignment, lease, license,
transfer, exchange or other disposition by Borrower or any Restricted Subsidiary
of all or substantially all of its right, title and interest in the Midway Loop
Assets and/or the Newton Assets.
     “Subsidiary” means, for any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions (including that of a general partner) are at the time directly or
indirectly owned, collectively, by such Person and any Subsidiaries of such
Person. The term “Subsidiary” shall include Subsidiaries of Subsidiaries (and so
on).
     “Subsidiary Pledge Agreement” means a Pledge Agreement substantially in the
form of Exhibit D attached hereto (with applicable conforming changes) to be
executed by each existing and/or future Restricted Subsidiary of Borrower to the
extent such Restricted Subsidiary owns any outstanding Equity of any other
Restricted Subsidiary of Borrower (for purposes of this

24



--------------------------------------------------------------------------------



 



definition and Section 5.1(d) hereof, such Restricted Subsidiary is referred to
herein and therein as an “Indirect Restricted Subsidiary”), pursuant to which
such Indirect Restricted Subsidiary shall pledge to Administrative Agent, for
the ratable benefit of Banks, all of the issued and outstanding Equity owned by
such Indirect Restricted Subsidiary of each Restricted Subsidiary of such
Indirect Restricted Subsidiary described therein to secure the Obligations.
     “Syndication Agent” means Bank of Montreal in its capacity as Syndication
Agent for Banks hereunder or any successor thereto.
     “Taxes” means all taxes, assessments, filing or other fees, levies,
imposts, duties, deductions, withholdings, stamp taxes, capital transaction
taxes, foreign exchange taxes or other charges, or other charges of any nature
whatsoever, from time to time or at any time imposed by Law or any Governmental
Authority. “Tax” means any one of the foregoing.
     “Termination Date” means November 3, 2011.
     “Total Commitment” means the Commitments of all Banks in an initial
aggregate amount of $590,000,000, as such amount may be reduced or increased
from time to time pursuant to the terms hereof; provided, that the Total
Commitment shall never exceed the Maximum Total Commitment Amount.
     “Transferee” has the meaning given such term in Section 14.10(d).
     “Type” means, with reference to a Revolving Loan, the characterization of
such Revolving Loan as the Base Rate Loan or a Eurodollar Loan based on the
method by which the accrual of interest on such Revolving Loan is calculated.
     “Unrestricted Subsidiary” means any Subsidiary of Borrower which is not a
Restricted Subsidiary and shall include, as of the Closing Date, Amber, DHS,
Bonds Company, CRB and PGR.
     Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be expressed in U.S. dollars and shall be prepared
in accordance with GAAP, applied on a basis consistent with the most recent
audited consolidated financial statements of Borrower and its Consolidated
Subsidiaries delivered to Banks except for changes concurred in by Borrower’s
independent certified public accountants and which are disclosed to
Administrative Agent on the next date on which financial statements are required
to be delivered to Banks pursuant to Section 8.1(a) or Section 8.1(b); provided,
that, unless Majority Banks shall otherwise agree in writing, no such change
shall modify or affect the manner in which compliance with the covenants
contained in Article X are computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods.
     Section 1.3 Petroleum Terms. As used herein, the terms “proved reserves,”
“proved developed reserves,” “proved developed producing reserves,” “proved
developed nonproducing reserves,” and “proved undeveloped reserves” have the
meaning given such

25



--------------------------------------------------------------------------------



 



terms from time to time and at the time in question by the Society of Petroleum
Engineers of the American Institute of Mining Engineers.
     Section 1.4 Money. Unless expressly stipulated otherwise, all references
herein to “dollars,” “money,” “funds,” “payments,” “prepayments” or similar
financial or monetary terms, are references to currency of the United States of
America.
ARTICLE II
THE CREDIT
     Section 2.1 Commitments.
          (a) Each Bank severally agrees, subject to Section 2.1(c), Section 6.1
and Section 6.2 and the other terms and conditions set forth in this Agreement,
to lend to Borrower from time to time prior to the Termination Date amounts
requested by Borrower not to exceed in the aggregate at any one time
outstanding, the amount of such Bank’s Commitment reduced by an amount equal to
the sum of (i) such Bank’s Letter of Credit Exposure plus (ii) such Bank’s
Commitment Percentage of the outstanding principal balance of the Revolving
Loan. Each Borrowing shall be (A) in an aggregate principal amount of $1,000,000
or any larger integral multiple of $100,000 (except that any Base Rate Borrowing
may be in an amount equal to the Availability at such time), and (B) made from
the Banks ratably in accordance with their respective Commitment Percentages.
Subject to the foregoing limitations and the other provisions of this Agreement,
prior to the Termination Date Borrower may borrow under this Section 2.1(a),
repay amounts borrowed and request new Borrowings to be made under this
Section 2.1(a). The Total Commitment as of the Closing Date is the Initial Total
Commitment.
          (b) Administrative Agent, or such Bank designated by Administrative
Agent which (without obligation to do so) consents to the same (“Letter of
Credit Issuer”) will, from time to time prior to the date which is five
(5) Domestic Business Days prior to the Termination Date, upon request by
Borrower, issue Letters of Credit for the account of Borrower or any Restricted
Subsidiary designated by Borrower, so long as (i) the sum of (A) the total
Letter of Credit Exposure then existing, and (B) the amount of the requested
Letter of Credit does not exceed $30,000,000, and (ii) Borrower would be
entitled to a Borrowing under Section 2.1(a) and Section 2.1(c) in the amount of
the requested Letter of Credit. Not less than three (3) Domestic Business Days
prior to the requested date of issuance of any such Letter of Credit, Borrower
(and any Restricted Subsidiary for whose account such Letter of Credit is being
issued) shall execute and deliver to Letter of Credit Issuer, Letter of Credit
Issuer’s customary letter of credit application. Each Letter of Credit shall be
in the minimum amount of $10,000 and shall be in form and substance acceptable
to Letter of Credit Issuer. No Letter of Credit shall have an expiration date
later than the earlier of (1) the Termination Date, or (2) one (1) year from the
date of issuance (or, in the case of any renewal or extension thereof, one
(1) year after such renewal or extension). Upon the date of issuance of a Letter
of Credit, Letter of Credit Issuer shall be deemed to have sold to each other
Bank, and each other Bank shall be deemed to have unconditionally and
irrevocably purchased from Letter of Credit Issuer, a non recourse participation
in the related Letter of Credit and Letter of Credit Exposure equal to such
Bank’s Commitment Percentage of such Letter of Credit and Letter of Credit
Exposure. Upon request of any Bank, but not less often than quarterly,
Administrative Agent shall provide notice to each

26



--------------------------------------------------------------------------------



 



Bank by telephone, teletransmission or telex setting forth each Letter of Credit
issued and outstanding pursuant to the terms hereof and specifying the
beneficiary and expiration date of each such Letter of Credit, each Bank’s
percentage of each such Letter of Credit and the actual dollar amount of each
Bank’s participation held by Letter of Credit Issuer thereof for such Bank’s
account and risk. At the time of issuance of each Letter of Credit, Borrower
shall pay to Administrative Agent in respect of such Letter of Credit (a) the
applicable Letter of Credit Fee, and (b) the applicable Letter of Credit
Fronting Fee. Administrative Agent shall distribute the Letter of Credit Fee
payable upon the issuance of each Letter of Credit to Banks in accordance with
their respective Commitment Percentages, and Administrative Agent shall
distribute the Letter of Credit Fronting Fee to Letter of Credit Issuer for its
own account. Any (y) material amendment or modification, or (z) renewal or
extension of any Letter of Credit shall be deemed to be the issuance of a new
Letter of Credit for purposes of this Section 2.1(b). Notwithstanding anything
to the contrary contained herein, (i) Borrower shall pay to Letter of Credit
Issuer in connection with the issuance of each Letter of Credit and/or any
amendment or modification of any nature to any existing Letter of Credit, Letter
of Credit Issuer’s usual and customary fees for the issuance of, amendments or
modifications to, and processing of, Letters of Credit and (ii) the Letter of
Credit Issuer shall not at any time be obligated to issue, amend, renew or
extend any Letter of Credit if any Bank is at such time a Defaulting Bank
hereunder, unless the Letter of Credit Issuer has entered into satisfactory
arrangements with the Borrower or such Bank to eliminate Letter of Credit
Issuer’s risk with respect to such Bank.
     Immediately upon the occurrence of an Event of Default and the acceleration
of the Obligations hereunder, and also on the date which is five (5) Domestic
Business Days prior to the Termination Date, Borrower shall deposit with
Administrative Agent cash in such amounts as Administrative Agent may request,
up to a maximum amount equal to the aggregate existing Letter of Credit Exposure
of all Banks; provided, that, in the case of any of the Events of Default
specified in Section 11.1(g) or Section 11.1(h), an amount equal to the
aggregate existing Letter of Credit Exposure of all Banks shall be due and
payable without any notice to Borrower or any other act by Administrative Agent
or any Bank. Any amounts so deposited shall be held by Administrative Agent for
the ratable benefit of all Banks as security for the outstanding Letter of
Credit Exposure and the other Obligations, and Borrower will, in connection
therewith, execute and deliver such security agreements in form and substance
satisfactory to Administrative Agent which Administrative Agent may, in its
discretion, require. As drafts or demands for payment are presented under any
Letter of Credit, Administrative Agent shall apply such cash to satisfy such
drafts or demands. When all Letters of Credit have expired and the Obligations
have been repaid in full (and no Bank has any obligation to lend or issue
Letters of Credit hereunder) or such Event of Default has been cured to the
satisfaction of Majority Banks, Administrative Agent shall release to Borrower
any remaining cash deposited under this Section 2.1(b). Whenever Borrower is
required to make deposits under this Section 2.1(b) and fails to do so on the
day such deposit is due, Administrative Agent or any Bank may, without notice to
Borrower, make such deposit (whether by application of proceeds of any
collateral for the Obligations, by transfers from other accounts maintained with
any Bank or otherwise) using any funds then available to any Bank of any Credit
Party, any guarantor or any other party liable for repayment of the Obligations.
     Notwithstanding anything to the contrary contained herein, Borrower hereby
agrees to reimburse each Letter of Credit Issuer immediately upon demand by such
Letter of Credit Issuer,

27



--------------------------------------------------------------------------------



 



and inimmediately available funds, for any payment or disbursement made by such
Letter of Credit Issuer under any Letter of Credit issued by it. Payment shall
be made by Borrower with interest on the amount so paid or disbursed by Letter
of Credit Issuer from and including the date payment is made under any Letter of
Credit to and including the date of payment, at the lesser of (i) the Maximum
Lawful Rate, or (ii) the Default Rate. The obligations of Borrower under this
paragraph will continue until all Letters of Credit have expired and all
reimbursement obligations with respect thereto have been paid in full by
Borrower and until all other Obligations shall have been paid in full.
     Borrower shall be obligated to reimburse Letter of Credit Issuer upon
demand for all amounts paid under Letters of Credit as set forth in the
immediately preceding paragraph hereof; provided, however, if Borrower for any
reason fails to reimburse Letter of Credit Issuer in full upon demand, Banks
shall reimburse Letter of Credit Issuer in accordance with each Banks’
Commitment Percentage for amounts due and unpaid from Borrower as set forth
hereinbelow; provided, however, that no such reimbursement made by Banks shall
discharge Borrower’s obligations to reimburse Letter of Credit Issuer. All
reimbursement amounts payable by any Bank under this Section 2.1(b) shall
include interest thereon at the Federal Funds Rate, from the date of the payment
of such amounts by Letter of Credit Issuer to the date of reimbursement by such
Bank. No Bank shall be liable for the performance or nonperformance of the
obligations of any other Bank under this paragraph. The reimbursement
obligations of Banks under this paragraph shall continue after the Termination
Date and shall survive termination of this Agreement and the other Loan Papers.
     Borrower shall indemnify and hold Administrative Agent, Letter of Credit
Issuer and each Bank, and their respective officers, directors, representatives
and employees harmless from loss for any claim, demand or liability which may be
asserted against any or such indemnified party in connection with actions taken
under Letters of Credit or in connection therewith (including losses resulting
from the negligence of any or such indemnified party), and shall pay each
indemnified party for reasonable fees of attorneys and legal costs paid or
incurred by each indemnified party in connection with any matter related to
Letters of Credit, except for losses and liabilities incurred as a direct result
of the gross negligence or willful misconduct of such indemnified party, IT
BEING THE EXPRESS INTENTION OF THE PARTIES THAT EACH INDEMNIFIED PARTY SHALL BE
INDEMNIFIED FOR THE CONSEQUENCES OF ITS OWN ORDINARY NEGLIGENCE. If Borrower for
any reason fails to indemnify or pay Administrative Agent or Letter of Credit
Issuer as set forth herein in full, Banks shall indemnify and pay such
indemnified party upon demand, in accordance with each Bank’s Commitment
Percentage of such amounts due and unpaid from Borrower; provided, however,
that, no such payment made by Banks shall discharge Borrower’s obligation to
indemnify or pay such indemnified party in accordance with the terms hereof. The
provisions of this paragraph shall survive the termination of this Agreement.
     Neither Administrative Agent nor any other Letter of Credit Issuer makes
any representation or warranty, nor assumes any responsibility with respect to
the validity, legality, sufficiency or enforceability of any letter of credit
application executed and delivered in connection with any Letter of Credit
issued hereunder or any document relative thereto or to the collectibility
thereunder. Neither Administrative Agent nor any other Letter of Credit Issuer
assumes any responsibility for the financial condition of Borrower or for the
performance of any

28



--------------------------------------------------------------------------------



 



obligation of Borrower. Administrative Agent and each other Letter of Credit
Issuer may use its discretion with respect to exercising or refraining from
exercising any rights, or taking or refraining from taking any action which may
be vested in it or which it may be entitled to take or assert with respect to
any Letter of Credit or any letter of credit application. FURTHERMORE, EXCEPT AS
SET FORTH HEREIN, NEITHER ADMINISTRATIVE AGENT NOR ANY OTHER LETTER OF CREDIT
ISSUER SHALL BE UNDER ANY LIABILITY TO ANY BANK, WITH RESPECT TO ANYTHING
ADMINISTRATIVE AGENT OR ANY SUCH LETTER OF CREDIT ISSUER MAY DO OR REFRAIN FROM
DOING IN THE EXERCISE OF ITS JUDGMENT, THE SOLE LIABILITY AND RESPONSIBILITY OF
ADMINISTRATIVE AGENT AND SUCH LETTER OF CREDIT ISSUER BEING TO HANDLE EACH
BANK’S SHARE ON AS FAVORABLE A BASIS AS ADMINISTRATIVE AGENT OR SUCH LETTER OF
CREDIT ISSUER HANDLES ITS OWN SHARE. NEITHER ADMINISTRATIVE AGENT NOR ANY OTHER
LETTER OF CREDIT ISSUER SHALL HAVE ANY DUTIES OR RESPONSIBILITIES EXCEPT THOSE
EXPRESSLY SET FORTH HEREIN AND THOSE DUTIES AND LIABILITIES SHALL BE SUBJECT TO
THE LIMITATIONS AND QUALIFICATIONS SET FORTH HEREIN. FURTHERMORE, NEITHER
ADMINISTRATIVE AGENT, ANY LETTER OF CREDIT ISSUER, NOR ANY OF THEIR DIRECTORS,
OFFICERS, OR EMPLOYEES SHALL BE LIABLE FOR ANY ACTION TAKEN OR OMITTED (WHETHER
OR NOT SUCH ACTION TAKEN OR OMITTED IS EXPRESSLY SET FORTH HEREIN) UNDER OR IN
CONNECTION HEREWITH OR UNDER ANY OTHER INSTRUMENT OR DOCUMENT IN CONNECTION
HEREWITH, EXCEPT FOR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. Neither
Administrative Agent nor any other Letter of Credit Issuer shall incur any
liability to any Bank, Borrower, or any Affiliate of any Bank or Borrower, in
acting upon any notice, document, order, consent, certificate, warrant or other
instrument reasonably believed by Administrative Agent or such Letter of Credit
Issuer to be genuine or authentic and to be signed by the proper party.
          (c) No Bank will be obligated to lend to Borrower hereunder or incur
Letter of Credit Exposure, and Borrower shall not be entitled to borrow
hereunder or obtain Letters of Credit hereunder, in an amount which would cause
(i) such Bank’s Commitment Percentage of the Outstanding Credit to exceed its
Commitment Percentage of the existing Borrowing Base, or (ii) the Outstanding
Credit to exceed the Borrowing Base then in effect. No Bank shall be obligated
to fund Borrowings hereunder and Borrower shall not be entitled to Borrowings
hereunder during the existence of a Borrowing Base Deficiency. Nothing in this
Section 2.1(c) shall be deemed to limit any Bank’s obligation to reimburse any
Letter of Credit Issuer with respect to its participation in Letters of Credit
as a result of the drawing under any Letter of Credit pursuant to Section
2.1(b).
     Section 2.2 Method of Borrowing.
          (a) In order to request any Borrowing under Section 2.1, Borrower
shall hand deliver, telex or telecopy to Administrative Agent a duly completed
Request for Borrowing (herein so called) prior to 11:00 a.m. (Chicago, Illinois
time), (i) on the Borrowing Date specified for a proposed Base Rate Borrowing,
and (ii) at least three (3) Eurodollar Business Days before the Borrowing Date
of a proposed Eurodollar Borrowing. Each such Request for Borrowing shall be
substantially in the form of Exhibit E attached hereto, and shall specify:

29



--------------------------------------------------------------------------------



 



          (i) the Borrowing Date of such Borrowing, which shall be a Domestic
Business Day in the case of a Base Rate Borrowing or a Eurodollar Business Day
in the case of a Eurodollar Borrowing;
          (ii) the aggregate amount of such Borrowing;
          (iii) whether such Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and
          (iv) in the case of a Eurodollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.
          (b) Upon receipt of a Request for Borrowing, Administrative Agent
shall promptly notify each Bank of the contents thereof and the amount of the
Borrowing to be loaned by such Bank pursuant thereto, and such Request for
Borrowing shall not thereafter be revocable by Borrower.
          (c) Not later than 12:00 noon (Chicago, Illinois time) on the date of
each Borrowing, each Bank shall make available its Commitment Percentage of such
Borrowing, in Federal or other funds immediately available in Chicago, Illinois
to Administrative Agent at its address set forth on Schedule 1.1 hereto. Unless
Administrative Agent determines that any applicable condition specified in
Section 6.2 has not been satisfied, Administrative Agent will make the funds so
received from Banks available to Borrower at Administrative Agent’s aforesaid
address.
     Section 2.3 Method of Requesting Letters of Credit.
          (a) In order to request any Letter of Credit hereunder, Borrower shall
hand deliver, telex or telecopy to Administrative Agent a duly completed Request
for Letter of Credit (herein so called) prior to 12:00 noon (Chicago, Illinois
time) at least three (3) Domestic Business Days before the date specified for
issuance of such Letter of Credit. Each Request for Letter of Credit shall be
substantially in the form of Exhibit F attached hereto, shall be accompanied by
the applicable Letter of Credit Issuer’s duly completed and executed letter of
credit application and agreement and shall specify:
          (i) the requested date for issuance of such Letter of Credit;
          (ii) the terms of such requested Letter of Credit, including the name
and address of the beneficiary, the stated amount, the expiration date and the
conditions under which drafts under such Letter of Credit are to be available;
and
          (iii) the purpose of such Letter of Credit.
          (b) Upon receipt of a Request for Letter of Credit, Administrative
Agent shall promptly notify each Bank and the proposed Letter of Credit Issuer
of the contents thereof, including the amount of the requested Letter of Credit,
and such Request for Letter of Credit shall not thereafter be revocable by
Borrower.

30



--------------------------------------------------------------------------------



 



          (c) No later than 12:00 noon (Chicago, Illinois time) on the date each
Letter of Credit is requested to be issued, unless Administrative Agent or the
applicable Letter of Credit Issuer determines that any applicable condition
precedent set forth in Section 6.2 hereof has not been satisfied, Administrative
Agent or such other applicable Letter of Credit Issuer will issue and deliver
such Letter of Credit pursuant to the instructions of Borrower.
     Section 2.4 Notes. Any Bank may request that its Commitment Percentage of
the Revolving Loan be evidenced by a single Note payable to the order of such
Bank in an amount equal to such Bank’s Commitment.
     Section 2.5 Interest Rates; Payments.
          (a) The principal amount of the Base Rate Loan outstanding from day to
day shall bear interest at a rate per annum equal to the sum of (i) the
Applicable Margin plus (ii) the applicable Base Rate in effect from day to day;
provided that in no event shall the rate charged hereunder or under the Notes
exceed the Maximum Lawful Rate. Interest on the Base Rate Loan shall be payable
as it accrues on each Quarterly Date, and on the Termination Date.
          (b) The principal amount of each Eurodollar Loan outstanding from day
to day shall bear interest for the Interest Period applicable thereto at a rate
per annum equal to the sum of (i) the Applicable Margin plus (ii) the applicable
Adjusted Eurodollar Rate; provided that in no event shall the rate charged
hereunder or under the Notes exceed the Maximum Lawful Rate. Interest on any
portion of the principal of each Eurodollar Loan subject to an Interest Period
of one (1), two (2) or three (3) months shall be payable on the last day of the
Interest Period applicable thereto. Interest on any portion of the principal of
each Eurodollar Loan subject to an Interest Period of six (6) or twelve
(12) months shall be payable on the last day of the Interest Period applicable
thereto and on each Quarterly Date.
          (c) So long as no Default or Event of Default shall be continuing,
subject to the provisions of this Section 2.5, Borrower shall have the option of
having all or any portion of the principal outstanding under the Revolving Loan
be a Base Rate Loan or one (1) or more Eurodollar Loans, which shall bear
interest at rates determined by reference to the Base Rate and the Adjusted
Eurodollar Rate, respectively; provided, that each Eurodollar Loan shall be in a
minimum amount of $2,000,000 and shall be in an amount which is an integral
multiple of $500,000. Prior to the termination of each Interest Period with
respect to each Eurodollar Loan, Borrower shall give written notice (a “Notice
of Continuation or Conversion”) in the form of Exhibit G attached hereto to
Administrative Agent of the Type of Loan which shall be applicable to the
principal of such Eurodollar Loan upon the expiration of such Interest Period.
Such Notice of Continuation or Conversion shall be given to Administrative Agent
at least one (1) Domestic Business Day, in the case of a Base Rate Loan
selection and three (3) Eurodollar Business Days, in the case of a Eurodollar
Loan selection, prior to the termination of the Interest Period then expiring.
If Borrower shall specify a Eurodollar Loan, such Notice of Continuation or
Conversion shall also specify the length of the succeeding Interest Period
(subject to the provisions of the definition of such term) selected by Borrower.
Each Notice of Continuation or Conversion shall be irrevocable and effective
upon notification thereof to Administrative Agent. If the required Notice of
Continuation or Conversion shall not have been timely received by Administrative
Agent, Borrower shall be deemed to have elected that the principal of the

31



--------------------------------------------------------------------------------



 



Eurodollar Loan subject to the Interest Period then expiring be Converted to the
Base Rate Loan upon the expiration of such Interest Period and Borrower will be
deemed to have given Administrative Agent notice of such election. Subject to
the limitations set forth in this Section 2.5(c) on the amount and number of
Eurodollar Loans, Borrower shall have the right to Convert all or any part of
the Base Rate Loan to a Eurodollar Loan by giving Administrative Agent a Notice
of Continuation or Conversion of such election at least three (3) Eurodollar
Business Days prior to the date on which Borrower elects to make such Conversion
(a “Conversion Date”). The Conversion Date selected by Borrower shall be a
Eurodollar Business Day. Notwithstanding anything in this Section 2.5 to the
contrary, no portion of the principal of the Base Rate Loan may be Converted to
a Eurodollar Loan and no Eurodollar Loan may be Continued as such when any
Default or Event of Default has occurred and is continuing, but each such
Eurodollar Loan shall be automatically Converted to the Base Rate Loan on the
last day of each applicable Interest Period. Borrower shall not be permitted to
have more than five (5) Eurodollar Loans in effect at any time.
          (d) Notwithstanding anything to the contrary set forth in
Section 2.5(a) or Section 2.5(b) above, after the occurrence of an Event of
Default, interest shall accrue on the outstanding principal balance of the
Revolving Loan, and to the extent permitted by Law, on the past due but unpaid
interest on the Revolving Loan and all other past due Obligations from the
period from and including the occurrence of such Event of Default to but
excluding the date the same is remedied at a rate per annum equal to the lesser
of (i) the Default Rate, and (ii) the Maximum Lawful Rate.
          (e) Administrative Agent shall determine each interest rate applicable
to the Revolving Loan in accordance with the terms hereof. Administrative Agent
shall promptly notify Borrower and Banks by telex, telecopy or cable of each
rate of interest so determined, and its determination thereof shall be
conclusive in the absence of manifest error.
          (f) Notwithstanding the foregoing, if at any time the rate of interest
calculated with reference to the Base Rate or the Eurodollar Rate hereunder (the
“contract rate”) is limited to the Maximum Lawful Rate, any subsequent
reductions in the contract rate shall not reduce the rate of interest on the
Revolving Loan below the Maximum Lawful Rate until the total amount of interest
accrued equals the amount of interest which would have accrued if the contract
rate had at all times been in effect. In the event that at maturity (stated or
by acceleration), or at final payment of any Revolving Loan, the total amount of
interest paid or accrued on such Revolving Loan is less than the amount of
interest which would have accrued if the contract rate had at all times been in
effect with respect thereto, then at such time, to the extent permitted by law,
Borrower shall pay to Bank that made such Revolving Loan an amount equal to the
difference between (i) the lesser of the amount of interest which would have
accrued if the contract rate had at all times been in effect and the amount of
interest which would have accrued if the Maximum Lawful Rate had at all times
been in effect, and (ii) the amount of interest actually paid on such Revolving
Loan.
          (g) Interest payable hereunder on each Eurodollar Loan shall be
computed based on the number of actual days elapsed assuming that each calendar
year consisted of 360 days. Interest payable hereunder on the Base Rate Loan
shall be computed based on the actual

32



--------------------------------------------------------------------------------



 



number of days elapsed assuming that each calendar year consisted of 365 days
(or 366 days in a leap year).
     Section 2.6 Mandatory Prepayments.
          (a) Upon the occurrence of any Borrowing Base Deficiency, Borrower
shall make the mandatory prepayments of the Revolving Loan required by
Section 4.5 hereof.
          (b) At any time that Borrower becomes obligated to prepay all or part
of the Permitted Senior Unsecured Debt or Permitted Senior Convertible Debt,
Borrower shall, prior to any repayment of the Permitted Senior Unsecured Debt
and/or Permitted Senior Convertible Debt, prepay the Revolving Loans and reduce
the Commitments in full.
          (c) In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Credit Party in respect of any Prepayment Event,
the Borrower shall, promptly (and in any event within five days) after such Net
Proceeds are received by any Credit Party, prepay the Obligations in an
aggregate amount equal to (x) in the case of a prepayment event described in
clause (b) of the definition of the term “Prepayment Event”, 50% of such Net
Proceeds and (y) in the case of all other Prepayment Events, 100% of such Net
Proceeds. In connection with any mandatory prepayment as required under this
Section 2.6(c), there shall also be a corresponding automatic reduction in the
Borrowing Base, without the need for any additional Bank approval, in the amount
of such required prepayment; provided, that, (i) no reduction in the Borrowing
Base pursuant to this Section 2.6(c) shall reduce the Borrowing Base to an
amount less than the then existing Conforming Borrowing Base and (ii) there
shall be no reduction in the Borrowing Base pursuant to this Section 2.6(c) in
connection with the Specified Asset Sales. For the avoidance of doubt, any
reductions in the Borrowing Base arising in connection with the Specified Asset
Sales are set forth in Section 4.4(b) hereof.
     Section 2.7 Voluntary Prepayments. Borrower may, subject to Section 13.5
and the other provisions of this Agreement, prepay the principal of the
Revolving Loan in whole or in part. Any partial prepayment shall be in a minimum
amount of $1,000,000 and shall be in an integral multiple of $100,000.
     Section 2.8 Voluntary Reduction of Commitments. Borrower may, by notice to
Administrative Agent three (3) Domestic Business Days prior to the effective
date of any such reduction, reduce the Total Commitment (and thereby reduce the
Commitment of each Bank ratably) in amounts not less than $10,000,000 and in an
amount which is an integral multiple of $10,000,000 or, if less, the remaining
amount of the Commitments. On the effective date of any such reduction, Borrower
shall, to the extent required as a result of such reduction, make a principal
payment on the Revolving Loan in an amount sufficient to cause the principal
balance of the Revolving Loan then outstanding to be equal to or less than the
Total Commitment as thereby reduced. Notwithstanding the foregoing, Borrower
shall not be permitted to voluntarily reduce the Total Commitment to an amount
less than the aggregate Letter of Credit Exposure of all Banks.
     Section 2.9 Termination of Commitments; Final Maturity of Revolving Loan.
The Total Commitment (and the Commitment of each Bank) shall terminate, and the
entire

33



--------------------------------------------------------------------------------



 



outstanding principal balance of the Revolving Loan, all interest accrued
thereon, all accrued but unpaid fees hereunder and all other outstanding
Obligations shall be due and payable in full on the Termination Date.
     Section 2.10 Voluntary Increase of Total Commitment. So long as no Default
or Event of Default has occurred and is continuing, or will result therefrom,
and so long as no Borrowing Base Deficiency exists, Borrower shall have the
right to increase the Total Commitment by increasing the existing Commitments
and/or obtaining additional Commitments (the amount of such increase is herein
called the “Commitment Increase”), either from (a) one or more of the Banks, or
(b) another financial institution; provided, that (i) Borrower shall have
notified Administrative Agent (which shall promptly deliver a copy to each Bank)
in writing of the amount of the Commitment Increase, (ii) Administrative Agent
and Letter of Credit Issuer shall have approved any new Bank (such approval not
to be unreasonably withheld), (iii) any such new Bank shall have assumed all of
the rights and obligations of a “Bank” hereunder, (iv) the procedure described
in Section 14.10(f) shall have been complied with, and (v) after giving effect
to the Commitment Increase, the Total Commitment shall not exceed the Maximum
Total Commitment Amount. Notwithstanding anything to the contrary contained
herein, the Commitment of any Bank may not be increased without the prior
written consent of such Bank.
     Section 2.11 Application of Payments. Each repayment pursuant to
Section 2.6, Section 2.7, Section 2.8, Section 2.9, and Section 4.5 shall be
made together with accrued interest on the amount repaid to the date of payment,
and shall be applied in accordance with Section 3.2 and the other provisions of
this Agreement.
     Section 2.12 Commitment Fee. On the Termination Date, on each Quarterly
Date prior to the Termination Date, and, in the event the Commitments are
terminated in their entirety prior to the Termination Date, on the date of such
termination, Borrower shall pay to Administrative Agent, for the ratable benefit
of each Bank based on each Bank’s Commitment Percentage, a commitment fee equal
to the Commitment Fee Percentage in effect from day to day (applied on a per
annum basis and computed on the basis of actual days elapsed and as if each
calendar year consisted of 365 days (or 366 days in a leap year)) of the average
daily Availability for the Fiscal Quarter (or portion thereof) ending on the
date such payment is due.
     Section 2.13 Agency and other Fees. Borrower shall pay to Administrative
Agent and its Affiliates such other fees and amounts as Borrower shall be
required to pay to Administrative Agent and its Affiliates from time to time
pursuant to any separate agreement between Borrower and Administrative Agent or
such Affiliates. Such fees and other amounts shall be retained by Administrative
Agent and its Affiliates, and no Bank (other than JPMorgan) shall have any
interest therein. Administrative Agent may disburse any fees paid to
Administrative Agent and its Affiliates pursuant to this Section 2.13 in any
manner Administrative Agent desires in its sole discretion.
ARTICLE III
GENERAL PROVISIONS
     Section 3.1 Delivery and Endorsement of Notes. On the Closing Date,
Administrative Agent shall deliver to each Bank that is requesting a Note the
Note payable to

34



--------------------------------------------------------------------------------



 



such Bank. Each Bank may endorse (and prior to any transfer of its Note shall
endorse) on the schedules attached and forming a part thereof appropriate
notations to evidence the date and amount of its Commitment Percentage of each
Borrowing, the Interest Period applicable thereto, and the date and amount of
each payment of principal made by Borrower with respect thereto; provided that
the failure by any Bank to so endorse its Note shall not affect the liability of
Borrower for the repayment of all amounts outstanding under such Note together
with interest thereon. Each Bank is hereby irrevocably authorized by Borrower to
endorse its Note and to attach to and make a part of any such Note a
continuation of any such schedule as required.
     Section 3.2 General Provisions as to Payments.
          (a) Borrower shall make each payment of principal of, and interest on,
the Revolving Loan, and all fees payable hereunder shall be paid, not later than
12:00 noon (Chicago, Illinois time) on the date when due, in Federal or other
funds immediately available in Chicago, Illinois, to Administrative Agent at its
address set forth on Schedule 1.1 hereto, without defense, set-off, deduction or
counterclaim. Administrative Agent will promptly (and if such payment is
received by Administrative Agent by 10:00 a.m. (Chicago, Illinois time), and
otherwise if reasonably possible, on the same Domestic Business Day) distribute
to each Bank its Commitment Percentage of each such payment received by
Administrative Agent for the account of Banks. Whenever any payment of principal
of, or interest on, the Base Rate Loan or of fees shall be due on a day which is
not a Domestic Business Day, the date for payment thereof shall be extended to
the next succeeding Domestic Business Day. Whenever any payment of principal of,
or interest on, any portion of any Eurodollar Loan shall be due on a day which
is not a Eurodollar Business Day, the date for payment thereof shall be extended
to the next succeeding Eurodollar Business Day (subject to the provisions of the
definition of Interest Period). If the date for any payment of principal is
extended by operation of Law or otherwise, interest thereon shall be payable for
such extended time. Borrower hereby authorizes Administrative Agent to charge
from time to time against Borrower’s accounts with Administrative Agent any
amount then due.
          (b) Prior to the occurrence of an Event of Default, all principal
payments received by Banks with respect to the Revolving Loan shall be applied
first to Eurodollar Loans outstanding with Interest Periods ending on the date
of such payment, then to the Base Rate Loan, and then to Eurodollar Loans next
maturing until such principal payment is fully applied.
          (c) After the occurrence of an Event of Default, all amounts collected
or received by Administrative Agent or any Bank shall be applied first to the
payment of all proper costs incurred by Administrative Agent in connection with
the collection thereof (including reasonable expenses and disbursements of
Administrative Agent), second to the payment of all proper costs incurred by
Banks in connection with the collection thereof (including reasonable expenses
and disbursements of Banks), third to the reimbursement of any advances made by
Banks to effect performance of any unperformed covenants of any Credit Party
under any of the Loan Papers, fourth to the payment of any unpaid fees required
pursuant to Section 2.13, fifth to the payment of any unpaid fees required
pursuant to Section 2.1(b) and Section 2.12, sixth, to the payment of all
accrued but unpaid interest, seventh, to the payment to each Bank of its
Commitment Percentage of the outstanding principal of the Revolving Loan and to
satisfy all obligations and liabilities then due under Hedge Agreements with
each such Bank (and/or its

35



--------------------------------------------------------------------------------



 



Affiliates), such payments to be made pro rata to each Bank (and/or its
Affiliates) owed such Obligations in proportion to all such payments owed to all
Banks (and/or their Affiliates) in respect of such Obligations, and eighth to
establish the deposits required in Section 2.1(b). All payments received by a
Bank after the occurrence of an Event of Default for application to the
principal of the Revolving Loan shall be applied by such Bank in the manner
provided in Section 3.2(b).
          (d) Notwithstanding anything to the contrary contained in this
Agreement, if any Bank shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Bank to satisfy such Bank’s
obligations hereunder until all such unsatisfied obligations are fully paid.
ARTICLE IV
BORROWING BASE AND CONFORMING BORROWING BASE
     Section 4.1 Reserve Report; Proposed Borrowing Base. The aggregate amount
of credit available to Borrower under this Agreement shall be limited by a
Borrowing Base (herein so called) which shall be determined by Banks at the
times and in accordance with the standards and procedures set forth in this
Article IV. As soon as available and in any event by March 15, and August 31 of
each year, commencing March 15, 2009, Borrower shall deliver to Administrative
Agent and each Bank a Reserve Report prepared as of the immediately preceding
December 31 and June 30, respectively. In addition to the foregoing, the
Borrower shall deliver to Administrative Agent and each Bank a Reserve Report as
of November 30, 2008 (to be furnished by January 1, 2009), which Reserve Report
may be prepared by Borrower’s in-house staff, and shall include a detailed
reconciliation from the most recently delivered Reserve Report prepared by the
Approved Petroleum Engineer. Simultaneously with the delivery to Administrative
Agent and each Bank of each Reserve Report, Borrower shall notify Administrative
Agent and each Bank of the amount of the Borrowing Base which Borrower requests
become effective on the next Redetermination Date (or such date promptly
following such Redetermination Date as Majority Banks shall elect).
     Section 4.2 Scheduled Redeterminations of the Borrowing Base and Conforming
Borrowing Base; Procedures and Standards. Based in part on the Reserve Reports
made available to Banks pursuant to Section 4.1, Banks shall redetermine the
Borrowing Base and the Conforming Borrowing Base on or prior to the next
Redetermination Date (or such date promptly thereafter as reasonably possible
based on the engineering and other information available to Banks). Any
Borrowing Base or Conforming Borrowing Base which becomes effective as a result
of any Redetermination of the Borrowing Base or the Conforming Borrowing Base
shall be subject to the following restrictions: (a) such Borrowing Base shall
not exceed the Borrowing Base requested by Borrower pursuant to Section 4.1 or
Section 4.3 (as applicable), (b) such Borrowing Base shall not exceed the Total
Commitment then in effect, (c) to the extent such Borrowing Base or Conforming
Borrowing Base represents an increase from the Borrowing Base or the Conforming
Borrowing Base, as applicable, in effect prior

36



--------------------------------------------------------------------------------



 



to such Redetermination, such Borrowing Base or Conforming Borrowing Base shall
be approved by all Banks, and (d) to the extent such Borrowing Base or
Conforming Borrowing Base represents a decrease in the Borrowing Base or the
Conforming Borrowing Base, as applicable, in effect prior to such
Redetermination, or a reaffirmation of such prior Borrowing Base or Conforming
Borrowing Base, as applicable, such Borrowing Base or Conforming Borrowing Base
shall be approved by Required Banks. Each Redetermination shall be made by Banks
in their sole discretion. Without limiting such discretion, Borrower
acknowledges and agrees that Banks (i) may make such assumptions regarding
appropriate existing and projected pricing for Hydrocarbons as they deem
appropriate in their sole discretion, (ii) may make such assumptions regarding
projected rates and quantities of future production of Hydrocarbons from the
Mineral Interests owned by Borrower as they deem appropriate in their sole
discretion, (iii) may consider the projected cash requirements of the Credit
Parties, (iv) are not required to consider any asset other than Proved Mineral
Interests owned by Borrower which are subject to first and prior Liens in favor
of Administrative Agent for the ratable benefit of Banks to the extent required
by Section 5.1 hereof, and (v) may make such other assumptions, considerations
and exclusions as Banks deem appropriate in the exercise of their sole
discretion. It is further acknowledged and agreed that each Bank may consider
such other credit factors as it deems appropriate in the exercise of its sole
discretion and shall have no obligation in connection with any Redetermination
to approve any increase from the Borrowing Base or the Conforming Borrowing Base
in effect prior to such Redetermination. Promptly following any Redetermination
of the Borrowing Base or the Conforming Borrowing Base, Administrative Agent
shall notify Borrower of the amount of the Borrowing Base and the Conforming
Borrowing Base as redetermined, which Borrowing Base and the Conforming
Borrowing Base shall be effective as of the date specified in such notice, and
shall remain in effect for all purposes of this Agreement until the next
Redetermination. From the Closing Date until the Conforming Date, the Banks may,
in their sole discretion, establish a Borrowing Base which is higher than the
Borrowing Base that would otherwise be in effect if the Banks determined the
Borrowing Base based on each Bank’s Conforming Credit Criteria. At the time of
each Scheduled Redetermination and Special Redetermination, the Banks shall also
determine what the Borrowing Base would be if they applied Conforming Credit
Criteria (which result would be the Conforming Borrowing Base). If the Banks do
not determine a Conforming Borrowing Base, the Borrowing Base as redetermined
and/or established shall also be the Conforming Borrowing Base for purposes of
this Agreement. From and after the Conforming Date, the Borrowing Base will be
an amount equal to the Conforming Borrowing Base.
     Section 4.3 Special Redetermination.
          (a) In addition to Scheduled Redeterminations and the other
Redeterminations provided for in this Article IV, Borrower and Majority Banks
shall each be permitted to request a Special Redetermination of the Borrowing
Base and the Conforming Borrowing Base once in each period between Scheduled
Redeterminations. Any request by Majority Banks pursuant to this Section 4.3(a)
shall be submitted to Administrative Agent and Borrower. Any request by Borrower
pursuant to this Section 4.3(a) shall be submitted to Administrative Agent and
each Bank and at the time of such request Borrower shall (i) deliver to
Administrative Agent and each Bank a Reserve Report, and (ii) also notify
Administrative Agent and each Bank of the Borrowing Base requested by Borrower
in connection with such Special Redetermination.
          (b) Except as provided in Section 4.3(c) below, any Special
Redetermination shall be made by Banks in accordance with the procedures and
standards set forth in Section 4.2; provided, that, no Reserve Report will be
required to be delivered to Administrative Agent and

37



--------------------------------------------------------------------------------



 



Banks in connection with any Special Redetermination requested by Majority Banks
pursuant to Section 4.3(a) above.
          (c) Notwithstanding anything to the contrary contained herein, if the
Total Commitment is increased to $600,000,000 pursuant to a Commitment Increase
prior to the first Scheduled Redetermination after the Closing Date, the
Borrowing Base shall be increased to $300,000,000 contemporaneously with such
Commitment Increase, which Borrowing Base shall remain in effect until the first
Redetermination to occur thereafter. The Special Redetermination described in
this Section 4.3(c) shall not be deemed to be one of the Special
Redeterminations permitted for each of Borrower and Majority Banks between
Scheduled Redeterminations.
     Section 4.4 Asset Disposition Adjustment. In addition to the other
Redeterminations provided for in this Article IV, (a) Required Banks shall be
permitted to redetermine the Borrowing Base and the Conforming Borrowing Base in
connection with, and simultaneously with, the consummation of an Asset
Disposition described in the proviso of Section 9.5(c), and reduce the
(i) Borrowing Base by an amount equal to the Borrowing Base value of the
Borrowing Base Properties which are the subject of such Asset Disposition (which
shall be the Borrowing Base value assigned thereto by Administrative Agent and
approved by Required Banks) and (ii) Conforming Borrowing Base by an amount so
that the ratio of the as-adjusted Borrowing Base to the previously-existing
Borrowing Base is equal to the ratio of the as-adjusted Conforming Borrowing
Base to the previously-existing Conforming Borrowing Base. In the event Required
Banks elect to redetermine the Borrowing Base and the Conforming Borrowing Base
in accordance with this Section 4.4, Administrative Agent shall notify Borrower
promptly, but in any event no less than one (1) Domestic Business Day prior to
the consummation of the Asset Disposition, of the amount of the Borrowing Base
and the Conforming Borrowing Base as redetermined, which Borrowing Base and
Conforming Borrowing Base shall be effective as of the date specified in such
notice, and shall remain in effect for all purposes of this Agreement until the
next Redetermination. Notwithstanding anything to the contrary contained herein,
Borrower agrees that any such Redetermination pursuant to this Section 4.4 shall
not be construed or deemed to be a Special Redetermination hereunder; and
          (b) the Borrowing Base and the Conforming Borrowing Base shall be
redetermined in connection with, and simultaneously with, the consummation of a
Specified Asset Sale as follows: (i)(A) in the event the sale of the Midway Loop
Assets occurs prior to the sale of the Newton Assets, the Conforming Borrowing
Base will be automatically reduced to be $220,000,000 and the Borrowing Base
will be automatically reduced to be $245,000,000 (in each case without the need
for any additional Bank approval), (B) in the event the sale of the Newton
Assets occurs prior to the sale of the Midway Loop Assets, the Conforming
Borrowing Base will be automatically reduced to be $240,000,000 and the
Borrowing Base will be automatically reduced to be $270,000,000 (in each case
without the need for any additional Bank approval); provided, that, if either
Specified Asset Sale is consummated prior to February 1, 2009, Borrower shall
have the right to request an additional Redetermination upon the closing of the
first Specified Asset Sale to occur, and (ii) upon the completion of both
Specified Asset Sales, the Conforming Borrowing Base and the Borrowing Base will
each be automatically reduced to be $195,000,000 (without the need for any
additional Bank approval); provided, that, if both Specified Asset Sales are
consummated prior to February 1, 2009, Borrower shall have the right to request
an additional Redetermination upon the closing of the second such sale to occur

38



--------------------------------------------------------------------------------



 



(which right to request an additional Redetermination shall be in addition to
Borrower’s right to request an additional Redetermination set forth in clause
(i) of Section 4.4(b)); and
          (c) prior to the Conforming Date, the Borrowing Base shall be
automatically reduced in connection with any Prepayment Event, without the need
for any additional Bank approval, as set forth in Section 2.6(c) hereof.
     Notwithstanding anything to the contrary contained in Section 4.4(b), if,
immediately prior to a Specified Asset Sale, the Borrowing Base or Conforming
Borrowing Base is lower than the applicable amounts to which Section 4.4(b)
requires the Borrowing Base and the Conforming Borrowing Base be reduced in
connection with a Specified Asset Sale, there shall be no adjustment to the
Borrowing Base or the Conforming Borrowing Base, as applicable, pursuant to
Section 4.4(b).
     Section 4.5 Borrowing Base Deficiency. To the extent a Borrowing Base
Deficiency exists after giving effect to any Redetermination (other than in
connection with a Redetermination pursuant to Section 4.4 hereof), Borrower
shall, within ten (10) days following notice thereof from Administrative Agent,
provide written notice (the “Election Notice”) to Administrative Agent stating
the action which Borrower proposes to take to remedy such Borrowing Base
Deficiency, and Borrower shall thereafter, at its option, either (a) within
thirty (30) days following the delivery of the Election Notice, make a
prepayment or prepayments of principal on the Revolving Loan in an amount
sufficient to eliminate such Borrowing Base Deficiency, and if such Borrowing
Base Deficiency cannot be eliminated pursuant to this Section 4.5 by prepayment
of the Revolving Loan in full (as a result of outstanding Letter of Credit
Exposure), Borrower shall also at such time deposit with Administrative Agent
sufficient cash to be held by Administrative Agent to secure outstanding Letter
of Credit Exposure in the manner contemplated by Section 2.1(b) as necessary to
eliminate such Borrowing Base Deficiency, (b) eliminate such Borrowing Base
Deficiency by making three (3) consecutive mandatory prepayments of principal on
the Revolving Loan, each of which shall be in the amount of one-third (1/3rd) of
the amount of such Borrowing Base Deficiency, commencing on the first Monthly
Date following the delivery of the Election Notice, and continuing on each
Monthly Date thereafter, (c) within ninety (90) days following the delivery of
the Election Notice, submit (and pledge as collateral pursuant to Article V
hereof) additional oil and gas properties owned by Borrower and its Subsidiaries
for consideration in connection with the determination of the Borrowing Base and
the Conforming Borrowing Base which Administrative Agent and Banks deem
sufficient in their sole discretion to eliminate such Borrowing Base Deficiency,
or (d) eliminate such Borrowing Base Deficiency through a combination of
prepayments on the Revolving Loan and submission of additional oil and gas
properties for inclusion in the Borrowing Base and the Conforming Borrowing Base
as set forth in subclauses (a) and (c) above. Notwithstanding the foregoing,
upon any Redetermination of the Borrowing Base or Conforming Borrowing Base
pursuant to Section 4.4 hereof which results in a Borrowing Base Deficiency (or
increase in an existing Borrowing Base Deficiency), Borrower shall, within one
(1) Domestic Business Day of such Redetermination, make a mandatory prepayment
of principal on the Revolving Loan in an amount sufficient to eliminate such
Borrowing Base Deficiency.

39



--------------------------------------------------------------------------------



 



ARTICLE V
COLLATERAL AND GUARANTEES
     Section 5.1 Security.
          (a) The Obligations shall be secured by first and prior Liens (subject
only to Permitted Encumbrances) covering and encumbering (i) the Required
Reserve Value of all Borrowing Base Properties, together with all related assets
and interests, including, without limitation, all operating equipment, accounts,
inventory, contract rights and all products, proceeds and other interests
relating to the ownership, operation and/or production of such Borrowing Base
Properties, and (ii) all of the issued and outstanding Equity owned by Borrower
and each Restricted Subsidiary of each Restricted Subsidiary. On the Closing
Date, Borrower shall (A) deliver to Administrative Agent for the ratable benefit
of each Bank, the Mortgages (including, without limitation, amendments to the
Existing Mortgages) in form and substance acceptable to Administrative Agent and
duly executed by Borrower and/or its Subsidiaries, together with such other
assignments, conveyances, amendments, agreements and other writings, including,
without limitation, UCC-1 and UCC-3 financing statements (each duly authorized
and executed, as applicable) as Administrative Agent shall deem necessary or
appropriate to grant, evidence and perfect first and prior Liens (subject only
to Permitted Encumbrances) in all Borrowing Base Properties and other interests
of Borrower required by this Section 5.1(a), (B) execute and deliver to
Administrative Agent (1) a Borrower Pledge Agreement, and (2) such UCC-1 and
UCC-3 financing statements as Administrative Agent shall request to fully
evidence and perfect the Liens created by such Borrower Pledge Agreement, and
(C) deliver to Administrative Agent the certificate(s) evidencing the issued and
outstanding Equity of each existing Subsidiary of Borrower, duly endorsed or
accompanied by appropriate blank stock powers. Borrower hereby authorizes
Administrative Agent, and its agents, successors and assigns, to file any and
all necessary financing statements under the Uniform Commercial Code,
assignments or continuation statements as necessary from time to time (in
Administrative Agent’s discretion) to perfect (or continue perfection of) the
Liens granted pursuant to the Loan Papers.
          (b) On or before each Redetermination Date after the Closing Date and
at such other times as Administrative Agent or Majority Banks shall request or
as otherwise required hereunder, including, without limitation, pursuant to
Section 4.5 hereof, Borrower and its Restricted Subsidiaries shall execute and
deliver to Administrative Agent, for the ratable benefit of each Bank, Mortgages
in form and substance acceptable to Administrative Agent and duly executed by
Borrower and any such Restricted Subsidiary (as applicable) together with such
other assignments, conveyances, amendments, agreements and other writings,
including, without limitation, UCC-1 financing statements (each duly authorized
and executed) as Administrative Agent shall deem necessary or appropriate to
grant, evidence and perfect the Liens required by Section 5.1(a) preceding with
respect to Borrowing Base Properties acquired by Borrower and its Restricted
Subsidiaries subsequent to the last date on which Borrower or any such
Restricted Subsidiary was required to execute and deliver Mortgages pursuant to
this Section 5.1(b), or which, for any other reason are not the subject of
valid, enforceable, perfected first priority Liens (subject only to Permitted
Encumbrances) in favor of Administrative Agent for the ratable benefit of Banks.

40



--------------------------------------------------------------------------------



 



          (c) At any time Borrower or any of its Subsidiaries is required to
execute and deliver Mortgages and/or Assignments and Amendments to Mortgages to
Administrative Agent pursuant to this Section 5.1, Borrower shall also deliver
to Administrative Agent such opinions of counsel (including, if so requested,
title opinions addressed to Administrative Agent) and other evidence of title as
Administrative Agent shall deem necessary or appropriate to verify
(i) Borrower’s or such Subsidiary’s title to the Required Reserve Value of the
Proved Mineral Interests which are subject to such Mortgages, and (ii) the
validity and perfection of the Liens created by such Mortgages and such other
matters regarding such Mortgages as Administrative Agent shall reasonably
request.
          (d) To the extent required or contemplated by the terms of
Section 5.1(a)(ii), Borrower or any Indirect Restricted Subsidiary (as
applicable) shall execute and deliver to Administrative Agent a Borrower Pledge
Agreement or a Subsidiary Pledge Agreement (as applicable) together with (i) all
certificates (or other evidence acceptable to Administrative Agent) evidencing
the issued and outstanding Equity of any such Restricted Subsidiary of every
class owned by Borrower or such Indirect Restricted Subsidiary (as applicable)
which shall be duly endorsed or accompanied by stock powers executed in blank
(as applicable), and (ii) such UCC-1 financing statements as Administrative
Agent shall deem necessary or appropriate to grant, evidence and perfect the
Liens required by Section 5.1(a)(ii) in the issued and outstanding Equity of
each such Restricted Subsidiary.
     Section 5.2 Guarantees. Payment and performance of the Obligations shall be
fully guaranteed by each Restricted Subsidiary pursuant to a Facility Guaranty,
and Borrower shall cause any such applicable Restricted Subsidiary to execute
and deliver to Administrative Agent such Facility Guaranty.
ARTICLE VI
CONDITIONS
     Section 6.1 Conditions to Amendment and Restatement, Initial Borrowing and
Participation in Letter of Credit Exposure. The amendment and restatement of the
Existing Credit Agreement on the terms set forth herein, and the obligation of
each Bank to loan its Commitment Percentage of the initial Borrowing hereunder
and the obligation of Administrative Agent to issue (or cause another Bank to
issue) any Letter of Credit issued hereunder is subject to the satisfaction of
each of the following conditions:
          (a) Closing Deliveries. Administrative Agent shall have received each
of the following documents, instruments and agreements, each of which shall be
in form and substance and executed in such counterparts as shall be acceptable
to Administrative Agent and each Bank and each of which shall, unless otherwise
indicated, be dated the Closing Date:
          (i) a Note payable to the order of each Bank requesting a Note, each
in the amount of such Bank’s Commitment, duly executed by Borrower;
          (ii) the Mortgages (including any amendments to the Existing
Mortgages) to be executed on the Closing Date pursuant to Section 5.1(a), duly
executed and delivered by Borrower and each Subsidiary of Borrower (as
applicable), together

41



--------------------------------------------------------------------------------



 



with such other assignments, conveyances, amendments, agreements and other
writings, including, without limitation, UCC-1 financing statements, tax
affidavits and applicable department of revenue documentation, in form and
substance satisfactory to Administrative Agent, creating first and prior Liens
in all Borrowing Base Properties (subject only to Permitted Encumbrances);
          (iii) Facility Guarantees duly executed by each existing Restricted
Subsidiary of Borrower;
          (iv) a Borrower Pledge Agreement duly executed by Borrower together
with (A) certificates evidencing one hundred percent (100%) of the issued and
outstanding Equity of each existing Restricted Subsidiary of Borrower of every
class (all certificates delivered pursuant to this Section 6.1(a)(iv) shall be
duly endorsed or accompanied by duly executed blank stock powers), and (B) such
financing statements (duly authorized) as Administrative Agent shall request to
perfect the Liens granted pursuant to such Borrower Pledge Agreement;
          (v) such financing statements (including, without limitation, the
financing statements referenced in subclauses (ii) and (iv) above) in form and
substance acceptable to Administrative Agent (duly authorized) as Administrative
Agent shall specify to fully evidence and perfect all Liens contemplated by the
Loan Papers, all of which shall be filed of record in such jurisdictions as
Administrative Agent shall require in its sole discretion;
          (vi) a copy of the articles or certificate of incorporation,
certificate of organization, or comparable charter documents, and all amendments
thereto, of each Credit Party accompanied by a certificate that such copy is
true, correct and complete, and dated within twenty (20) days of the Closing
Date (or within such other period as acceptable to Administrative Agent), issued
by the appropriate Governmental Authority of the jurisdiction of incorporation
of each such Credit Party, and accompanied by a certificate of the Secretary or
comparable Authorized Officer of each such Credit Party that such copy is true,
correct and complete on the Closing Date;
          (vii) a copy of the bylaws, regulations or comparable charter
documents, and all amendments thereto, of each Credit Party accompanied by a
certificate of the Secretary or comparable Authorized Officer of each such
Credit Party that such copy is true, correct and complete as of Closing Date;
          (viii) certain certificates and other documents issued by the
appropriate Governmental Authorities of such jurisdictions as Administrative
Agent has requested relating to the existence of each Credit Party and to the
effect that each such Credit Party is in good standing with respect to the
payment of franchise and similar Taxes and is duly qualified to transact
business in such jurisdictions;
          (ix) a certificate of incumbency of all officers of each Credit Party
who will be authorized to execute or attest to any Loan Paper, dated the Closing
Date, executed by the Secretary or comparable Authorized Officer of each such
Credit Party;

42



--------------------------------------------------------------------------------



 



          (x) copies of resolutions or comparable authorizations approving the
Loan Papers and authorizing the transactions contemplated by this Agreement and
the other Loan Papers, duly adopted by the Board of Directors (or comparable
authority) of each Credit Party accompanied by certificates of the Secretary or
comparable officer of each such Credit Party that such copies are true and
correct copies of resolutions duly adopted at a meeting of or (if permitted by
applicable Law and, if required by such Law, by the bylaws or comparable charter
documents of each such Credit Party, as applicable) by the unanimous written
consent of the Board of Directors (or comparable authority) of each such Credit
Party, as applicable, and that such resolutions constitute all the resolutions
adopted with respect to such transactions, have not been amended, modified, or
revoked in any respect, and are in full force and effect as of the Closing Date;
          (xi) an opinion of Davis Graham & Stubbs LLP, counsel to Borrower,
dated the Closing Date, favorably opining as to the enforceability of each of
the Loan Papers and otherwise in form and substance satisfactory to
Administrative Agent and Banks;
          (xii) such opinions of local counsel as Administrative Agent shall
require in each jurisdiction where Mortgages will be filed, each dated the
Closing Date, favorably opining as to the enforceability of the applicable
Mortgages in each applicable jurisdiction and otherwise in form and substance
satisfactory to Administrative Agent and Banks;
          (xiii) a certificate signed by an Authorized Officer of Borrower
stating that (A) the representations and warranties contained in this Agreement
and the other Loan Papers are true and correct in all respects, and (B) no
Default or Event of Default has occurred and is continuing;
          (xiv) a Certificate of Ownership Interests signed by an Authorized
Officer of Borrower in the form of Exhibit H attached hereto;
          (xv) copies of or access to all reports in Borrower’s files (or
otherwise reasonably available to Borrower) pertaining to Borrower’s Mineral
Interests and operations, which report(s) shall not reflect the existence of
facts or circumstances which would constitute a material violation of any
Applicable Environmental Law or which are likely to result in a material
liability to any Credit Party;
          (xvi) certificates from Borrower’s insurance broker setting forth the
insurance maintained by Borrower and stating that such insurance is in full
force and effect, and which certificates shall evidence that such insurance
complies with the requirements of Section 8.6;
          (xvii) counterparts from each party hereto (in such number as may be
requested by the Administrative Agent) of this Agreement signed on behalf of
such party; and
          (xviii) the Existing Reserve Report.

43



--------------------------------------------------------------------------------



 



          (b) Title Review. Administrative Agent or its counsel shall have
completed a review of title to the Required Reserve Value of all Borrowing Base
Properties and such review shall not have revealed any condition or circumstance
which would reflect that the representations and warranties contained in
Section 7.8 and Section 7.9 hereof are inaccurate in any respect.
          (c) No Material Adverse Change. No Material Adverse Change shall have
occurred since December 31, 2007.
          (d) No Legal Prohibition. The transactions contemplated by this
Agreement shall be permitted by applicable Law and regulation and shall not
subject any Agent or any Bank to any material adverse change in its assets,
liabilities, financial condition, operations or prospects or subject any Credit
Party to a Material Adverse Change.
          (e) No Litigation. No litigation, arbitration or similar proceeding
shall be pending or threatened which calls into question the validity or
enforceability of this Agreement, the other Loan Papers or the transactions
contemplated hereby or thereby.
          (f) Closing Fees. Borrower shall have paid to Administrative Agent for
the ratable benefit of each Bank, and shall have paid to Administrative Agent
and its Affiliates (for its own account), the fees to be paid on the Closing
Date pursuant to Section 2.13.
          (g) Environmental Condition. The Administrative Agent shall be
reasonably satisfied with the environmental condition of the Borrowing Base
Properties.
          (h) Existing Indebtedness. The Existing Indebtedness shall have been
(or will be) refinanced with the initial Borrowing hereunder on the Closing
Date.
          (i) Other Matters. All matters related to this Agreement, the other
Loan Papers, and the Credit Parties shall be acceptable to each Bank in its sole
discretion, and each Credit Party shall have delivered to Administrative Agent
and each Bank such evidence as they shall request to substantiate any matters
related to this Agreement and the other Loan Papers as Administrative Agent or
any Bank shall request.
     Upon satisfaction of each of the conditions set forth in this Section 6.1,
Borrower shall execute the Certificate of Effectiveness. Upon the execution and
delivery of the Certificate of Effectiveness and the satisfaction of each of the
conditions set forth in this Section 6.1, the Existing Credit Agreement shall
automatically and completely be amended and restated on the terms set forth
herein without necessity of any other action on the part of any Bank, any Agent
or Borrower. Until execution and delivery of the Certificate of Effectiveness
and the satisfaction of each of the conditions set forth in this Section 6.1,
the Existing Credit Agreement shall remain in full force and effect in
accordance with its terms.
     Section 6.2 Conditions to Each Borrowing and each Letter of Credit. The
obligation of each Bank to loan its Commitment Percentage of each Borrowing and
the obligation of any Letter of Credit Issuer to issue, extend, amend or renew
any Letter of Credit on the date such Letter of Credit is to be issued,
extended, amended or renewed is subject to the further satisfaction of the
following conditions:

44



--------------------------------------------------------------------------------



 



          (a) timely receipt by Administrative Agent of a Request for Borrowing
or a Request for Letter of Credit (as applicable);
          (b) immediately before and after giving effect to such Borrowing or
issuance of such Letter of Credit, no Default or Event of Default shall have
occurred and be continuing and the funding of such Borrowing or the issuance of
the requested Letter of Credit (as applicable) shall not cause a Default or
Event of Default;
          (c) the representations and warranties of each Credit Party contained
in this Agreement and the other Loan Papers shall be true and correct on and as
of the date of such Borrowing or issuance of such Letter of Credit (as
applicable);
          (d) the amount of the requested Borrowing or the amount of the
requested Letter of Credit (as applicable) shall not exceed the Availability;
          (e) no Material Adverse Change shall have occurred since December 31,
2007; and
          (f) the funding of such Borrowing or the issuance of such Letter of
Credit (as applicable) shall be permitted by applicable Law.
     The funding of each Borrowing and the issuance of each Letter of Credit
hereunder shall be deemed to be a representation and warranty by Borrower on the
date of such Borrowing and the date of issuance of each Letter of Credit as to
the facts specified in Section 6.2(b) through Section 6.2(f).
     Section 6.3 Materiality of Conditions. Each condition precedent herein is
material to the transactions contemplated herein, and time is of the essence in
respect of each thereof.
     Section 6.4 Post-Closing Conditions. As soon as practicable, but in any
event within twenty (20) Business Days after the date hereof, the Borrower shall
deliver, or cause to be delivered, to the Administrative Agent or its counsel,
each document, instrument or agreement, and take each action, or cause to be
taken each action, necessary to allow the Administrative Agent or its counsel to
complete a review of title to the Required Reserve Value of all Borrowing Base
Properties and such review shall not have revealed any condition or circumstance
which would reflect that the representations and warranties contained in
Section 7.8 and Section 7.9 hereof are inaccurate in any respect.
Notwithstanding any provision of this Agreement, any failure to satisfy the
conditions set forth in this Section 6.4 shall constitute an immediate Event of
Default without further notice to Borrower.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants to Administrative Agent and each Bank that
each of the following statements is true and correct on the date hereof, will be
true and correct on the Closing Date, and will be true and correct on the
occasion of each Borrowing and the issuance of each Letter of Credit:

45



--------------------------------------------------------------------------------



 



     Section 7.1 Corporate Existence and Power. Each Credit Party (a) is a
corporation, partnership or limited liability company duly incorporated or
organized (as applicable), validly existing and in good standing under the Laws
of its jurisdiction of incorporation or organization, (b) has all corporate,
partnership or limited liability company power (as applicable) and all material
governmental licenses, authorizations, consents and approvals required to carry
on its businesses as now conducted and as proposed to be conducted, and (c) is
duly qualified to transact business as a foreign corporation, partnership or
limited liability company (as applicable) in each jurisdiction where a failure
to be so qualified could reasonably be expected to have a Material Adverse
Effect.
     Section 7.2 Credit Party and Governmental Authorization; Contravention. The
execution, delivery and performance of this Agreement and the other Loan Papers
by each Credit Party (to the extent each Credit Party is a party to this
Agreement and such Loan Papers) are within such Credit Party’s corporate,
partnership or limited liability company powers (as applicable), when executed
will be duly authorized by all necessary corporate, partnership or limited
liability company action (as applicable), require no action by or in respect of,
or filing with, any Governmental Authority (except for filings and recordings to
perfect Liens granted pursuant to such Loan Papers) and do not contravene, or
constitute a default under, any provision of (a) applicable Law (including,
without limitation, the Margin Regulations), (b) the articles or certificate of
incorporation, bylaws, regulations, partnership agreement or comparable charter
documents of any Credit Party, or (c) any agreement, judgment, injunction,
order, decree or other instrument binding upon any Credit Party or result in the
creation or imposition of any Lien on any asset of any Credit Party other than
the Liens securing the Obligations.
     Section 7.3 Binding Effect. This Agreement constitutes a valid and binding
agreement of Borrower; the other Loan Papers when executed and delivered in
accordance with this Agreement, will constitute valid and binding obligations of
each Credit Party executing the same; and each Loan Paper is, or when executed
and delivered, will be, enforceable against each Credit Party which executes the
same in accordance with its terms except as (a) the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization, fraudulent transfer or
conveyance or similar Laws affecting creditors rights generally, and (b) the
availability of equitable remedies may be limited by equitable principles of
general applicability.
     Section 7.4 Financial Information.
          (a) The most recent annual audited consolidated balance sheet of
Borrower and the related consolidated statements of operations and cash flows
for the Fiscal Year then ended, copies of which have been delivered to each
Bank, present fairly, in all material respects, in conformity with GAAP, the
consolidated financial position of Borrower as of the end of such Fiscal Year
and its consolidated results of operations and cash flows for such Fiscal Year.
          (b) The most recent quarterly unaudited consolidated balance sheet of
Borrower delivered to Banks, and the related unaudited consolidated statements
of operations and cash flows for the portion of Borrower’s Fiscal Year then
ended, present fairly, in all material respects, in conformity with GAAP applied
on a basis consistent with the financial statements referred to in
Section 7.4(a), the consolidated financial position of Borrower as of

46



--------------------------------------------------------------------------------



 



such date and its consolidated results of operations and cash flows for such
portion of Borrower’s Fiscal Year.
          (c) Since the date of Borrower’s most recent annual and quarterly
consolidated balance sheet and consolidated statements of operations and cash
flow delivered to Banks, there has been no material adverse change in the
assets, liabilities, financial position, results of operations or prospects of
Borrower, individually, or the Credit Parties, taken as a whole.
     Section 7.5 Litigation. Except for matters disclosed on Schedule 7.5
attached hereto, there is no action, suit or proceeding pending against, or to
the knowledge of any Credit Party, threatened against any Credit Party before
any Governmental Authority in which there is a reasonable possibility of an
adverse decision which could reasonably be expected to have a Material Adverse
Effect or which could in any manner draw into question the validity of the Loan
Papers.
     Section 7.6 ERISA. No Credit Party maintains or has ever maintained or been
obligated to contribute to any Plan covered by Title IV of ERISA or subject to
the funding requirements of section 412 of the Code or section 302 of ERISA.
Each Plan maintained by any Credit Party or any ERISA Affiliate of any Credit
Party is in compliance in all material respects with all applicable Laws. Except
in such instances where an omission or failure would not have a Material Adverse
Effect, (a) all returns, reports and notices required to be filed with any
regulatory agency with respect to any Plan have been filed timely, and (b) no
Credit Party nor any ERISA Affiliate of any Credit Party has failed to make any
contribution or pay any amount due or owing as required by the terms of any
Plan. There are no pending or, to the best of Borrower’s knowledge, threatened
claims, lawsuits, investigations or actions (other than routine claims for
benefits in the ordinary course) asserted or instituted against, and no Credit
Party nor any ERISA Affiliate of any Credit Party has knowledge of any
threatened litigation or claims against, the assets of any Plan or its related
trust or against any fiduciary of a Plan with respect to the operation of such
Plan that are likely to result in liability of any Credit Party having a
Material Adverse Effect. Except in such instances where an omission or failure
would not have a Material Adverse Effect, each Plan that is intended to be
“qualified” within the meaning of section 401(a) of the Code is, and has been
during the period from its adoption to date, so qualified, both as to form and
operation and all necessary governmental approvals have been or will be timely
obtained, and additionally, such Plan is either a prototype plan entitled to
rely on the opinion letter issued by the Internal Revenue Service as to the
qualified status of such Plan under section 401(a) of the Code to the extent
provided in Revenue Procedure 2005-15, or such Plan has been determined by the
Internal Revenue Service to be so qualified. No Credit Party nor any ERISA
Affiliate of any Credit Party has engaged in any prohibited transactions, within
the meaning of section 406 of ERISA or section 4975 of the Code, in connection
with any Plan which would result in liability of any Credit Party having a
Material Adverse Effect. No Credit Party maintains or contributes to any Plan
that provides a post-employment health benefit, other than a benefit required
under section 601 of ERISA, or maintains or contributes to a Plan that provides
health benefits that is not fully funded except where the failure to fully fund
such Plan could not reasonably be expected to have a Material Adverse Effect. No
Credit Party maintains, has established or has ever participated in a multiple
employer welfare benefit arrangement within the meaning of section 3(40)(A) of
ERISA.

47



--------------------------------------------------------------------------------



 



     Section 7.7 Taxes and Filing of Tax Returns. Each Credit Party has filed
all material tax returns required to have been filed and has paid all Taxes
shown to be due and payable on such returns, including interest and penalties,
and all other Taxes which are payable by such party, to the extent the same have
become due and payable, other than Taxes with respect to which a failure to pay
would not have a Material Adverse Effect. No Credit Party knows of any proposed
material Tax assessment against it and all material Tax liabilities of each
Credit Party are adequately provided for. No income tax liability of any Credit
Party has been asserted by the Internal Revenue Service or other Governmental
Authority for Taxes in excess of those already paid.
     Section 7.8 Ownership of Properties Generally. Except for Immaterial Title
Deficiencies, each Credit Party has good and defensible title to all material
properties and assets purported to be owned by it, including, without
limitation, all assets reflected in the balance sheets referred to in
Section 7.4(a) and Section 7.4(b) and all assets which are used by the Credit
Parties in the operation of their respective businesses, and none of such
properties or assets is subject to any Lien other than Permitted Encumbrances.
     Section 7.9 Mineral Interests. Borrower has good and defensible title to
all Mineral Interests described in the Reserve Report, including, without
limitation, all Borrowing Base Properties, free and clear of all Liens except
Permitted Encumbrances and Immaterial Title Deficiencies. With the exception of
Immaterial Title Deficiencies, all such Mineral Interests are valid, subsisting,
and in full force and effect, and all rentals, royalties, and other amounts due
and payable in respect thereof have been duly paid, except those being contested
in good faith. Without regard to any consent or non-consent provisions of any
joint operating agreement covering any of Borrower’s Proved Mineral Interests,
and with the exception of Immaterial Title Deficiencies, Borrower’s share of
(a) the costs for each Proved Mineral Interest described in the Reserve Report
is not greater than the decimal fraction set forth in the Reserve Report, before
and after payout, as the case may be, and described therein by the respective
designations “working interests,” “WI,” “gross working interest,” “GWI,” or
similar terms, and (b) production from, allocated to, or attributed to each such
Proved Mineral Interest is not less than the decimal fraction set forth in the
Reserve Report, before and after payout, as the case may be, and described
therein by the designations “net revenue interest,” “NRI,” or similar terms. In
all material respects, each well drilled in respect of each Proved Producing
Mineral Interest described in the Reserve Report (y) is capable of, and is
presently, producing Hydrocarbons in paying quantities, and Borrower is
currently receiving payments for its share of production, with no funds in
respect of any thereof being presently held in suspense, other than any such
funds being held in suspense pending delivery of appropriate division orders,
and (z) has been drilled, bottomed, completed, and operated in material
compliance with all applicable Laws and no such well which is currently
producing Hydrocarbons is subject to any penalty in production by reason of such
well having produced in excess of its allowable production.
     Section 7.10 Licenses, Permits, Etc. Except as disclosed on Schedule 7.10
attached hereto, each Credit Party possesses such valid franchises, certificates
of convenience and necessity, operating rights, licenses, permits, consents,
authorizations, exemptions and orders of Governmental Authorities, as are
necessary to carry on its business as now conducted and as proposed to be
conducted, except to the extent a failure to obtain or maintain any such item
would not have a Material Adverse Effect.

48



--------------------------------------------------------------------------------



 



     Section 7.11 Compliance with Law. The business and operations of each
Credit Party have been and are being conducted in accordance with all applicable
Laws other than violations of Laws which do not (either individually or
collectively) have a Material Adverse Effect.
     Section 7.12 Full Disclosure. All information heretofore furnished by each
Credit Party to Administrative Agent or any Bank for purposes of or in
connection with this Agreement, any Loan Paper or any transaction contemplated
hereby or thereby is, and all such information hereafter furnished by or on
behalf of any Credit Party to Administrative Agent or any Bank will, when taken
as a whole, be, true, complete and accurate in every material respect. The
Credit Parties have disclosed or have caused to be disclosed to Banks in writing
any and all facts which could reasonably be expected to result in a Material
Adverse Change.
     Section 7.13 Organizational Structure; Nature of Business. As of the
Closing Date, (a) Borrower has no direct, wholly-owned Subsidiaries, other than
Castle, DPCA, DEC, Bonds Company, Delta Pipeline, Delta Risk Management and
Piper, (b) Borrower, Castle, DPCA, DEC and Piper are primarily engaged in the
business of acquiring, exploring, developing and operating Mineral Interests and
the production, processing and marketing of Hydrocarbons therefrom and related
activities, (c) Borrower owns approximately (i) ninety-two percent (92%) of the
issued and outstanding Equity of Amber, (ii) seventy-four percent (74%) of the
issued and outstanding Equity of PGR, and (iii) fifty-six percent (56%) of the
issued and outstanding Equity of CRB, (d) Amber has no assets other than a right
to receive a portion of the proceeds from certain litigation against the Federal
Government relative to offshore California, (e) PGR is engaged in the
exploration and development of Mineral Interests, (f) CRB has rights in certain
Mineral Interests, (g) Borrower owns fifty percent (50.0%) of the issued and
outstanding Equity of DHS, (h) DHS is engaged in the drilling business,
(i) Borrower is the general partner of Castle, and (j) Bonds Company owns a
ranch in the State of Colorado which provides access to certain adjacent Mineral
Interests in which one or more Credit Parties has an interest. Schedule 7.13
attached hereto accurately reflects (i) the jurisdiction of incorporation or
organization of each Credit Party, (ii) each jurisdiction in which each Credit
Party is qualified to transact business as a foreign corporation, foreign
partnership or foreign limited liability company, (iii) the authorized, issued
and outstanding Equity of each Credit Party, and (iv) all outstanding warrants,
options, subscription rights, convertible securities or other rights to purchase
Equity of each Credit Party.
     Section 7.14 Environmental Matters. Except for matters disclosed on
Schedule 7.14 attached hereto, no operation conducted by any Credit Party and no
real or personal property now or previously owned or leased by any Credit Party
(including, without limitation, any Credit Party’s Mineral Interests) and no
operations conducted thereon by a Credit Party, and to any Credit Parties’
knowledge, no operations of any other Person or any prior owner, lessee or
operator of any such properties, is or has been in violation of any Applicable
Environmental Law other than violations which neither individually nor in the
aggregate will have a Material Adverse Effect. Except for matters disclosed on
Schedule 7.14 attached hereto, no Credit Party, nor any such property nor
operation is the subject of any existing, pending or, to any Credit Party’s
knowledge, threatened Environmental Complaint which could, individually or in
the aggregate, have a Material Adverse Effect. All notices, permits, licenses,
and functionally equivalent authorizations, required to be obtained or filed
under Applicable Environmental Laws in connection with the ownership of each
tract of real property or operations of any Credit Party

49



--------------------------------------------------------------------------------



 



thereon and each item of personal property owned, leased or operated by any
Credit Party, including, without limitation, notices, licenses, permits and
authorizations required in connection with any past or present treatment,
storage, disposal, or release of Hazardous Substances into the environment, have
been duly obtained or filed except to the extent the failure to obtain or file
such notices, licenses, permits and authorizations would not have a Material
Adverse Effect. All Hazardous Substances generated at each tract of real
property owned, leased or operated by any Credit Party have been transported,
treated, and disposed of only by carriers and/or facilities maintaining valid
permits under RCRA (as hereinafter defined) and/or other Applicable
Environmental Laws for the conduct of such activities to the extent that RCRA
and/or such other Applicable Environmental Laws applied to such Hazardous
Substances and their transport, treatment and disposal, except in such cases
where the failure to obtain such permits would not, individually or in the
aggregate, have a Material Adverse Effect. Except for matters disclosed on
Schedule 7.14 attached hereto, and matters which were not subject to enforcement
under Federal, State or local guidance or policy, there have been no Hazardous
Discharges in excess of applicable reporting quantities or which were not
otherwise authorized by any permit license or functionally equivalent
authorization, which were not in compliance with Applicable Environmental Laws
other than Hazardous Discharges which would not, individually or in the
aggregate, have a Material Adverse Effect. Except for matters disclosed on
Schedule 7.14 attached hereto, no Credit Party has any contingent liability in
connection with any such Hazardous Discharge which could reasonably be expected
to have a Material Adverse Effect. As used in this Section 7.14, the term “RCRA”
shall mean the Resource Conservation and Recovery Act of 1976, as amended by the
Used Oil Recycling Act of 1980, the Solid Waste Recovery Act of 1976, as amended
by the Solid Waste Disposal Act of 1980, and the Hazardous and Solid Waste
Amendments of 1984, as the same may be further amended and in effect from time
to time, as such Act existed and applied at the time of the treatment,
transport, storage, disposal or discharge at issue.
     Section 7.15 Burdensome Obligations. No Credit Party, nor any of the
properties of any Credit Party, is, to Borrower’s Knowledge, subject to any Law
or any pending or threatened change of Law or subject to any restriction under
its articles (or certificate) of incorporation, bylaws, regulations, partnership
agreement or comparable charter documents or under any agreement or instrument
to which any Credit Party or by which any Credit Party or any of their
properties may be subject or bound, which is so unusual or burdensome as to be
likely in the foreseeable future to have a Material Adverse Effect. Without
limiting the foregoing, no Credit Party is a party to or bound by any agreement
(other than the Loan Papers and other than pursuant to the Permitted Senior
Unsecured Debt Documents and/or the Permitted Senior Convertible Debt Documents)
or subject to any order of any Governmental Authority which prohibits or
restricts in any way the right of such Credit Party or any Restricted Subsidiary
to make Distributions.
     Section 7.16 Fiscal Year. Borrower’s Fiscal Year is January 1 through
December 31.
     Section 7.17 No Default. Neither a Default nor an Event of Default has
occurred or will exist after giving effect to the transactions contemplated by
this Agreement or the other Loan Papers.

50



--------------------------------------------------------------------------------



 



     Section 7.18 Government Regulation. No Credit Party is subject to
regulation under the Federal Power Act, the Interstate Commerce Act (as any of
the preceding acts have been amended), the Investment Company Act of 1940 or any
other Law which regulates the incurring by such Credit Party of Debt, including,
but not limited to Laws relating to common contract carriers or the sale of
electricity, gas, steam, water or other public utility services.
     Section 7.19 Insider. Except as disclosed on Schedule 7.19 attached hereto,
no Credit Party is, and no Person having “control” (as that term is defined in
12 U.S.C. section 375(b) or regulations promulgated thereunder) of any Credit
Party is an “executive officer,” “director” or “shareholder” of any Bank or any
bank holding company of which any Bank is a Subsidiary or of any Subsidiary of
such bank holding company.
     Section 7.20 Gas Balancing Agreements and Advance Payment Contracts. On the
date of this Agreement, (a) there is no Material Gas Imbalance, and (b) the
aggregate amount of all Advance Payments received by any Credit Party under
Advance Payment Contracts which have not been satisfied by delivery of
production does not exceed $500,000.
     Section 7.21 Insurance. The Borrower has, and has caused all of its
Restricted Subsidiaries to have (a) all insurance policies sufficient for the
compliance by each of them with all material Laws and all Material Agreements
and (b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Credit Parties. The Administrative Agent and
the Banks have been named as additional insureds in respect of such liability
policies and the Administrative Agent has been named as loss payee with respect
to property loss insurance.
ARTICLE VIII
AFFIRMATIVE COVENANTS
     Borrower covenants and agrees that, so long as any Bank has any commitment
to lend or participate in Letter of Credit Exposure hereunder or any amount
payable under any Revolving Loan remains unpaid or any Letter of Credit remains
outstanding:
     Section 8.1 Information. Borrower will deliver, or cause to be delivered,
to each Bank:
          (a) as soon as available and in any event within ninety (90) days (or
such shorter time as required to be filed with the SEC) after the end of each
Fiscal Year, consolidated balance sheets of Borrower as of the end of such
Fiscal Year and the related consolidated statements of income and statements of
cash flow for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year, all reported by Borrower in accordance
with GAAP and audited by a firm of independent public accountants of nationally
recognized standing and reasonably acceptable to Administrative Agent;
          (b) as soon as available and in any event within forty-five (45) days
(or such shorter time as required to be filed with the SEC) after the end of
each of the first three (3) Fiscal Quarters of each Fiscal Year, consolidated
balance sheets of Borrower as of the end of such Fiscal Quarter and the related
consolidated statements of income and statements of cash flow for

51



--------------------------------------------------------------------------------



 



such quarter and for the portion of Borrower’s Fiscal Year ended at the end of
such Fiscal Quarter, setting forth in each case in comparative form the figures
for the corresponding quarter and the corresponding portion of Borrower’s
previous Fiscal Year; all financial statements delivered pursuant to this
Section 8.1(b) shall be certified as to fairness of presentation, GAAP (except
for the absence of footnotes and normal year end adjustments) and consistency by
a Financial Officer of Borrower;
          (c) simultaneously with the delivery of each set of financial
statements referred to in Section 8.1(a) and Section 8.1(b), a certificate of
the principal executive and Financial Officer of Borrower in the form of
Exhibit I attached hereto, (i) setting forth in reasonable detail the
calculations required to establish whether Borrower was in compliance with the
requirements of Article X on the date of such financial statements, (ii) stating
whether there exists on the date of such certificate any Default and, if any
Default then exists, setting forth the details thereof and the action which
Borrower is taking or proposes to take with respect thereto, (iii) stating
whether or not such financial statements fairly reflect in all material respects
the results of operations and financial condition of Borrower as of the date of
the delivery of such financial statements and for the period covered thereby,
(iv) setting forth (A) whether as of such date there is a Material Gas Imbalance
and, if so, setting forth the amount of net gas imbalances under Gas Balancing
Agreements to which Borrower is a party or by which any Mineral Interests owned
by Borrower is bound, and (B) the aggregate amount of all Advance Payments
received under Advance Payment Contracts to which Borrower is a party or by
which any Mineral Interests owned by Borrower is bound which have not been
satisfied by delivery of production, if any, (v) setting forth a summary of the
Hedge Transactions to which Borrower is a party on such date, (vi) setting forth
in reasonable detail (A) the amount of any proceeds received in connection with
any Equity issuance described in the proviso in clause (g) of the definition of
“Permitted Investments,” (B) the amount and specific application of any such
proceeds since the delivery of the last certificate to be provided pursuant to
this Section 8.1(c), and (C) the designation and proposed use of any such
unutilized proceeds by Borrower, (vii) stating as of such date whether Borrower
is in compliance with the terms of clause (f) of the definition of “Permitted
Investment,” and (viii) setting forth the other information described in
Exhibit I attached hereto;
          (d) promptly upon the filing thereof, copies of all final registration
statements, post effective amendments thereto and annual, quarterly or special
reports which any Credit Party shall have filed with the SEC; provided, however,
that so long as Borrower is subject to the reporting requirements of either
Section 13 or Section 15(d) of the Securities Exchange Act of 1934, as amended,
and is timely filing reports with the SEC on its Electronic Data Gathering
Analysis and Retrieval System, it is not required to furnish such reports or
statements to each Bank unless any Bank specifically requests copies of such
reports or statements be furnished to such Bank;
          (e) promptly upon receipt of same, any notice or other information
received by any Credit Party indicating (i) any potential, actual or alleged
non-compliance with or violation of the requirements of any Applicable
Environmental Law which could reasonably be expected to result in liability to
any Credit Party for fines, clean up or any other remediation obligations or any
other liability in excess of $5,000,000 in the aggregate; (ii) any threatened
Hazardous Discharge which Hazardous Discharge would impose on any Credit Party a
duty to report to a Governmental Authority or to pay cleanup costs or to take
remedial action under any

52



--------------------------------------------------------------------------------



 



Applicable Environmental Law which could reasonably be expected to result in
liability to any Credit Party for fines, clean up and other remediation
obligations or any other liability in excess of $5,000,000 in the aggregate; or
(iii) the existence of any Lien arising under any Applicable Environmental Law
securing any obligation to pay fines, clean up or other remediation costs or any
other liability in excess of $5,000,000 in the aggregate. Without limiting the
foregoing, each Credit Party shall provide to Banks promptly upon receipt of
same by any Credit Party copies of all environmental consultants or engineers
reports received by any Credit Party which would render the representation and
warranty contained in Section 7.14 untrue or inaccurate in any respect;
          (f) in the event any notification is provided to any Bank or
Administrative Agent pursuant to Section 8.1(e) hereof or Administrative Agent
or any Bank otherwise learns of any event or condition under which any such
notice would be required, then, upon request of Majority Banks, Borrower shall
within thirty (30) days of such request, cause to be furnished to Administrative
Agent and each Bank a report by an environmental consulting firm reasonably
acceptable to Administrative Agent and Majority Banks, stating that a review of
such event, condition or circumstance has been undertaken (the scope of which
shall be acceptable to Administrative Agent and Majority Banks) and detailing
the findings, conclusions and recommendations of such consultant. Borrower shall
bear all expenses and costs associated with such review and updates thereof;
          (g) promptly after any Authorized Officer of any Credit Party becoming
aware of the occurrence of any Default, a certificate of an Authorized Officer
of Borrower setting forth the details thereof and the action which Borrower is
taking or proposes to take with respect thereto;
          (h) no later than March 15 and August 31 of each year, commencing
March 15, 2009, reports of production volumes, revenue, expenses and product
prices for all Borrowing Base Properties for the periods of six (6) months
ending the preceding December 31 and June 30, respectively. Such reports shall
be prepared on an accrual basis and shall be reported on a field by field basis;
          (i) promptly notify Banks of any Material Adverse Change;
          (j) promptly notify Banks of any material litigation involving any
Credit Party;
          (k) promptly notify Banks of any change in Borrower’s Fiscal Year from
that reflected in Section 7.16 hereof;
          (l) from time to time such additional information regarding the
financial position or business of any Credit Party as Administrative Agent, at
the request of any Bank, may reasonably request; and
          (m) promptly after such delivery or receipt, copies of any financial
or other report or notice delivered to, or received from, (i) any holders of
Permitted Senior Unsecured Debt, or (ii) any holders of Permitted Senior
Convertible Debt, which report or notice has not been delivered to Banks
hereunder; and

53



--------------------------------------------------------------------------------



 



          (n) promptly upon the entering into of any Oil and Gas Hedge
Transaction, a certificate of the principal Financial Officer of Borrower,
(i) setting forth in reasonable detail the calculations required to establish
whether Borrower is in compliance with the requirements of Section 9.11 hereof
as of the date of such certificate and after giving effect to such Oil and Gas
Hedge Transaction, and (ii) setting forth a summary of the Oil and Gas Hedge
Transactions to which Borrower is a party as of the date of such certificate.
     Section 8.2 Business of Credit Parties. The primary business of the Credit
Parties will be (and will continue to be) the acquisition, exploration,
development and operation of Mineral Interests and the production, processing
and marketing of Hydrocarbons therefrom and related activities.
     Section 8.3 Maintenance of Existence. Borrower shall, and shall cause each
other Credit Party to, at all times (a) maintain its corporate, partnership or
limited liability company existence in its state of incorporation or
organization, and (b) maintain its good standing and qualification to transact
business in all jurisdictions where the failure to maintain good standing or
qualification to transact business could have a Material Adverse Effect.
     Section 8.4 Title Data. In addition to the title information required by
Section 5.1(c) and Section 6.1(b) hereof, Borrower shall, upon the reasonable
request of Majority Banks, cause to be delivered to Administrative Agent such
title opinions and other information regarding title to Mineral Interests owned
by Borrower as are appropriate to determine the status thereof.
     Section 8.5 Right of Inspection. Borrower will permit, and will cause each
other Credit Party to permit, any officer, employee or agent of Administrative
Agent to visit and inspect any of the assets of any Credit Party, examine each
Credit Party’s books of record and accounts, take copies and extracts therefrom,
and discuss the affairs, finances and accounts of each Credit Party with such
Credit Party’s officers, accountants and auditors, at reasonable times upon at
least one (1) Domestic Business Day’s advance notice to Borrower, all at the
expense of Borrower.
     Section 8.6 Maintenance of Insurance. Borrower will, and will cause each
other Credit Party to, at all times maintain or cause to be maintained insurance
covering such risks as are customarily carried by businesses similarly situated,
including, without limitation, the following: (a) workers’ compensation
insurance; (b) employer’s liability insurance; (c) comprehensive general public
liability and property damage insurance; (d) insurance against (other than
losses or damage to property owned by Borrower which is self insured) losses
customarily insured against as a result of damage by fire, lightning, hail,
tornado, explosion and other similar risk; and (e) comprehensive automobile
liability insurance. All loss payable clauses or provisions in all policies of
insurance maintained by any Credit Party pursuant to this Section 8.6 shall be
endorsed in favor of and made payable to Administrative Agent for the ratable
benefit of Banks, as their interests may appear. Administrative Agent shall,
during the continuance of an Event of Default, have the right, for the ratable
benefit of Banks, to collect, and Borrower hereby assigns to Administrative
Agent for the ratable benefit of Banks (and hereby agrees to cause each other
Credit Party to assign), any and all monies that may become payable under any
such policies of insurance by reason of damage, loss or destruction of any of
property which stands as security for the Obligations or any part thereof, and
Administrative

54



--------------------------------------------------------------------------------



 



Agent may, during the continuance of an Event of Default, at its election,
either apply for the ratable benefit of Banks all or any part of the sums so
collected toward payment of the Obligations, whether or not such Obligations are
then due and payable, in such manner as Administrative Agent may elect or
release same to the applicable Credit Party.
     Section 8.7 Payment of Taxes and Claims. Borrower will, and will cause each
other Credit Party to, pay (a) all Taxes imposed upon it or any of its assets or
with respect to any of its franchises, business, income or profits before any
material penalty or interest accrues thereon, and (b) all material claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums which have become due and payable and which by Law have or
might become a Lien (other than a Permitted Encumbrance) on any of its assets;
provided, however, no payment of Taxes or claims shall be required if (i) the
amount, applicability or validity thereof is currently being contested in good
faith by appropriate action promptly initiated and diligently conducted in
accordance with good business practices and no material part of the property or
assets of Borrower, and no part of the assets of any Subsidiary of Borrower
which would be material to Borrower, is subject to any pending levy or
execution, (ii) Borrower, and any Subsidiary of Borrower, as and to the extent
required in accordance with GAAP, shall have set aside on their books reserves
(segregated to the extent required by GAAP) deemed by them to be adequate with
respect thereto, and (iii) Borrower has notified Administrative Agent of such
circumstances, in detail reasonably satisfactory to Administrative Agent.
     Section 8.8 Compliance with Laws and Documents. Borrower will, and will
cause each other Credit Party to, comply with all Laws, their respective
certificates (or articles) of incorporation, bylaws, regulations and similar
organizational documents and all Material Agreements to which any Credit Party
is a party, if a violation, alone or when combined with all other such
violations, could reasonably be expected to have a Material Adverse Effect.
     Section 8.9 Operation of Properties and Equipment.
          (a) Borrower will, and will cause each other Credit Party to,
maintain, develop and operate its Mineral Interests in a good and workmanlike
manner, and observe and comply with all of the terms and provisions, express or
implied, of all oil and gas leases relating to such Mineral Interests so long as
such Mineral Interests are capable of producing Hydrocarbons and accompanying
elements in paying quantities, except where such failure to maintain, develop,
operate, observe or comply could not reasonably be expected to have a Material
Adverse Effect.
          (b) Borrower will, and will cause each other Credit Party to, comply
in all respects with all contracts and agreements applicable to or relating to
its Mineral Interests or the production and sale of Hydrocarbons and
accompanying elements therefrom, except to the extent a failure to so comply
could not reasonably be expected to have a Material Adverse Effect.
          (c) Borrower will, and will cause each other Credit Party to, at all
times maintain, preserve and keep all operating equipment used with respect to
its Mineral Interests in proper repair, working order and condition, and make
all necessary or appropriate repairs, renewals, replacements, additions and
improvements thereto so that the efficiency of such operating equipment shall at
all times be properly preserved and maintained, except where such

55



--------------------------------------------------------------------------------



 



failure to comply could not reasonably be expected to have a Material Adverse
Effect; provided, further that, no item of operating equipment need be so
repaired, renewed, replaced, added to or improved, if Borrower shall in good
faith determine that such action is not necessary or desirable for the continued
efficient and profitable operation of the business of such Credit Party.
     Section 8.10 Environmental Law Compliance. Except to the extent a failure
to comply could not reasonably be expected to have a Material Adverse Effect,
Borrower will, and will cause each other Credit Party to, comply with all
Applicable Environmental Laws, including, without limitation, (a) all licensing,
permitting, notification and functionally equivalent requirements of Applicable
Environmental Laws, and (b) all provisions of all Applicable Environmental Laws
regarding storage, discharge, release, transportation, treatment and disposal of
Hazardous Substances. Borrower will, and will cause each other Credit Party to,
promptly pay and discharge when due all legal debts, claims, liabilities and
obligations with respect to any clean-up or remediation measures necessary to
comply with Applicable Environmental Laws.
     Section 8.11 ERISA Reporting Requirements. Borrower shall furnish, or cause
to be furnished, to Administrative Agent:
          (a) promptly and in any event (i) within thirty (30) days after
Borrower or any ERISA Affiliate receives notice from any regulatory agency of
the commencement of an audit, investigation or similar proceeding with respect
to a Plan, and (ii) within ten (10) days after Borrower or any ERISA Affiliate
contacts the Internal Revenue Service for the purpose of participation in a
closing agreement or any employee plans compliance resolution system submission
with respect to a Plan which could reasonably be expected to have a Material
Adverse Effect or knows or has reason to know that any event with respect to any
Plan of Borrower or any ERISA Affiliate has occurred that is reasonably believed
by Borrower to potentially have a Material Adverse Effect, a written notice
describing such event and describing what action is being taken or is proposed
to be taken with respect thereto, together with a copy of any notice of such
event that is given to the PBGC;
          (b) promptly and in any event within thirty (30) days after the
receipt by Borrower of a request therefor by a Bank, copies of any annual and
other report (including Schedule B thereto) with respect to a Plan filed by
Borrower or any ERISA Affiliate with the United States Department of Labor, the
Internal Revenue Service or the PBGC;
          (c) notification within thirty (30) days of the effective date thereof
of any material increases in the benefits, or material change in the funding
method, of any existing Plan which is not a multiemployer plan (as defined in
section 4001(a)(3) of ERISA), or the establishment of any material new Plans, or
the commencement of contributions to any Plan to which Borrower or any ERISA
Affiliate was not previously contributing; and
          (d) promptly after receipt of written notice of commencement thereof,
notice of all (i) claims made by participants or beneficiaries with respect to
any Plan, and (ii) actions, suits and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting Borrower or any ERISA Affiliate with

56



--------------------------------------------------------------------------------



 



respect to any Plan, except those which, in the aggregate, if adversely
determined could not reasonably be expected to have a Material Adverse Effect.
     Section 8.12 Additional Documents. Borrower will, and will cause each other
Credit Party to, cure promptly any defects in the creation and issuance of each
requested Note, and the execution and delivery of this Agreement and the other
Loan Papers and, at Borrower’s expense, Borrower shall promptly and duly execute
and deliver to each Bank, and cause each other Credit Party to promptly and duly
execute and deliver to each Bank, upon reasonable request, all such other and
further documents, agreements and instruments in compliance with or
accomplishment of the covenants and agreements of the Credit Parties in this
Agreement and the other Loan Papers as may be reasonably necessary or
appropriate in connection therewith.
     Section 8.13 Environmental Review. Borrower shall deliver to Administrative
Agent prior to the completion by any Credit Party of any material acquisition of
Mineral Interests or related assets, other than an acquisition of additional
interests in Mineral Interests in which a Credit Party previously held an
interest, any report or reports (including, without limitation, any Phase I
environmental reports) obtained by Borrower in the course of such acquisition
setting forth the results of any environmental review of such Mineral Interests
and related assets. Additionally, if requested by Administrative Agent or
Majority Banks in writing in connection with any such material acquisition, and
not otherwise obtained by Borrower and delivered to Administrative Agent in
accordance with the foregoing provisions of this Section 8.13, Borrower shall
deliver to Administrative Agent, within forty-five (45) days of Administrative
Agent’s or Majority Banks’ written request, a report or reports related to any
such material acquisition which shall be in form, scope and detail appropriate
for a Phase I environmental report and reasonably acceptable to Administrative
Agent from environmental engineering firms reasonably acceptable to
Administrative Agent, and which shall set forth the results of a Phase I
environmental review of the Mineral Interests and related assets which are the
subject of such material acquisition. All of the reports delivered to
Administrative Agent pursuant to this Section 8.13 shall not reflect the
existence of facts or circumstances which would constitute a material violation
of any Applicable Environmental Law or which are likely to have a Material
Adverse Effect. Any such reports shall be confidential and subject to the
requirements of Section 14.17.
ARTICLE IX
NEGATIVE COVENANTS
     Borrower agrees that, so long as any Bank has any commitment to lend or
participate in Letter of Credit Exposure hereunder or any amount payable under
any Revolving Loan remains unpaid or any Letter of Credit remains outstanding:
     Section 9.1 Incurrence of Debt. Borrower will not, nor will Borrower permit
any other Credit Party to, incur, become or remain liable for any Debt other
than (a) the Obligations, (b) payables incurred in the ordinary course of
business (other than in connection with a loan or lending transaction) that are
not more than sixty (60) days past due, from the date of invoice or demand,
except such payables being contested in good faith in accordance with
Section 8.7 hereof, (c) Permitted Senior Unsecured Debt, (d) Guarantees of
Permitted Senior Unsecured Debt, (e) Permitted Senior Convertible Debt,
(f) Guarantees of Permitted Senior Convertible

57



--------------------------------------------------------------------------------



 



Debt, (g) Debt evidenced by the Acquisition Letters of Credit, (h) non-recourse
Debt incurred for the acquisition of surface rights with respect to ranch land
in an aggregate amount not to exceed $20,000,000, and which Debt is secured only
by such surface rights in such ranch land, and no Mineral Interests or other
property of any Credit Party nor any other collateral of Banks or Administrative
Agent shall be provided by any Credit Party to secure such Debt; provided, that,
such Debt (and the documentation evidencing same) is subject to Administrative
Agent’s prior written approval of the terms and conditions thereof, and
(i) other unsecured Debt in an aggregate amount outstanding at any time not to
exceed $25,000,000.
     Section 9.2 Restricted Payments. Borrower will not, nor will Borrower
permit any other Credit Party to, directly or indirectly, declare or pay, or
incur any liability to declare or pay, any Restricted Payment; provided, that
(a) any Subsidiary of Borrower may make Distributions to Borrower, (b) any
Credit Party may make Distributions to any other Credit Party that has provided
a Facility Guaranty, and all of the Equity of which owned by Borrower or any
Indirect Restricted Subsidiary has been pledged to Administrative Agent pursuant
to a Borrower Pledge Agreement or a Subsidiary Pledge Agreement (as applicable),
and (c) for purposes of clarity, regularly scheduled payments of interest made
under, and pursuant to the terms of, the Permitted Senior Convertible Debt shall
not be deemed “Restricted Payments” hereunder.
     Section 9.3 Negative Pledge. Borrower will not, nor will Borrower permit
any other Credit Party to, create, assume or suffer to exist any Lien on any of
their respective assets, other than Permitted Encumbrances.
     Section 9.4 Consolidations and Mergers. Borrower will not, nor will
Borrower permit any other Credit Party to, consolidate or merge with or into any
other Person; provided, that, so long as no Default or Event of Default exists
or will result, Borrower or any Restricted Subsidiary may merge or consolidate
with any other Person so long as Borrower or such Restricted Subsidiary is the
surviving Person and, in the case of a Restricted Subsidiary, a wholly owned
Subsidiary of Borrower.
     Section 9.5 Asset Dispositions. Borrower will not, nor will Borrower permit
any other Credit Party to, sell, lease, transfer, abandon or otherwise dispose
of any asset other than (a) the sale in the ordinary course of business of
Hydrocarbons produced from Borrower’s Mineral Interests, (b) the Specified Asset
Sales, and (c) the sale, lease, transfer, abandonment, exchange or other
disposition of other assets; provided, that, no sale, lease, transfer,
abandonment, exchange or other disposition by Borrower or any of its
Subsidiaries of Borrowing Base Properties with an aggregate value (which, in the
case of assets consisting of Mineral Interests, shall be the Recognized Value of
such Mineral Interests and, in the case of any exchange, shall be the net value
or net Recognized Value realized or resulting from such exchange) in any period
between Scheduled Redeterminations (for purposes of this clause (c) the Closing
Date will be deemed to be a Scheduled Redetermination) in excess of five percent
(5%) of the Borrowing Base then in effect shall be permitted pursuant to this
clause (c) unless each of the following conditions is satisfied: (i) Borrower
shall have provided Administrative Agent with not less than ten (10) Domestic
Business Days written notice of such sale, lease, transfer, abandonment,
exchange or other disposition, which notice shall include a specific description
of the assets to be sold, leased, transferred, abandoned, exchanged or otherwise
disposed, (ii) any Redetermination of the Borrowing Base and Conforming
Borrowing Base pursuant to Section

58



--------------------------------------------------------------------------------



 



4.4 hereof shall have occurred, (iii) all mandatory prepayments required by
Section 2.6 in connection with such sale, lease, transfer, abandonment, exchange
or other disposition are made concurrently with the closing thereof, (iv) no
Borrowing Base Deficiency will exist after consummation of such sale, lease,
transfer, abandonment, exchange or other disposition (and application of the
proceeds thereof to the mandatory prepayments required by Section 2.6), and
(v) no Default has occurred which is continuing. In no event will Borrower sell,
transfer or dispose of any Equity in any Restricted Subsidiary nor will any
Credit Party (other than Borrower) issue or sell any Equity or any option,
warrant or other right to acquire such Equity or security convertible into such
Equity to any Person other than a Credit Party which is directly or indirectly
wholly-owned by a Credit Party.
     Section 9.6 Amendments to Organizational Documents; Other Material
Agreements. Borrower will not, nor will Borrower permit any other Credit Party
to, enter into or permit any modification or amendment of, or waive any material
right or obligation of any Person under, (a) its certificate or articles of
incorporation, bylaws, partnership agreement, regulations or other
organizational documents, other than amendments, modifications and waivers which
will not, individually or in the aggregate, have a Material Adverse Effect,
(b) the Permitted Senior Unsecured Debt Documents, other than amendments,
modifications and waivers the effect of which would not (i) make the terms of
any Permitted Senior Unsecured Debt materially more onerous to Borrower or any
of its affiliates, (ii) subject Borrower or any of its affiliates to any
additional material obligation, (iii) increase the principal of, or rate of
interest on, any Permitted Senior Unsecured Debt, (iv) accelerate the date fixed
for any payment of principal or interest on any Permitted Senior Unsecured Debt,
or (v) increase the percentage of holders of such Permitted Senior Unsecured
Debt required for any such amendment, modification or waiver from the percentage
required on the date of issuance of such Permitted Senior Unsecured Debt, or
(c) the Permitted Senior Convertible Debt Documents, other than amendments,
modifications and waivers the effect of which would not (i) make the terms of
any Permitted Senior Convertible Debt materially more onerous to Borrower or any
of its affiliates, (ii) subject Borrower or any of its affiliates to any
additional material obligation, (iii) increase the principal of, or rate of
interest on, any Permitted Senior Convertible Debt, (iv) accelerate the date
fixed for any payment of principal or interest on any Permitted Senior
Convertible Debt, or (v) increase the percentage of holders of such Permitted
Senior Convertible Debt required for any such amendment, modification or waiver
from the percentage required on the date of issuance of such Permitted Senior
Convertible Debt.
     Section 9.7 Use of Proceeds. The proceeds of Borrowings will not be used
for any purpose other than (a) working capital, (b) to finance the acquisition,
exploration and development of Mineral Interests and related assets and
activities, (c) for general corporate purposes, and (d) to refinance the
Existing Indebtedness. None of such proceeds (including, without limitation,
proceeds of Letters of Credit issued hereunder) will be used, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any Margin Stock, and none of such proceeds will be used
in violation of applicable Law (including, without limitation, the Margin
Regulations). Letters of Credit will be issued hereunder only for the purpose of
securing bids, tenders, bonds, contracts and other obligations entered into in
the ordinary course of Borrower’s business, and otherwise to guaranty payment
and performance in accordance with the ordinary practice of Borrower’s business.
Without limiting the foregoing, (i) the proceeds of Borrowings will not be used
to repay or prepay all or

59



--------------------------------------------------------------------------------



 



any portion of the Permitted Senior Convertible Debt, and (ii) no Letters of
Credit will be issued hereunder for the purpose of or providing credit
enhancement with respect to any Debt or equity security of any Credit Party or
to secure any Credit Party’s obligations with respect to Hedge Transactions
entered into with a Person which is not a Bank or an Affiliate of such Bank.
     Section 9.8 Investments. Borrower will not, nor will Borrower permit any
other Credit Party to, directly or indirectly, make or have outstanding any
Investment other than Permitted Investments.
     Section 9.9 Transactions with Affiliates. Borrower will not, nor will
Borrower permit any other Credit Party to, engage in any transaction with an
Affiliate unless such transaction is as favorable to such party as could be
obtained in an arm’s length transaction with an unaffiliated Person in
accordance with prevailing industry customs and practices.
     Section 9.10 ERISA. Except in such instances where there would not be a
Material Adverse Effect, Borrower will not, nor will Borrower permit any other
Credit Party to (a) take any action or fail to take any action which would
result in a violation of ERISA, the Code or other Laws applicable to the Plans
maintained or contributed to by it or any ERISA Affiliate, or (b) modify the
term of, or the funding obligations or contribution requirements under any
existing Plan, establish a new Plan, or become obligated or incur any liability
under a Plan that is not maintained or contributed to by Borrower or any ERISA
Affiliate as of the Closing Date.
     Section 9.11 Hedge Transactions. (a) Borrower will not, nor will Borrower
permit any other Credit Party to, enter into any Oil and Gas Hedge Transactions
(which Oil and Gas Hedge Transactions shall not have a tenor of greater than
thirty-six (36) months, in each case measured from the date (a “Measurement
Date”) any such Oil and Gas Hedge Transaction is entered into) which would cause
the amount of (i) oil which is the subject of Oil and Gas Hedge Transactions in
existence at such time to exceed (A) for the period commencing on the applicable
Measurement Date and continuing through and including the date which is twelve
(12) months thereafter (the “Initial Measurement Period”), seventy percent (70%)
of Borrower’s anticipated production of oil from Proved Mineral Interests (as
reflected in the most recent Reserve Report delivered to Administrative Agent
pursuant to Section 4.1 hereof), (B) for the period commencing on the day
immediately following the end of the Initial Measurement Period and continuing
through and including the date which is twelve months thereafter (the “Second
Measurement Period”), fifty percent (50%) of Borrower’s anticipated production
of oil from Proved Mineral Interests (as reflected in the most recent Reserve
Report delivered to Administrative Agent pursuant to Section 4.1 hereof), and
(C) for the period commencing on the day immediately following the end of the
Second Measurement Period and continuing through and including the date which is
twelve (12) months thereafter (the “Third Measurement Period”), eighty percent
(80%) of Borrower’s anticipated production of oil from Proved Producing Mineral
Interests (as reflected in the most recent Reserve Report delivered to
Administrative Agent pursuant to Section 4.1 hereof), and (ii) gas which is the
subject of Oil and Gas Hedge Transactions in existence at such time to exceed
(A) for the Initial Measurement Period, seventy percent (70%) of Borrower’s
anticipated production of gas from Proved Mineral Interests (as reflected in the
most recent Reserve Report delivered to Administrative Agent pursuant to
Section 4.1 hereof), (B) for the Second Measurement Period, fifty percent (50%)
of Borrower’s anticipated production of gas from Proved Mineral Interests (as
reflected in the most

60



--------------------------------------------------------------------------------



 



recent Reserve Report delivered to Administrative Agent pursuant to Section 4.1
hereof), and (C) for the Third Measurement Period, eighty percent (80%) of
Borrower’s anticipated production of gas from Proved Producing Mineral Interests
(as reflected in the most recent Reserve Report delivered to Administrative
Agent pursuant to Section 4.1 hereof). Promptly upon entering into any Oil and
Gas Hedge Transaction, Borrower shall provide to each Bank the certificate
required by Section 8.1(n) hereof.
          (b) Borrower will not, nor will Borrower permit any other Credit Party
to, permit its (i) production of oil during any calendar month to be less than
the aggregate amount of oil which is the subject of Oil and Gas Hedge
Transactions during such calendar month, or (ii) production of gas during any
calendar month to be less than the aggregate amount of gas which is the subject
of Oil and Gas Hedge Transactions during such month.
     In addition to the requirements otherwise contained in this Agreement with
respect to the delivery of Reserve Reports, Borrower shall, promptly following
the request of Administrative Agent, deliver a quarterly Reserve Report to
Administrative Agent evidencing that Borrower is in compliance with the terms
and provisions of this Section 9.11.
     Section 9.12 Fiscal Year. Borrower will not, nor will Borrower permit any
other Credit Party to, change its Fiscal Year.
     Section 9.13 Change in Business. Borrower will not, nor will Borrower
permit any other Credit Party to, engage in any type of business other than the
businesses engaged in by such parties on the date hereof as described in
Section 7.13 or Section 8.2 hereof.
     Section 9.14 Obligations to Unrestricted Subsidiaries. Borrower will not,
nor will Borrower permit any other Credit Party to, incur any liability, Debt or
obligation to any Unrestricted Subsidiary of any nature, or have any liability
(whether by operation of law or otherwise) for any liability, Debt or obligation
of any Unrestricted Subsidiary.
ARTICLE X
FINANCIAL COVENANTS
     Borrower agrees that so long as any Bank has any commitment to lend or
participate in Letter of Credit Exposure hereunder or any amount payable under
any Revolving Loan remains unpaid or any Letter of Credit remains outstanding:
     Section 10.1 Current Ratio. As of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending December 31, 2008, Borrower will not
permit its ratio of Consolidated Current Assets to Consolidated Current
Liabilities to be less than 1.0 to 1.0.
     Section 10.2 Consolidated Net Debt to Consolidated EBITDAX. Commencing with
the Fiscal Quarter ending December 31, 2008, Borrower will not permit, as of the
last day of any Fiscal Quarter, its ratio of Consolidated Net Debt (for the
Fiscal Quarter ending on such date) to Consolidated EBITDAX (for each Rolling
Period ending on such date) to be greater than (a) 4.50 to 1.0 for the Rolling
Period ending on December 31, 2008, (b) 4.25 to 1.0 for the Rolling Period
ending on March 31, 2009, (c) 4.00 to 1.0 for the Rolling Period ending on
June 30, 2009, (d)

61



--------------------------------------------------------------------------------



 



3.75 to 1.0 for the Rolling Period ending on September 30, 2009, and (e) 3.50 to
1.0 for the Rolling Period ending on December 31, 2009 and for each Rolling
Period thereafter.
ARTICLE XI
DEFAULTS
     Section 11.1 Events of Default. If one or more of the following events
(collectively “Events of Default” and individually an “Event of Default”) shall
have occurred and be continuing:
          (a) Borrower shall fail to pay when due any principal on any Revolving
Loan;
          (b) Borrower shall fail to pay when due accrued interest on any
Revolving Loan or any fees or any other amount payable hereunder and such
failure shall continue for a period of three (3) days following the due date;
          (c) Borrower shall fail to observe or perform any covenant or
agreement contained in Section 4.5, Section 8.1, Section 8.2, Section 8.3,
Section 8.6, Article IX or Article X of this Agreement;
          (d) any Credit Party shall fail to observe or perform any covenant or
agreement contained in this Agreement or the other Loan Papers (other than those
referenced in Section 11.1(a), Section 11.1(b) and Section 11.1(c)) and such
failure continues for a period of thirty (30) days after the earlier of (i) the
date any Authorized Officer of any Credit Party acquires knowledge of such
failure, or (ii) written notice of such failure has been given to any Credit
Party by Administrative Agent or any Bank;
          (e) any representation, warranty, certification or statement made or
deemed to have been made by any Credit Party in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made;
          (f) any Credit Party shall fail to make any payment when due on any
Debt of such Person in a principal amount equal to or greater than $5,000,000,
and such default shall continue for thirty (30) days, or any other event or
condition shall occur which (i) results in the acceleration of the maturity of
any such Debt, or (ii) entitles the holder of such Debt to accelerate the
maturity thereof;
          (g) any Credit Party shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate, partnership or limited liability company
action to authorize any of the foregoing;

62



--------------------------------------------------------------------------------



 



          (h) an involuntary case or other proceeding shall be commenced against
any Credit Party seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar Law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
shall be entered against any Credit Party under the federal bankruptcy Laws as
now or hereafter in effect;
          (i) one (1) or more final judgments or orders for the payment of money
aggregating in excess of $5,000,000 shall be rendered against any Credit Party
and such judgment or order shall continue unsatisfied and unstayed for thirty
(30) days;
          (j) (i) any event occurs with respect to any Plan or Plans pursuant to
which any Credit Party incurs a liability due and owing at the time of such
event, without existing funding therefor, for benefit payments under such Plan
or Plans in excess of $1,000,000; or (ii) any Credit Party, any ERISA Affiliate,
or any other “party-in-interest” or “disqualified person,” as such terms are
defined in section 3(14) of ERISA and section 4975(e)(2) of the Code, shall
engage in transactions which in the aggregate result in a direct or indirect
liability to any Credit Party or any ERISA Affiliate in excess of $1,000,000
under section 409 or 502 of ERISA or section 4975 of the Code which either
(A) results in a Lien on any Credit Party’s assets which is not a Permitted
Encumbrance, or (B) continues unsatisfied for a period of thirty (30) days after
any Authorized Officer of any Credit Party first acquires knowledge of such
liability;
          (k) a Change of Control shall occur;
          (l) this Agreement or any other Loan Paper shall cease to be in full
force and effect or shall be declared null and void or the validity or
enforceability thereof shall be contested or challenged by any Credit Party, or
any Credit Party shall deny that it has any further liability or obligation
under any of the Loan Papers, or any Lien created by the Loan Papers shall for
any reason (other than the release thereof in accordance with the Loan Papers)
cease to be a valid, first priority, perfected Lien (subject to Permitted
Encumbrances) upon any of the Proved Mineral Interests purported to be covered
thereby, except as a result of any action or inaction of Administrative Agent or
Banks; or
          (m) in addition to, and not in limitation of, the provisions contained
in clause (f) above, a default or event of default shall occur under any
Permitted Senior Unsecured Debt Document or any Permitted Senior Convertible
Debt Document, which such default or event of default shall not be remedied
prior to the expiration of any applicable period of grace or cure under the
applicable Permitted Senior Unsecured Debt Document, or Permitted Senior
Convertible Debt Document;
then, and in every such event, Administrative Agent shall without presentment,
notice or demand (unless expressly provided for herein) of any kind (including,
without limitation, notice of intention to accelerate and acceleration), all of
which are hereby waived, (a) if requested by Majority Banks, terminate the
Commitments and they shall thereupon terminate, and (b) if requested by Majority
Banks, take such other actions as may be permitted by the Loan Papers including,
declaring the Obligations (together with accrued interest thereon) to be, and
the

63



--------------------------------------------------------------------------------



 



Obligations shall thereupon become, immediately due and payable; provided that,
in the case of any of the Events of Default specified in Section 11.1(g) or
Section 11.1(h), without any notice to any Credit Party or any other act by
Administrative Agent or Banks, the Commitments shall thereupon terminate and the
Obligations (together with accrued interest thereon) shall become immediately
due and payable.
ARTICLE XII
AGENTS
     Section 12.1 Appointment; Nature of Relationship. JPMorgan Chase Bank, N.A.
is hereby appointed by each of the Banks as its contractual representative and
Administrative Agent hereunder and under each other Loan Paper, and each Bank
irrevocably authorizes Administrative Agent to act as the contractual
representative of such Bank with the rights and duties expressly set forth
herein and in the other Loan Papers. Administrative Agent agrees to act as such
contractual representative and Administrative Agent upon the express conditions
contained in this Article XII. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that
Administrative Agent shall not have any fiduciary responsibilities to any Bank
by reason of this Agreement or any other Loan Paper and that Administrative
Agent is merely acting as the contractual representative of the Banks with only
those duties as are expressly set forth in this Agreement and the other Loan
Papers. In its capacity as the Banks’ contractual representative, Administrative
Agent (a) does not hereby assume any fiduciary duties to any of the Banks,
(b) is a “representative” of the Banks within the meaning of the term “secured
party” as defined in the Illinois Uniform Commercial Code, and (c) is acting as
an independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Papers. Each of the
Banks hereby agree not to assert any claim against Administrative Agent on any
theory of liability for breach of fiduciary duty, any and all of which claims
each Bank hereby waives.
     Section 12.2 Powers. Administrative Agent shall have and may exercise such
powers under the Loan Papers as are specifically delegated to Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. Administrative Agent shall have no implied duties to the
Banks, or any obligation to the Banks to take any action thereunder except any
action specifically provided by the Loan Papers to be taken by Administrative
Agent.
     Section 12.3 General Immunity. Neither Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to Borrower or any Bank
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Paper or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.
     Section 12.4 No Responsibility for Loans, Recitals, etc. Neither
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Paper or any Borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Paper, including,
without

64



--------------------------------------------------------------------------------



 



limitation, any agreement by an obligor to furnish information directly to each
Bank; (c) the satisfaction of any condition specified in Article VI, except
receipt of items required to be delivered solely to Administrative Agent;
(d) the existence or possible existence of any Default or Event of Default;
(e) the validity, enforceability, effectiveness, sufficiency or genuineness of
any Loan Paper or any other instrument or writing furnished in connection
therewith; (f) the value, sufficiency, creation, perfection or priority of any
Lien in any collateral security; or (g) the financial condition of Borrower or
any guarantor of any of the Obligations or of any of Borrower’s or any such
guarantor’s respective Subsidiaries. Administrative Agent shall have no duty to
disclose to the Banks information that is not required to be furnished by
Borrower to Administrative Agent at such time, but is voluntarily furnished by
Borrower to JPMorgan (either in its capacity as Administrative Agent or in its
individual capacity). Except as expressly set forth herein, Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party that is communicated to
or obtained by it or any of its Affiliates.
     Section 12.5 Action on Instructions of Banks. Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Paper in accordance with written instructions signed by
the Majority Banks, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Banks. The Banks hereby
acknowledge that Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Paper unless it shall be requested in writing
to do so by Majority Banks. Administrative Agent shall be fully justified in
failing or refusing to take any action hereunder and under any other Loan Paper
unless it shall first be indemnified to its satisfaction by the Banks pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.
     Section 12.6 Employment of Agents and Counsel. Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Paper by or through employees, agents, and attorneys-in-fact and shall not
be answerable to the Banks, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between Administrative Agent and the Banks and all matters pertaining to
Administrative Agent’s duties hereunder and under any other Loan Paper.
     Section 12.7 Reliance on Documents; Counsel. Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and, in respect
to legal matters, upon the opinion of counsel selected by Administrative Agent,
which counsel may be employees of Administrative Agent.
     Section 12.8 Administrative Agent’s Reimbursement and Indemnification.
Banks agree to reimburse and indemnify Administrative Agent ratably in
proportion to their respective Commitments (or, if the Commitments have been
terminated, in proportion to their Commitments immediately prior to such
termination) (a) for any amounts not reimbursed by Borrower for which
Administrative Agent is entitled to reimbursement by Borrower under the

65



--------------------------------------------------------------------------------



 



Loan Papers, (b) for any other expenses incurred by Administrative Agent on
behalf of the Banks, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Papers (including, without
limitation, for any expenses incurred by Administrative Agent in connection with
any dispute between Administrative Agent and any Bank or between two or more of
the Banks) and (c) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against
Administrative Agent in any way relating to or arising out of the Loan Papers or
any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against Administrative Agent in connection with any
dispute between Administrative Agent and any Bank or between two or more of the
Banks), or the enforcement of any of the terms of the Loan Papers or of any such
other documents; provided that no Bank shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of Administrative Agent. The obligations of the Banks
under this Section 12.8 shall survive payment of the Obligations and termination
of this Agreement.
     Section 12.9 Notice of Default. Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless Administrative Agent has received written notice from a Bank or
Borrower referring to this Agreement describing such Default or Event of Default
and stating that such notice is a “notice of default”. In the event that
Administrative Agent receives such a notice, Administrative Agent shall give
prompt notice thereof to the Banks.
     Section 12.10 Rights as a Bank. In the event Administrative Agent is a
Bank, Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Paper with respect to its Commitment and its Revolving
Loans as any Bank and may exercise the same as though it were not Administrative
Agent, and the term “Bank” or “Banks” shall, at any time when Administrative
Agent is a Bank, unless the context otherwise indicates, include in its
individual capacity. Administrative Agent and its Affiliates may accept deposits
from, lend money to, and generally engage in any kind of trust, debt, equity or
other transaction, in addition to those contemplated by this Agreement or any
other Loan Paper, with Borrower or any of its Subsidiaries in which Borrower or
such Subsidiary is not restricted hereby from engaging with any other Person.
     Section 12.11 Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon Administrative Agent, Joint Lead
Arrangers, Joint Bookrunners or any other Agent or Bank and based on the
financial statements prepared by Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Papers. Each Bank also
acknowledges that it will, independently and without reliance upon
Administrative Agent, Joint Lead Arrangers, Joint Bookrunners or any other Agent
or Bank and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Papers.

66



--------------------------------------------------------------------------------



 



     Section 12.12 Successor Administrative Agent. Administrative Agent may
resign at any time by giving written notice thereof to Banks and Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
(45) days after the retiring Administrative Agent gives notice of its intention
to resign. Upon any such resignation, Majority Banks shall have the right to
appoint, on behalf of Borrower and the Banks, a successor Administrative Agent,
which shall be approved by Borrower, such approval not to be unreasonably
withheld; provided, that, Borrower shall not have the right to approve any
successor Administrative Agent appointed during the continuance of any Default.
If no successor Administrative Agent shall have been so appointed by Majority
Banks within thirty (30) days after the resigning Administrative Agent’s giving
notice of its intention to resign, then the resigning Administrative Agent may
appoint, on behalf of Borrower and Banks, a successor Administrative Agent which
shall be approved by Borrower, such approval not to be unreasonably withheld;
provided, that, Borrower shall not have the right to approve any successor
Administrative Agent appointed during the continuance of any Default. If
Administrative Agent has resigned and no successor Administrative Agent has been
appointed, Banks may perform all the duties of Administrative Agent hereunder
and Borrower shall make all payments in respect of the Obligations to the
applicable Bank and for all other purposes shall deal directly with the Banks;
provided, however, that the Administrative Agent shall retain all rights and
obligations under and with respect to each of the Mortgages, the Borrower Pledge
Agreement, the Subsidiary Pledge Agreements and all related financing statements
and any other financing statements, agreements, documents or instruments
relating thereto or contemplated hereby or thereby until such time as a
successor Administrative Agent shall have accepted an appointment hereunder. No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment. Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent. Upon the effectiveness of the resignation of
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Papers. After the
effectiveness of the resignation of an Administrative Agent, the provisions of
this Article XII shall continue in effect for the benefit of such Administrative
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as Administrative Agent hereunder and under the other Loan Papers. In the
event that there is a successor to Administrative Agent by merger, or
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 12.12, then the term “Prime Rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new
Administrative Agent.
     Section 12.13 Delegation to Affiliates. Borrower and Banks agree that
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which Administrative Agent is entitled under Article
XII and Article XIII.

67



--------------------------------------------------------------------------------



 



     Section 12.14 Execution of Collateral Documents. Without limiting the
powers and authority of Administrative Agent described herein, the Banks hereby
empower and authorize Administrative Agent to execute and deliver to Borrower on
their behalf the Mortgages (including, without limitation, any amendments to the
Existing Mortgages), the Borrower Pledge Agreements, the Subsidiary Pledge
Agreements and all related financing statements and any other financing
statements, agreements, documents or instruments as shall be necessary or
appropriate to effect the purposes of the foregoing instruments.
     Section 12.15 Collateral Releases. Banks hereby empower and authorize
Administrative Agent to execute and deliver to Borrower on their behalf any
agreements, documents or instruments as shall be necessary or appropriate to
effect any releases of collateral which shall be permitted by the terms hereof
or of any other Loan Paper or which shall otherwise have been approved by
Majority Banks (or, if required by the terms of Section 14.5, all of the Banks)
in writing.
     Section 12.16 Agents. None of the Banks (if any) identified in, or
appointed at any time under, this Agreement as a “Documentation Agent,” a
“Co-Documentation Agent,” a “Syndication Agent”, a “Co-Syndication Agent”, a
“Joint Lead Arranger” and/or a “Joint Bookrunner” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Banks as such. Without limiting the foregoing, none of
any such Agents shall have or be deemed to have a fiduciary relationship with
any Bank. Each Bank hereby makes the same acknowledgments with respect to any
such Agents as it makes with respect to Administrative Agent in Section 12.11.
ARTICLE XIII
CHANGE IN CIRCUMSTANCES
     Section 13.1 Increased Cost and Reduced Return.
          (a) If, after the date hereof, the adoption of any applicable law,
rule, or regulation, or any change in any applicable law, rule, or regulation,
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank, or
comparable agency:
          (i) shall subject such Bank (or its Applicable Lending Office) to any
tax, duty, or other charge with respect to any Eurodollar Loans, its Note, or
its obligation to make Eurodollar Loans, or change the basis of taxation of any
amounts payable to such Bank (or its Applicable Lending Office) under this
Agreement or its Note in respect of any Eurodollar Loans (other than taxes
imposed on the overall net income of such Bank or such Applicable Lending
Office);
          (ii) shall impose, modify, or deem applicable any reserve, special
deposit, assessment, compulsory loan, or similar requirement (other than the
Reserve Requirement utilized in the determination of the Adjusted Eurodollar
Rate) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities or

68



--------------------------------------------------------------------------------



 



commitments of, such Bank (or its Applicable Lending Office), including the
Commitment of such Bank hereunder; or
          (iii) shall impose on such Bank (or its Applicable Lending Office) or
on the London interbank market any other condition affecting this Agreement or
its Note or any of such extensions of credit or liabilities or commitments;
and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making, Converting into, Continuing, or
maintaining any Eurodollar Loans or to reduce any sum received or receivable by
such Bank (or its Applicable Lending Office) under this Agreement or its Note
with respect to any Eurodollar Loans, then the Borrower shall pay to such Bank
on demand such amount or amounts as will compensate such Bank for such increased
costs or reductions incurred or experienced within one hundred twenty (120) days
of such demand. If any Bank requests compensation by Borrower under this
Section 13.1(a), the Borrower may, by notice to such Bank (with a copy to
Administrative Agent), suspend the obligation of such Bank to make or Continue
Eurodollar Loans or to Convert all or part of the Base Rate Loan owing to such
Bank into Eurodollar Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 13.4
shall be applicable); provided, that such suspension shall not affect the right
of such Bank to receive the compensation so requested.
          (b) If, after the date hereof, any Bank shall have determined that the
adoption of any applicable law, rule, or regulation regarding capital adequacy
or any change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank, or comparable agency, has or would have
the effect of reducing the rate of return on the capital of such Bank or any
corporation controlling such Bank as a consequence of such Bank’s obligations
hereunder to a level below that which such Bank or such corporation could have
achieved but for such adoption, change, request, or directive (taking into
consideration its policies with respect to capital adequacy), then, from time to
time upon demand, Borrower shall pay to such Bank such additional amount or
amounts as will compensate such Bank for such reductions experienced within one
hundred twenty (120) days of such demand; provided, that, if such adoption,
change, request or directive giving rise to such reductions is retroactive, then
the one hundred twenty (120) day period referred to above shall be extended to
include the period of retroactive effect thereof.
          (c) Each Bank shall promptly notify Borrower and Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Bank to compensation pursuant to this Section 13.1 and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Bank, be otherwise disadvantageous to it. Any Bank claiming
compensation under this Section 13.1 shall furnish to Borrower and
Administrative Agent a statement setting forth the additional amount or amounts
to be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Bank may use any reasonable averaging
and attribution methods.

69



--------------------------------------------------------------------------------



 



     Section 13.2 Limitation on Type of Loans. If on or prior to the first day
of any Interest Period for any Eurodollar Loan:
          (a) Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period; or
          (b) Majority Banks determine (which determination shall be conclusive)
and notify Administrative Agent that the Adjusted Eurodollar Rate will not
adequately and fairly reflect the cost to Banks of funding Eurodollar Loans for
such Interest Period;
then Administrative Agent shall give Borrower prompt notice thereof specifying
the relevant Type of Revolving Loans and the relevant amounts or periods, and so
long as such condition remains in effect, Banks shall be under no obligation to
make additional Revolving Loans of such Type, Continue Revolving Loans of such
Type, or to Convert Revolving Loans of any other Type into Revolving Loans of
such Type, and Borrower shall, on the last day(s) of the then current Interest
Period(s) for the outstanding Revolving Loans of the affected Type, either
prepay such Revolving Loans or Convert such Revolving Loans into another Type of
Revolving Loan in accordance with the terms of this Agreement.
     Section 13.3 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Bank or its Applicable
Lending Office to make, maintain, or fund Eurodollar Loans hereunder, then such
Bank shall promptly notify Borrower thereof and such Bank’s obligation to make
or Continue Eurodollar Loans and to Convert other Types of Revolving Loans into
Eurodollar Loans shall be suspended until such time as such Bank may again make,
maintain, and fund Eurodollar Loans (in which case the provisions of
Section 13.4 shall be applicable).
     Section 13.4 Treatment of Affected Loans. If the obligation of any Bank to
make particular Eurodollar Loans or to Continue Revolving Loans, or to Convert
Revolving Loans of another Type into Revolving Loans of a particular Type shall
be suspended pursuant to Section 13.1 or Section 13.3 hereof (Revolving Loans of
such Type being herein called “Affected Loans” and such Type being herein called
the “Affected Type”), such Bank’s Affected Loans shall be automatically
Converted into the Base Rate Loan on the last day(s) of the then current
Interest Period(s) for Affected Loans (or, in the case of a Conversion required
by Section 13.3 hereof, on such earlier date as such Bank may specify to
Borrower with a copy to Administrative Agent) and, unless and until such Bank
gives notice as provided below that the circumstances specified in Section 13.1
or Section 13.3 hereof that gave rise to such Conversion no longer exist:
          (a) to the extent that such Bank’s Affected Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Bank’s Affected Loans shall be applied instead to the Base Rate
Loan; and
          (b) all Revolving Loans that would otherwise be made or Continued by
such Bank as Revolving Loans of the Affected Type shall be made or Continued
instead as part of the Base Rate Loan, and all Revolving Loans of such Bank that
would otherwise be Converted into

70



--------------------------------------------------------------------------------



 



Revolving Loans of the Affected Type shall be Converted instead into (or shall
remain) as part of the Base Rate Loan.
If such Bank gives notice to Borrower (with a copy to Administrative Agent) that
the circumstances specified in Section 13.1 or Section 13.3 hereof that gave
rise to the Conversion of such Bank’s Affected Loans pursuant to this
Section 13.4 no longer exist (which such Bank agrees to do promptly upon such
circumstances ceasing to exist) at a time when Revolving Loans of the Affected
Type made by other Banks are outstanding, such Bank’s portion of the Base Rate
Loan shall be automatically Converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Revolving Loans of the
Affected Type, to the extent necessary so that, after giving effect thereto, all
Revolving Loans held by Banks holding Revolving Loans of the Affected Type and
by such Bank are held pro rata (as to principal amounts, Types and Interest
Periods) in accordance with their respective Commitments.
     Section 13.5 Compensation. Upon the request of any Bank, Borrower shall pay
to such Bank such amount or amounts as shall be sufficient (in the reasonable
opinion of such Bank) to compensate it for any loss, cost, or expense (including
loss of anticipated profits) incurred by it as a result of:
          (a) any payment, prepayment, or Conversion of a Eurodollar Loan for
any reason (including, without limitation, the acceleration of the Revolving
Loan) on a date other than the last day of the Interest Period for such Loan; or
          (b) any failure by the Borrower for any reason (including, without
limitation, the failure of any condition precedent specified in Article VI to be
satisfied) to borrow, Convert, Continue, or prepay a Eurodollar Loan on the date
for such Borrowing, Conversion, Continuation, or prepayment specified in the
relevant Request for Borrowing, Notice of Continuation or Conversion, or other
notice of Borrowing, prepayment, Continuation, or Conversion under this
Agreement.
     Section 13.6 Taxes.
          (a) Any and all payments by Borrower to or for the account of any Bank
or Administrative Agent hereunder or under any other Loan Paper shall be made
free and clear of and without deduction for any and all present or future Taxes,
duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank and
Administrative Agent, Taxes imposed on its income, and franchise Taxes imposed
on it (all such non-excluded Taxes, duties, levies, imposts, deductions,
charges, withholdings, and liabilities being hereinafter referred to in this
Section 13.6 as “Non-Excluded Taxes”). If Borrower shall be required by Law to
deduct any Non-Excluded Taxes from or in respect of any sum payable under this
Agreement or any other Loan Paper to any Bank or Administrative Agent, (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 13.6) such Bank or Administrative Agent receives an amount equal to
the sum it would have received had no such deductions been made, (ii) Borrower
shall make such deductions, (iii) Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Law, and (iv) Borrower shall furnish to Administrative Agent, at its

71



--------------------------------------------------------------------------------



 



address set forth on Schedule 1.1 hereto, the original or a certified copy of a
receipt evidencing payment thereof.
          (b) In addition, Borrower agrees to pay any and all present or future
stamp or documentary Taxes and any other excise or property Taxes or charges or
similar levies which arise from any payment made under this Agreement or any
other Loan Paper or from the execution or delivery of, or otherwise with respect
to, this Agreement or any other Loan Paper (hereinafter referred to as “Other
Taxes”).
          (c) Borrower agrees to indemnify each Bank and Administrative Agent
for the full amount of Non-Excluded Taxes and Other Taxes (including, without
limitation, any Non-Excluded Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 13.6) paid by such Bank or
Administrative Agent (as the case may be) and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto.
          (d) Each Bank organized under the Laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on Schedule 1.1 hereto and on or prior
to the date on which it becomes a Bank in the case of each other Bank, and from
time to time thereafter if requested in writing by Borrower or Administrative
Agent (but only so long as such Bank remains lawfully able to do so), shall
provide Borrower and Administrative Agent, at the time or times prescribed by
applicable Law, with such properly completed and executed documentation
prescribed by applicable Law (or reasonably requested by Borrower) certifying
that such Bank is entitled to benefits under an income tax treaty to which the
United States is a party which reduces the rate of withholding tax on payments
of interest or certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States, and certifying that such Bank is entitled to an exemption from or a
reduced rate of tax on payments pursuant to this Agreement or any of the other
Loan Papers.
          (e) For any period with respect to which a Bank has failed to provide
Borrower and Administrative Agent with the appropriate form pursuant to
Section 13.6(d) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Bank shall not be entitled to indemnification
under Section 13.6(a), Section 13.6(b) or Section 13.6(c) with respect to
Non-Excluded Taxes imposed by the United States; provided, however, that should
a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding Tax, become subject to Non-Excluded Taxes because of its failure to
deliver a form required hereunder, Borrower shall take such steps as such Bank
shall reasonably request to assist such Bank to recover such Non-Excluded Taxes.
          (f) If Borrower is required to pay additional amounts to or for the
account of any Bank pursuant to this Section 13.6, then such Bank will agree to
use reasonable efforts to change the jurisdiction of its Applicable Lending
Office so as to eliminate or reduce any such additional payment which may
thereafter accrue if such change, in the judgment of such Bank, is not otherwise
disadvantageous to such Bank.

72



--------------------------------------------------------------------------------



 



          (g) Within thirty (30) days after the date of any payment of
Non-Excluded Taxes, Borrower shall furnish to Administrative Agent the original
or a certified copy of a receipt evidencing such payment.
          (h) Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 13.6 shall survive the termination of the Commitments and the payment in
full of the Revolving Loan.
     Section 13.7 Discretion of Banks as to Manner of Funding. Notwithstanding
any provisions of this Agreement to the contrary, each Bank shall be entitled to
fund and maintain its funding of all or any part of its Commitment in any manner
it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if such Bank had
actually funded and maintained each Eurodollar Loan during the Interest Period
for such Eurodollar Loan through the purchase of deposits having a maturity
corresponding to the last day of such Interest Period and bearing an interest
rate equal to the Adjusted Eurodollar Rate for such Interest Period.
ARTICLE XIV
MISCELLANEOUS
     Section 14.1 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telecopy or similar
writing) and shall be given, if to Administrative Agent or any Bank, at its
address or telecopier number set forth on Schedule 1.1 hereto, and if given to
Borrower, at its address or telecopy number set forth on the signature pages
hereof (or in either case, at such other address or telecopy number as such
party may hereafter specify for the purpose by notice to the other parties
hereto). Each such notice, request or other communication shall be effective
(a) if given by telecopy, when such telecopy is transmitted to the telecopy
number specified in this Section 14.1 and the appropriate answerback is received
or receipt is otherwise confirmed, (b) if given by mail, three (3) Domestic
Business Days after deposit in the mails with first class postage prepaid,
addressed as aforesaid, or (c) if given by any other means, when delivered at
the address specified in this Section 14.1; provided that notices to
Administrative Agent under Article II or Article III shall not be effective
until received.
     Section 14.2 No Waivers. No failure or delay by Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note or
other Loan Paper shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law or in any of the other Loan Papers.
     Section 14.3 Expenses; Indemnification.
          (a) Borrower agrees to pay on demand all reasonable costs and expenses
of Administrative Agent and JPMSI, in its capacity as Joint Lead Arranger and
Joint Bookrunner, in connection with the syndication, preparation, execution,
delivery, modification, and amendment of this Agreement, the other Loan Papers,
and the other documents to be delivered hereunder,

73



--------------------------------------------------------------------------------



 



including, without limitation, the reasonable fees and expenses of counsel for
Administrative Agent with respect thereto and with respect to advising
Administrative Agent as to its rights and responsibilities under the Loan
Papers. Borrower further agrees to pay on demand all costs and expenses of
Administrative Agent and Banks, if any (including, without limitation,
reasonable attorneys’ fees and expenses), in connection with (i) the enforcement
(whether through negotiations, legal proceedings, or otherwise) of the Loan
Papers and the other documents to be delivered hereunder, and (ii) any
forbearance or workout, or any modifications to the Loan Papers, following an
Event of Default. Each demand for payment of costs and expenses shall include a
reasonably detailed list of such costs and expenses, and such costs and expenses
payable hereunder shall not include the allocated costs of internal counsel of
any Agent or Bank.
          (b) BORROWER AGREES TO INDEMNIFY AND HOLD HARMLESS EACH AGENT AND EACH
BANK AND EACH OF THEIR AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, AND ADVISORS (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST
ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS, AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) THAT MAY BE INCURRED
BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNIFIED PARTY, IN EACH CASE ARISING
OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR PROCEEDING OR PREPARATION OF
DEFENSE IN CONNECTION THEREWITH) THE LOAN PAPERS, ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE
REVOLVING LOAN (INCLUDING ANY OF THE FOREGOING ARISING FROM THE NEGLIGENCE OF
THE INDEMNIFIED PARTY), EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IN THE CASE OF AN INVESTIGATION,
LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS SECTION 14.3
APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION,
LITIGATION OR PROCEEDING IS BROUGHT BY CREDIT PARTIES, ITS DIRECTORS,
SHAREHOLDERS OR CREDITORS OR AN INDEMNIFIED PARTY OR ANY OTHER PERSON OR ANY
INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED. BORROWER AGREES NOT TO ASSERT
ANY CLAIM AGAINST ANY AGENT, ANY BANK, ANY OF THEIR AFFILIATES, OR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, AND ADVISERS, ON
ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE
DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THE LOAN PAPERS, ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS
OF THE REVOLVING LOAN.

74



--------------------------------------------------------------------------------



 



          (c) Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 14.3 shall survive the payment in full of the Revolving Loan and all
other amounts payable under this Agreement.
     Section 14.4 Right of Set-off; Adjustments.
          (a) Upon the occurrence and during the continuance of any Event of
Default, each Bank (and each of its Affiliates) is hereby authorized at any time
and from time to time, to the fullest extent permitted by Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Bank
(or any of its Affiliates) to or for the credit or the account of any Credit
Party against any and all of the Obligations, irrespective of whether such Bank
shall have made any demand under this Agreement or Note held by such and
although such obligations may be unmatured. Each Bank agrees promptly to notify
the affected Credit Party after any such set-off and application made by such
Bank; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Bank under this
Section 14.4 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Bank may have.
          (b) If any Bank (a “benefitted Bank”) shall at any time receive any
payment of all or part of the amounts owing to it, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, or otherwise), in a greater proportion than any such payment to or
collateral received by any other Bank, if any, in respect of such other Bank’s
amounts owing to it, or interest thereon, such benefitted Bank shall purchase
for cash from the other Banks a participating interest in such portion of each
such other Bank’s amounts owing to it, or shall provide such other Banks with
the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefitted Bank to share the excess payment or benefits
of such collateral or proceeds ratably with each other Bank; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such benefitted Bank, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest. Borrower agrees that any Bank so purchasing a participation
from a Bank pursuant to this Section 14.4 may, to the fullest extent permitted
by Law, exercise all of its rights of payment (including the right of set-off)
with respect to such participation as fully as if such Person were the direct
creditor of Borrower in the amount of such participation.
          (c) Each Bank is authorized (but not obligated) to debit any deposit
account of the Borrower now or hereafter maintained by the Borrower with such
Bank to pay any Obligations that are then due and owing and are not paid within
10 Domestic Business Days after request therefor.
     Section 14.5 Amendments and Waivers. Subject to the provisions of Section
14.10(f), any provision of this Agreement, the Notes or any other Loan Paper may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by Borrower and Majority Banks (and, if the rights or duties of any
Agent or Letter of Credit Issuer are affected thereby, by such Agent or Letter
of Credit Issuer, as applicable); provided that no such

75



--------------------------------------------------------------------------------



 



amendment or waiver shall, (1) unless signed by all Banks, (a) increase the
Commitment of any Bank, (b) reduce the principal of or rate of interest on any
Revolving Loan or any fees or other amounts payable hereunder or for termination
of any Commitment, (c) change the percentage of the Total Commitment, or the
number of Banks which shall be required for Banks or any of them to take any
action under this Section 14.5 or any other provision of this Agreement,
(d) extend the due date for, or forgive any principal, interest, fees or
reimbursement obligations due hereunder, (e) release any material guarantor or
other material party liable for all or any part of the Obligations or release
any material part of the collateral for the Obligations or any part thereof
other than releases required pursuant to sales of collateral which are expressly
permitted by Section 9.5 hereof, (f) amend or modify any of the provisions of
Article IV hereof or the definitions of any terms defined therein, (g) permit
the Borrower to assign its rights hereunder, (h) increase any Borrowing Base (or
Conforming Borrowing Base, as applicable) above the Borrowing Base (or
Conforming Borrowing Base, as applicable) then in effect or (i) establish a
Borrowing Base in an amount greater than the Conforming Borrowing Base or
(2) unless signed by Required Banks, decrease or reaffirm the Borrowing Base or
Conforming Borrowing Base. Notwithstanding anything to the contrary herein, no
Defaulting Bank shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Bank may not be
increased or extended without the consent of such Bank.
     Section 14.6 Survival. All representations, warranties and covenants made
by any Credit Party herein or in any certificate or other instrument delivered
by it or in its behalf under the Loan Papers shall be considered to have been
relied upon by Banks and shall survive the delivery to Banks of such Loan Papers
or the extension of the Revolving Loan (or any part thereof), regardless of any
investigation made by or on behalf of Banks. The indemnity provided in
Section 14.3(b) herein shall survive the repayment of all Obligations and/or the
discharge or release of any Lien granted hereunder or in any other Loan Paper,
contract or agreement between Borrower or any other Credit Party and any Agent
or any Bank.
     Section 14.7 Limitation on Interest. Regardless of any provision contained
in the Loan Papers, Banks shall never be entitled to receive, collect, or apply,
as interest on the Revolving Loan, any amount in excess of the Maximum Lawful
Rate, and in the event any Bank ever receives, collects or applies as interest
any such excess, such amount which would be deemed excessive interest shall be
deemed a partial prepayment of principal and treated hereunder as such; and if
the Revolving Loan is paid in full, any remaining excess shall promptly be paid
to Borrower. In determining whether or not the interest paid or payable under
any specific contingency exceeds the Maximum Lawful Rate, Borrower and Banks
shall, to the extent permitted under applicable Law, (a) characterize any
non-principal payment as an expense, fee or premium rather than as interest,
(b) exclude voluntary prepayments and the effects thereof and (c) amortize,
prorate, allocate and spread, in equal parts, the total amount of the interest
throughout the entire contemplated term of the Revolving Loan, so that the
interest rate is the Maximum Lawful Rate throughout the entire term of the
Revolving Loan; provided, however, that if the unpaid principal balance thereof
is paid and performed in full prior to the end of the full contemplated term
thereof, and if the interest received for the actual period of existence thereof
exceeds the Maximum Lawful Rate, Banks shall refund to Borrower the amount of
such excess and, in such event, Banks shall not be subject to any penalties
provided by any Laws for contracting for, charging, taking, reserving or
receiving interest in excess of the Maximum Lawful Rate.

76



--------------------------------------------------------------------------------



 



     Section 14.8 Invalid Provisions. If any provision of the Loan Papers is
held to be illegal, invalid, or unenforceable under present or future Laws
effective during the term thereof, such provision shall be fully severable, the
Loan Papers shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part thereof, and the remaining
provisions thereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as a part of the Loan Papers a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid and enforceable.
     Section 14.9 Waiver of Consumer Credit Laws. Pursuant to Chapter 346 of the
Texas Finance Code, as amended, Borrower agrees that such Chapter 346 shall not
govern or in any manner apply to the Revolving Loan.
     Section 14.10 Assignments and Participations.
          (a) Successors and Assigns. The terms and provisions of the Loan
Papers shall be binding upon and inure to the benefit of Borrower and Banks and
their respective successors and assigns permitted hereby, except that
(i) Borrower shall not have the right to assign its rights or obligations under
the Loan Papers without the prior written consent of each Bank, (ii) any
assignment by any Bank must be made in compliance with Section 14.10(c), and
(iii) any transfer by participation must be made in compliance with
Section 14.10(b). Any attempted assignment or transfer by any party not made in
compliance with this Section 14.10(a) shall be null and void, unless such
attempted assignment or transfer is treated as a participation in accordance
with Section 14.10(b). The parties to this Agreement acknowledge that clause
(ii) of this Section 14.10(a) relates only to absolute assignments and this
Section 14.10(a) does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Bank of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Bank which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Bank from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 14.10(c). Administrative
Agent may treat the Person which made any Revolving Loan or which holds any Note
as the owner thereof for all purposes hereof unless and until such Person
complies with Section 14.10(c); provided, however, that Administrative Agent may
in its discretion (but shall not be required to) follow instructions from the
Person which made any Revolving Loan or which holds any Note to direct payments
relating to such Revolving Loan or Note to another Person. Any assignee of the
rights to any Revolving Loan or any Note agrees by acceptance of such assignment
to be bound by all the terms and provisions of the Loan Papers. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Revolving
Loan (whether or not a Note has been issued in evidence thereof), shall be
conclusive and binding on any subsequent holder or assignee of the rights to
such Revolving Loan.

77



--------------------------------------------------------------------------------



 



          (b) Participations.
          (i) Any Bank may at any time sell to one or more banks or other
entities (“Participants”) participating interests in any Revolving Loan owing to
such Bank, any Note held by such Bank, any Commitment of such Bank or any other
interest of such Bank under the Loan Papers. In the event of any such sale by a
Bank of participating interests to a Participant, such Bank’s obligations under
the Loan Papers shall remain unchanged, such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Bank shall remain the owner of its Revolving Loans and the holder of any
Note issued to it in evidence thereof for all purposes under the Loan Papers,
all amounts payable by Borrower under this Agreement shall be determined as if
such Bank had not sold such participating interests, and Borrower and
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under the Loan Papers.
          (ii) Each Bank shall retain the sole right to approve, without the
consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Papers other than any amendment, modification or waiver
with respect to any Revolving Loan or Commitment in which such Participant has
an interest which would require consent of all of the Banks pursuant to the
terms of Section 14.5 or of any other Loan Paper.
          (iii) Borrower agrees that each Participant shall be deemed to have
the right of setoff provided in Section 14.4 in respect of its participating
interest in amounts owing under the Loan Papers to the same extent as if the
amount of its participating interest were owing directly to it as a Bank under
the Loan Papers; provided, that each Bank shall retain the right of setoff
provided in Section 14.4 with respect to the amount of participating interests
sold to each Participant. Banks agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 14.4, agrees
to share with each Bank, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 14.4 as if
each Participant were a Bank. Borrower further agrees that each Participant
shall be entitled to the yield protection provisions contained in Article XIII
to the same extent as if it were a Bank and had acquired its interest by
assignment pursuant to Section 14.10(c); provided, that (A) a Participant shall
not be entitled to receive any greater payment under Article XIII than the Bank
who sold the participating interest to such Participant would have received had
it retained such interest for its own account, unless the sale of such interest
to such Participant is made with the prior written consent of Borrower, and
(B) any Participant not incorporated under the laws of the United States of
America or any State thereof agrees to comply with the provisions of
Section 13.6 to the same extent as if it were a Bank.
          (c) Assignments.
          (i) Any Bank may at any time assign to one or more banks or other
entities (“Purchasers”) all or any part of its rights and obligations under the
Loan Papers. The parties to such assignment shall execute and deliver an
Assignment and Acceptance

78



--------------------------------------------------------------------------------



 



Agreement (herein so called) which shall be substantially in the form of
Exhibit J or in such other form as may be agreed to by the parties thereto. Each
such assignment with respect to a Purchaser which is not a Bank or an Affiliate
of a Bank or an Approved Fund shall either be in an amount equal to the entire
applicable Commitment and Revolving Loans of the assigning Bank or (unless each
of Borrower and Administrative Agent otherwise consents) be in an aggregate
amount not less than $5,000,000. The amount of the assignment shall be based on
the Commitment or outstanding Revolving Loans (if the Commitment has been
terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Effective Date,” if the “Effective Date” is specified
in the Assignment and Acceptance Agreement.
          (ii) The consent of Borrower shall be required prior to an assignment
becoming effective unless Purchaser is a Bank, an Affiliate of a Bank or an
Approved Fund, provided that the consent of Borrower shall not be required if a
Default has occurred and is continuing. The consent of Administrative Agent
shall be required prior to an assignment becoming effective unless the Purchaser
is a Bank, an Affiliate of a Bank or an Approved Fund. The consent of Letter of
Credit Issuer shall be required prior to an assignment of a Commitment becoming
effective unless Purchaser is a Bank, an Affiliate of a Bank or an Approved
Fund. Any consent required under this Section 14.10(c)(ii) shall not be
unreasonably withheld or delayed.
          (iii) Upon (A) delivery to Administrative Agent of an Assignment and
Acceptance Agreement, together with any consents required by Section 14.10(c)(i)
and (ii), and (B) payment of a $3,500 fee to Administrative Agent for processing
such assignment (unless such fee is waived by Administrative Agent), such
assignment shall become effective on the effective date specified in such
Assignment and Acceptance Agreement. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Bank party to this
Agreement and any other Loan Paper executed by or on behalf of Banks and shall
have all the rights and obligations of a Bank under the Loan Papers, to the same
extent as if it were an original party thereto, and the transferor Bank shall be
released with respect to the Commitment and Revolving Loans assigned to such
Purchaser without any further consent or action by Borrower, Banks or
Administrative Agent. In the case of an assignment covering all of the assigning
Bank’s rights and obligations under this Agreement, such Bank shall cease to be
a Bank hereunder but shall continue to be entitled to the benefits of, and
subject to, those provisions of this Agreement and the other Loan Papers which
survive payment of the Obligations and termination of the applicable agreement.
Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this Section 14.10(c) shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with Section 14.10(b). Upon the
consummation of any assignment to a Purchaser pursuant to this Section 14.10(c),
the transferor Bank, Administrative Agent and Borrower shall make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Bank (if such transferor Bank requests a Note) and new Notes
or, as appropriate, replacement Notes, are issued to such Purchaser (if such
Purchaser requests a Note), in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.

79



--------------------------------------------------------------------------------



 



          (iv) Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at one of its offices in Chicago, Illinois or
Dallas, Texas a copy of each Assignment and Acceptance Agreement delivered to it
and a register for the recordation of the names and addresses of the Banks, and
the Commitments of, and principal amounts of the Revolving Loans owing to, each
Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and Borrower, Administrative Agent
and Banks may treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower and any Bank, at any reasonable time and from time to
time upon reasonable prior notice.
          (v) Notwithstanding anything to the contrary contained in this
Agreement, in no case may a Bank assign all or a portion of its rights and
obligations under this Agreement to the Borrower or to any Affiliate of the
Borrower.
          (d) Dissemination of Information. Borrower authorizes each Bank to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Papers by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Bank’s possession
concerning the creditworthiness of Borrower and its Subsidiaries, including,
without limitation, any information contained in any financial reports;
provided, that, each Transferee and prospective Transferee agrees to be bound by
Section 14.17 of this Agreement.
          (e) Tax Treatment. If any interest in any Loan Paper is transferred to
any Transferee which is not incorporated under the laws of the United States or
any State thereof, the transferor Bank shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 13.6.
          (f) Procedures for Commitment Increases and Addition of New Banks.
This Agreement permits certain increases of a Bank’s Commitment and the
admission of new Banks providing new Commitments, none of which requires any
consent or approvals from the other Banks. Any amendment hereto for such a
Commitment Increase or addition shall be in the form attached hereto as
Exhibit L and, subject to the terms and conditions set forth in clause (ii) of
Section 2.10 and in the form attached hereto as Exhibit L, shall only require
the written signatures of Administrative Agent, Borrower, the Bank(s) being
added or increasing their Commitment and, if a new Bank is being admitted, the
Letter of Credit Issuer. On the effective date of any such Commitment Increase,
Administrative Agent, Borrower and applicable Banks shall make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to the applicable Banks, in each case in principal amounts reflecting their
respective Commitments, after giving effect to such Commitment Increase. In
addition, within a reasonable period of time after the effective date of any
Commitment Increase, Administrative Agent shall, and is hereby authorized and
directed to, revise Schedule 1.1 to reflect such Commitment Increase and shall
distribute such revised Schedule 1.1 to each of the Banks and Borrower,
whereupon such revised Schedule 1.1 shall replace the old Schedule 1.1 and
become part of this Agreement. On the first Domestic Business Day immediately
following any such Commitment Increase, all outstanding Base Rate Loans shall be
reallocated among the Banks (including any

80



--------------------------------------------------------------------------------



 



newly added Bank(s)) in accordance with the Banks’ respective revised pro rata
shares of such outstanding Base Rate Loans. Eurodollar Loans shall not be
reallocated among the Banks prior to the expiration of the applicable Interest
Periods in effect at the time of any such Commitment Increase.
     Section 14.11 TEXAS LAW. THIS AGREEMENT, EACH NOTE AND THE OTHER LOAN
PAPERS HAVE BEEN EXECUTED AND DELIVERED IN THE STATE OF TEXAS AND SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS AND
THE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT TO THE EXTENT THAT THE LAWS OF
ANY STATE IN WHICH ANY PROPERTY INTENDED AS SECURITY FOR THE OBLIGATIONS IS
LOCATED NECESSARILY GOVERN (A) THE PERFECTION AND PRIORITY OF THE LIENS IN FAVOR
OF ADMINISTRATIVE AGENT AND BANKS WITH RESPECT TO SUCH PROPERTY, AND (B) THE
EXERCISE OF ANY REMEDIES (INCLUDING FORECLOSURE) WITH RESPECT TO SUCH PROPERTY.
     Section 14.12 Consent to Jurisdiction; Waiver of Immunities.
          (a) Borrower hereby irrevocably submits to the jurisdiction of any
Texas State or Federal court sitting in the Northern District of Texas over any
action or proceeding arising out of or relating to this Agreement or any other
Loan Papers, and Borrower hereby irrevocably agrees that all claims in respect
of such action or proceeding may be heard and determined in such Texas State or
Federal court. Borrower irrevocably consents to the service of any and all
process in any such action or proceeding by the delivery by Federal Express or
other nationally recognized overnight delivery service of copies of such process
to such Person at its address specified in Section 14.1. Borrower agrees that a
final judgment on any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.
          (b) Nothing in this Section 14.12 shall affect any right of Banks to
serve legal process in any other manner permitted by Law or affect the right of
any Bank to bring any action or proceeding against any Credit Party or their
properties in the courts of any other jurisdictions.
          (c) To the extent that Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, such
Person hereby irrevocably waives such immunity in respect of its obligations
under this Agreement and the other Loan Papers.
     Section 14.13 Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Subject to the terms and conditions herein set forth, this Agreement shall
become effective when Administrative Agent shall have received counterparts
hereof signed by all of the parties hereto or, in the case of any Bank as to
which an executed counterpart shall not have been received, Administrative Agent
shall have received telegraphic or other written confirmation from such Bank of
execution of a counterpart hereof by such Bank.

81



--------------------------------------------------------------------------------



 



     Section 14.14 No Third Party Beneficiaries. Except for the provisions
hereof inuring to the benefit of Agents not a party to this Agreement, it is
expressly intended that there shall be no third party beneficiaries of the
covenants, agreements, representations or warranties herein contained other than
third party beneficiaries permitted pursuant to Section 14.10.
     Section 14.15 COMPLETE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN PAPERS
COLLECTIVELY REPRESENT THE FINAL AGREEMENT BY AND AMONG BANKS, AGENTS AND THE
CREDIT PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF BANKS, AGENTS, AND THE CREDIT
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG BANKS, AGENTS, AND THE
CREDIT PARTIES.
     Section 14.16 WAIVER OF JURY TRIAL. BORROWER, ADMINISTRATIVE AGENT AND
BANKS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN PAPERS
AND FOR ANY COUNTERCLAIM THEREIN.
     Section 14.17 Confidentiality. Administrative Agent and each Bank (each, a
“Lending Party”) agrees to keep confidential any information furnished or made
available to it by Borrower pursuant to this Agreement that is marked
confidential; provided, that nothing herein shall prevent any Lending Party from
disclosing such information (a) to any other Lending Party or any Affiliate of
any Lending Party, or any officer, director, employee, agent, or advisor of any
Lending Party or any Affiliate of any Lending Party, (b) to any other Person if
reasonably incidental to the administration of the credit facility provided
herein, (c) as required by any Law, rule or regulation, (d) upon the order of
any court or administrative agency, (e) upon the request or demand of any
regulatory agency or authority or self-regulatory body, (f) that is or becomes
available to the public or that is or becomes available to any Lending Party
other than as a result of a disclosure by any Lending Party prohibited by this
Agreement, (g) in connection with any litigation to which such Lending Party or
any of its affiliates may be a party relating to the Obligations or any Loan
Paper, (h) to the extent necessary in connection with the exercise of any remedy
under this Agreement or any other Loan Paper, and (i) subject to provisions
substantially similar to those contained in this Section 14.17, to any actual or
proposed participant or assignee.
     Section 14.18 USA Patriot Act. Each Bank hereby notifies Borrower that,
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Bank to identify Borrower in accordance with the Act.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective Authorized Officers on the day and year first
above written.
[signature pages to follow]

82



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
THE OTHER AGENTS A PARTY THERETO, AND
THE FINANCIAL INSTITUTIONS LISTED
ON SCHEDULE 1.1 THERETO, AS BANKS
BORROWER:

          DELTA PETROLEUM CORPORATION,
a Delaware corporation
      By:   /s/ Kevin K. Nanke         Kevin K. Nanke,        Chief Financial
Officer and Treasurer     

Address for Notice:
370 17th Street
Suite 4300
Denver, Colorado 80202
Attn: Kevin K. Nanke
Fax No. (303) 298-8251
Signature Page — 1

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
THE OTHER AGENTS A PARTY THERETO, AND
THE FINANCIAL INSTITUTIONS LISTED
ON SCHEDULE 1.1 THERETO, AS BANKS
ADMINISTRATIVE AGENT:

          JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:   /s/ Ryan Fuessel         Ryan Fuessel,        Senior Vice President 
   

BANK:

          JPMORGAN CHASE BANK, N.A.
      By:   /s/ Ryan Fuessel         Ryan Fuessel,        Senior Vice President 
   

Signature Page — 2

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
THE OTHER AGENTS A PARTY THERETO, AND
THE FINANCIAL INSTITUTIONS LISTED
ON SCHEDULE 1.1 THERETO, AS BANKS
SYNDICATION AGENT:

          BANK OF MONTREAL,
as Syndication Agent
      By:  /s/ Gumaro Tijerina       Name:  Gumaro Tijerina       Title:  Vice
President      

BANK:

          BANK OF MONTREAL
      By:   /s/ Gumaro Tijerina       Name:   Gumaro Tijerina       Title:  
Vice President      

Signature Page — 3

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
THE OTHER AGENTS A PARTY THERETO, AND
THE FINANCIAL INSTITUTIONS LISTED
ON SCHEDULE 1.1 THERETO, AS BANKS
DOCUMENTATION AGENT:

          U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent
      By:   /s/ Daria Mahoney       Name:   Daria Mahoney       Title:   Vice
President      

BANK:

          U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Daria Mahoney       Name:   Daria Mahoney       Title:   Vice
President      

Signature Page — 4

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
THE OTHER AGENTS A PARTY THERETO, AND
THE FINANCIAL INSTITUTIONS LISTED
ON SCHEDULE 1.1 THERETO, AS BANKS
BANK:

          DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:   /s/ Erin Morrissey       Name:   Erin Morrissey       Title:   Vice
President       By:   /s/ Dusan Lazarov       Name:   Dusan Lazarov      
Title:   Vice President    

Signature Page — 5

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
THE OTHER AGENTS A PARTY THERETO, AND
THE FINANCIAL INSTITUTIONS LISTED
ON SCHEDULE 1.1 THERETO, AS BANKS
BANK:

          KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Todd Coker       Name:   Todd Coker       Title:   Assistant
Vice President      

Signature Page — 6

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
THE OTHER AGENTS A PARTY THERETO, AND
THE FINANCIAL INSTITUTIONS LISTED
ON SCHEDULE 1.1 THERETO, AS BANKS
BANK:

          BANK OF OKLAHOMA, N.A.
      By:  /s/ Michael M. Logan       Name:   Michael M. Logan       Title:  
Senior Vice President      

Signature Page — 7

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
THE OTHER AGENTS A PARTY THERETO, AND
THE FINANCIAL INSTITUTIONS LISTED
ON SCHEDULE 1.1 THERETO, AS BANKS
BANK:

          NATIXIS
(f.k.a. Natexis Banques Populaires)
      By:  /s/ Donovan C. Broussard       Name:   Donovan C. Broussard      
Title:   Managing Director             By:   /s/ Louis P. Laville       Name:  
Louis P. Laville     Title:   Managing Director      

Signature Page — 8

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
THE OTHER AGENTS A PARTY THERETO, AND
THE FINANCIAL INSTITUTIONS LISTED
ON SCHEDULE 1.1 THERETO, AS BANKS
BANK:

          BANK OF SCOTLAND PLC
      By:   /s/ Julia R. Franklin       Name:   Julia R. Franklin       Title:  
Assistant Vice President      

Signature Page — 9

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
THE OTHER AGENTS A PARTY THERETO, AND
THE FINANCIAL INSTITUTIONS LISTED
ON SCHEDULE 1.1 THERETO, AS BANKS
BANK:

          BARCLAYS BANK PLC
    By:   /s/ Joseph Gyurindak       Name:   Joseph Gyurindak       Title:  
Director      

Signature Page — 10

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
THE OTHER AGENTS A PARTY THERETO, AND
THE FINANCIAL INSTITUTIONS LISTED
ON SCHEDULE 1.1 THERETO, AS BANKS
BANK:

          CAPITAL ONE, NATIONAL ASSOCIATION
(f/k/a Hibernia National Bank)
    By:   /s/ Wes Fontana       Name:   Wes Fontana       Title:   Assistant
Vice President      

Signature Page — 11

 